Exhibit 10.1
Private & Confidential
Dated 19th August 2009

             
D&Z HOLDING GMBH
         
as the Parent
    (1 )  
 
         
ZELLSTOFF-UND PAPIERFABRIK
         
ROSENTHAL GMBH
         
as Original Borrower
    (2 )  
 
         
D&Z Beteiligungs GmbH and ZPR Logistik GmbH
         
as Original Guarantors
    (3 )  
 
         
and
         
 
         
BAYERISCHE HYPO-UND VEREINSBANK AG
         
as Arranger, Agent, Security Agent,
         
Original Lender and Issuing Bank
    (4 )

 
REVOLVING
CREDIT FACILITY AGREEMENT
in the amount of
EURO 25,000,000

 

 



--------------------------------------------------------------------------------



 



Contents

          Clause   Page  
SECTION 1 - INTERPRETATION
    2  
 
       
1 Definitions and interpretation
    2  
 
       
SECTION 2 - THE FACILITY
    20  
 
       
2 The Facility
    20  
 
       
3 Purpose
    21  
 
       
4 Conditions of Utilisation
    21  
 
       
SECTION 3 - UTILISATION
    22  
 
       
5 Utilisation - Loans
    22  
 
       
6 Utilisation - Bank Guarantees
    23  
 
       
7 Bank Guarantees
    25  
 
       
8 Intentionally Deleted
    27  
 
       
SECTION 4 - REPAYMENT, PREPAYMENT AND CANCELLATION
    28  
 
       
9 Repayment
    28  
 
       
10 Prepayment and cancellation
    28  
 
       
SECTION 5 - COSTS OF UTILISATIONS
    31  
 
       
11 Interest
    31  
 
       
12 Interest Periods
    32  
 
       
13 Changes to the calculation of interest
    32  
 
       
14 Fees
    33  
 
       
SECTION 6 - ADDITIONAL PAYMENT OBLIGATIONS
    35  
 
       
15 Tax gross up and indemnities
    35  
 
       
16 Increased costs
    37  
 
       
17 Other indemnities
    38  
 
       
18 Mitigation by the Lenders
    39  
 
       
19 Costs and expenses
    39  

Execution Version

 



--------------------------------------------------------------------------------



 



          Clause   Page  
SECTION 7 - GUARANTEE
    41  
 
       
20 Guarantee (Selbstschuldnerische Bürgschaft)
    41  
 
       
SECTION 8 - REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
    45  
 
       
21 Representations
    45  
 
       
22 Information undertakings
    49  
 
       
23 Financial covenants
    53  
 
       
24 General undertakings
    55  
 
       
25 Events of Default
    62  
 
       
SECTION 9 - CHANGES TO PARTIES
    67  
 
       
26 Changes to the Lenders
    67  
 
       
27 Changes to the Obligors
    70  
 
       
SECTION 10 - THE FINANCE PARTIES
    71  
 
       
28 Role of the Agent, the Arranger, the Issuing Bank and others
    71  
 
       
29 Conduct of business by the Finance Parties
    76  
 
       
30 Sharing among the Finance Parties
    76  
 
       
SECTION 11 - ADMINISTRATION
    78  
 
       
31 Payment mechanics
    78  
 
       
32 Set-off
    80  
 
       
33 Notices
    80  
 
       
34 Calculations and certificates
    81  
 
       
35 Partial invalidity
    82  
 
       
36 Remedies and waivers
    82  
 
       
37 Amendments and waivers
    82  
 
       
38 Counterparts
    83  
 
       
39 Statute of limitations (Verjährung)
    83  
 
       
40 Money laundering
    83  
 
       
SECTION 12 - GOVERNING LAW AND ENFORCEMENT
    84  
 
       
41 Governing law
    84  

Execution Version

 



--------------------------------------------------------------------------------



 



          Clause   Page  
42 Jurisdiction
    84  
 
       
Schedule 1 The Original Parties
    85  
 
       
Schedule 2 Conditions precedent
    87  
 
       
Schedule 3 Utilisation Request
    91  
 
       
Schedule 4 Mandatory Cost Formulae
    92  
 
       
Schedule 5 Form of Assignment and Assumption Certificate
    94  
 
       
Schedule 6 Form of Accession Letter
    96  
 
       
Schedule 7 Form of Resignation Letter
    97  
 
       
Schedule 8 Form of Compliance Certificate
    98  
 
       
Schedule 9 Existing Security
    99  
 
       
Schedule 10 Existing Indebtedness
    100  
 
       
Schedule 11 Structure
    102  
 
       
Schedule 12 Timetables
    103  
 
       
Schedule 13 Existing Bank Guarantees
    104  

Execution Version

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on 19th August 2009
BETWEEN

(1)   D&Z HOLDING GMBH, a limited liability company incorporated under the laws
of the Federal Republic of Germany (Gesellschaft mit beschränkter Haftung),
having its registered seat at Hauptstrasse 16, 07366 Blankenstein, Federal
Republic of Germany and registered in the commercial register (Amtsgericht) of
Jena, number HRB 210435 (the “Parent”);   (2)   ZELLSTOFF- UND PAPIERFABRIK
ROSENTHAL GMBH , a limited liability company incorporated under the laws of the
Federal Republic of Germany (Gesellschaft mit beschränkter Haftung,) having its
registered seat at Hauptstrasse 16, 07366 Blankenstein, Federal Republic of
Germany and registered in the commercial register (Amtsgericht) of Jena, number
HRB 209855 (the “Original Borrower” or “ZPR”);   (3)   D&Z BETEILIGUNGS GMBH, a
limited liability company incorporated under the laws of the Federal Republic of
Germany (Gesellschaft mit beschränkter Haftung) having its registered seat at
Hauptstrasse 16, 07366 Blankenstein, Federal Republic of Germany and registered
in the commercial register (Amtsgericht) of Jena, number HRB 210443, an Original
Guarantor or (“D&Z Beteiligung”);   (4)   ZPR LOGISTIK GMBH, a limited liability
company incorporated under the laws of the Federal Republic of Germany
(Gesellschaft mit beschränkter Haftung) having its registered seat at
Hauptstrasse 16, 07366 Blankenstein, Federal Republic of Germany and registered
in the commercial register (Amtsgericht) of Jena, number HRB 207851, an Original
Guarantor or (“ZPR Logistik”);   (5)   BAYERISCHE HYPO-UND VEREINSBANK AG,
having its office at Arabellastrasse 14, 81925 Munich, Federal Republic of
Germany and registered in the commercial register (Amtsgericht) of Munich,
number HRB 42148 (the “Arranger”) or “HVB”;   (6)   BAYERISCHE HYPO-UND
VEREINSBANK AG (the “Agent” and “Security Agent”);   (7)   BAYERISCHE HYPO-UND
VEREINSBANK AG (the “Original Lender”); and   (8)   BAYERISCHE HYPO UND
VEREINSBANK AG as issuing bank (the “Issuing Bank”).

(together referred to as the “Parties”).
WHEREAS

(A)   ZPR was established on 2nd January 2008 as a result of a merger between
Zellstoff und Papierfabrik Rosenthal GmbH & Co KG and ZPR Geschäftsführungs
GmbH.   (B)   ZPR operates an ISO 9002 certified pulp mill for the production of
northern bleached softwood kraft pulp located in Blankenstein, Thüringen,
Federal Republic of Germany which has been financed through certain credit
facilities.   (C)   The Existing Indebtedness (as defined below) will be
discharged (erfüllt) through the Refinancing (as defined below).   (D)   The
Original Lender has agreed to provide the Borrower (as defined below) with the
Facility (as defined below) subject to the terms and conditions set out below.

Execution version

1



--------------------------------------------------------------------------------



 



(E)   Each of the Parent and the Borrower acknowledges that the Facility will
initially be provided by the Original Lender, but that the Original Lender may
elect to syndicate the Facility.

IT IS AGREED as follows:
SECTION 1
INTERPRETATION

1   Definitions and interpretation   1.1   Definitions       In this Agreement:
      “Accession Letter” means a document substantially in the form set out in
Schedule 6 (Form of Accession Letter);       “Additional Cost Rate” has the
meaning given to it in Schedule 4 (Mandatory Cost Formulae);       “Additional
Guarantor” means a company which becomes an Additional Guarantor in accordance
with clause 27 (Changes to the Obligors);       “Affiliate” means, in relation
to any person, a Subsidiary of that person or a Holding Company of that person
or any other Subsidiary of that Holding Company;       “Assignment and
Assumption Certificate” means a certificate substantially in the form set out in
Schedule 5 (Form of Assignment and Assumption Certificate) or any other form
agreed between the Agent and the Borrower;       “Authorisation” means an
authorisation, consent, approval, resolution, licence, exemption, filing,
notarisation or registration;       “Availability Period” means the period from
and including the date of this Agreement to and including the date falling one
month before the Termination Date;       “Available Cash” means all cash, cash
equivalents and securities held by any member of the ZPR Group (other than the
Borrower) on the date of execution of this Revolving Credit Facility Agreement
whether in the Shareholder Distribution Account or otherwise;       “Available
Commitment” means a Lender’s Commitment minus:

  (a)   the amount of its participation in any outstanding Utilisations; and    
(b)   in relation to any proposed Utilisation, the amount of its participation
in any Utilisation that are due to be made on or before the proposed Utilisation
Date,

other than that Lender’s participation in any Utilisation that are due to be
repaid or prepaid on or before the proposed Utilisation Date;
“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment;
“Bank Guarantee” means a Bank Guarantee (selbstschuldnerische Bürgschaft) or any
other form of guarantee or letter of credit in a form agreed by the Issuing
Bank, the Borrower and the Agent and includes each Existing Bank Guarantee;
Execution version

2



--------------------------------------------------------------------------------



 



“Borrower” means the Original Borrower and any successor in title to the
Original Borrower pursuant to a succession of title;
“Break Costs” means the amount (if any) by which:

  (a)   the interest which a Lender should have received for the period from the
date of receipt of all or any part of its participation in a Utilisation or
Unpaid Sum to the last day of the current Interest Period in respect of that
Utilisation or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period;         exceeds:     (b)   the
amount which that Lender would be able to obtain by placing an amount equal to
the principal amount or Unpaid Sum received by it on deposit with a leading bank
in the Relevant Interbank Market for a period starting on the Business Day
following receipt or recovery and ending on the last day of the current Interest
Period;

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, Munich, New York and:

  (a)   (in relation to any date for payment or purchase of a currency other
than EURO) the principal financial centre of the country of that currency; or  
  (b)   (in relation to any date for payment or purchase of EURO) any TARGET
Day;

“Calculation Date” has the meaning ascribed to it in clause 23.1 (Financial
definitions);
“Cash Flow” has the meaning ascribed to it in clause 23.1 (Financial
definitions);
“Change of Control” means if:

  (a)   the Ultimate Parent ceases to Control the Parent;     (b)   the Ultimate
Parent ceases to Control the Borrower; or     (c)   any other person or group of
persons acting in concert gains direct or indirect Control of the Parent and the
Borrower (or any of them);

For the purposes of this definition, “acting in concert” means, a group of
persons who, pursuant to an agreement or understanding (whether formal or
informal), actively co-operate, through the acquisition of shares or partnership
interests in a person, either directly or indirectly, to obtain or consolidate
Control of such person;
“Closing Date” means the date on which the Agent gives notice to the Borrower
under clause 4.1 (Initial conditions precedent);
“Commitment” means:

  (a)   in relation to an Original Lender, the amount set opposite its name
under the heading “Commitment” in Part II of Schedule 1 (The Original Parties)
and the amount of any other Commitment transferred to it under this Agreement;
and     (b)   in relation to any other Lender, the amount of any Commitment
transferred to it under this Agreement,

Execution version

3



--------------------------------------------------------------------------------



 



to the extent not cancelled, reduced or transferred by it under this Agreement;
“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate);
“Conditions Governing Guarantees” means the terms and conditions (i) under which
the Existing Bank Guarantees have been issued, (ii) under which the Bank
Guarantees will be issued and (iii) which shall govern the Surviving Guarantees
after the Termination Date;
“Control” means the direct or indirect power (whether by way of ownership of
shares, proxy, contract, agency or otherwise) to:

  (a)   cast, or control the casting of, 51 per cent or more of the maximum
number of votes that might be cast at a general meeting of such body corporate
or another entity; or     (b)   appoint or remove all, or the majority, of the
partners, directors, management board members, or other equivalent officers of
such body corporate; or     (c)   give directions with respect to the operating
and financial policies of such body corporate or another entity with which the
partners, directors, management board members, or other equivalent officers of
such body corporate are obliged to comply; and/or

the holding of 51 per cent or more of the issued share capital of such body
corporate or holding the post of managing partner of a limited partnership or
legal partnership (excluding any part of that issued share capital that carries
no right to participate beyond a specified amount in a distribution of either
profits or capital) and “Controlled” shall be construed accordingly;
“Current Assets” has the meaning ascribed to it in clause 23.1 (Financial
definitions);
“Current Liabilities” has the meaning ascribed to it in clause 23.1 (Financial
definitions);
“Current Ratio” has the meaning ascribed to it in clause 23.1 (Financial
definitions);
“Dangerous Substance” means any chemical, biological, industrial, toxic,
contaminant, explosive, radioactive, hazardous or dangerous emissions, noise and
any natural or artificial substance (in whatever form) including asbestos, oil,
petroleum, warfare agents (Kampfstoffe) other waste and any genetically modified
organism the generation, transportation, storage, treatment, use or disposal of
which (whether alone or in combination with any other substance) gives rise to a
risk of causing harm to man or any other living organism or damaging the
Environment or public health or welfare or gives rise to the reduction of the
value or use of at any site owned, leased, occupied or used by any member of the
ZPR Group when applying the latest technical and scientific standards or
requires remediation under Environmental Law, in each case including any
controlled, special, hazardous, toxic, radioactive or dangerous waste;
“Default” means an Event of Default or any event or circumstance specified in
clause 25 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default;
“Domination Agreements” means:

  (a)   the domination and profit and loss absorption agreement (Beherrschungs-
und Gewinnabführungsvertrag) entered into on 7 May 1999 between ZPR Logistik (as
the dominated company (beherrschte Gesellschaft)) and ZPR, and

Execution version

4



--------------------------------------------------------------------------------



 



the profit and loss absorption agreement (Gewinnabführungsvertrag) entered into
on 12 July 2004 (as amended on 8 November 2004) between ZPR and D&Z Beteiligung;
“EBITDA” has the meaning ascribed to it in clause 23.1 (Financial definitions);
“ECA Loan Agreement” means the loan agreement dated 19th August 2009 between ZPR
and HVB in the amount of €4,226,015.84
“Environment” means all, or any of, the following media: the air (including the
air within buildings and the air within other natural or man-made structures
above or below ground, such as soil-vapor), water (including ground and surface
water, coastal or inland waters, acquifers, leachates, pipes, drains and sewers)
and land (including buildings and other structures in, on or under it and any
surface and sub-surface soil) and human health or safety, living organism and
ecological systems;
“Environmental Claim” means any claim by any person:

  (a)   in respect of any loss or liability suffered or incurred by that person
as a result of or in connection with any violation of Environmental Law; or    
(b)   that arises as a result of or in connection with Environmental
Contamination and that could give rise to any remedy or penalty (whether interim
or final) that may be enforced or assessed by private or public legal action or
administrative order or proceedings;

“Environmental Contamination” means each of the following and their
consequences:

  (a)   any release, discharge, emission, leakage or spillage of any Dangerous
Substance at or from any site owned, leased, occupied or used by any member of
the ZPR Group into any part of the Environment; or     (b)   any accident, fire,
explosion or sudden event at any site owned, leased, occupied or used by any
member of the ZPR Group which is directly or indirectly caused by or
attributable to any Dangerous Substance; or     (c)   any other pollution of the
Environment;

other than those in compliance with Environmental Law or any Environmental
Licence;
“Environmental Law” means all regulations (including the applicable World Bank
Environmental Health and Safety Guidelines and the “Equator Principles”),
agreements with the authorities and the like having legal effect concerning the
protection of, or the prevention of damage to, human health, the Environment,
the conditions of the work place or the generation, transportation, storage,
treatment or disposal of Dangerous Substances or the regulation or control of
Dangerous Substances or Environmental Contamination or the provision of remedies
in relation to harm or damage to the Environment;
“Environmental Licence” means any permit and other Authorisation and the filing
of any notification, report or assessment required under any Environmental Law
for the operation of the business of any member of the ZPR Group conducted on or
from any site owned, leased, occupied or used by any member of the ZPR Group;
“Environmental & Technical Adviser” means Jaakko Pöyry (JP Management Consulting
(Europe) OY, Vantaa, Finland) and its successors as advisers to the Lenders in
relation to technical and environmental issues appointed by the Agent;
“EURIBOR” means, in relation to any Loan in EURO:
Execution version

5



--------------------------------------------------------------------------------



 



  (a)   the applicable Screen Rate; or     (b)   (if no Screen Rate is available
for the Interest Period of that Loan) the arithmetic mean of the rates (rounded
upwards to four decimal places) as supplied to the Agent at its request quoted
by the Reference Banks to leading banks in the European interbank market,

as of the Specified Time on the Quotation Day for the offering of deposits in
EURO for a period comparable to the Interest Period of the relevant Loan.
“Event of Default” means any event or circumstance specified as such in clause
25 (Events of Default);
“Existing Bank Guarantee” means each guarantee issued by the Issuing Bank before
the Closing Date to the beneficiary of such Bank Guarantee, each of which is set
out in Schedule 13 (Existing Bank Guarantees);
“Existing Indebtedness” means the Indebtedness of the ZPR Group set out in
Schedule 10 (Existing Indebtedness);
“Existing Security” means the Security of the ZPR Group set out in Schedule 9
(Existing Security);
“Expiry Date” means, in relation to any Bank Guarantee, the date on which the
maximum aggregate liability under that Bank Guarantee is to be reduced to zero;
“Facility” means the revolving loan facility made available under this Agreement
as described in clause 2 (The Facility);
“Facility Office” means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement;
“Fee Letter” means a letter dated on or about the date of this Agreement between
the Arranger and the Original Borrower or the Agent and the Original Borrower or
the Issuing Bank and the Original Borrower setting out any of the fees referred
to in clause 14 (Fees);
“Finance Document” means:

  (a)   this Agreement;     (b)   the ECA Loan Agreement;     (c)   an
Assignment and Assumption Certificate;     (d)   a Bank Guarantee;     (e)  
each Fee Letter;     (f)   each Hedging Agreement;     (g)   the Hedging
Strategy Letter;     (h)   each Security Document;     (i)   the Security
Pooling Agreement;

Execution version

6



--------------------------------------------------------------------------------



 



  (j)   the Shareholders’ Undertaking Agreement; and     (k)   any other
document agreed to be a “Finance Document” by both the Agent and the Borrower;

“Finance Party” means the Agent, the Arranger, the Security Agent, the Issuing
Bank, the Hedging Bank or a Lender;
“Financial Indebtedness” means any indebtedness for or in respect of:

  (a)   moneys borrowed;     (b)   any amount raised by acceptance under any
acceptance credit facility or dematerialised equivalent;     (c)   any amount
raised pursuant to any note purchase facility or the issue of bonds, notes,
debentures, loan stock or any similar instrument;     (d)   the amount of any
liability in respect of any lease or hire purchase contract which would, in
accordance with GAAP, be treated as a finance lease, capital lease or operating
lease;     (e)   receivables sold or discounted (other than any receivables to
the extent they are sold on a non-recourse basis);     (f)   any amount raised
under any other transaction (including any forward sale or purchase agreement)
having the commercial effect of a borrowing;     (g)   any derivative
transaction entered into in connection with protection against or benefit from
fluctuation in any rate or price (and, when calculating the value of any
derivative transaction, only the marked to market value shall be taken into
account);     (h)   any counter-indemnity obligation in respect of a guarantee,
indemnity, bond, standby or documentary bank guarantee or any other instrument
issued by a bank or financial institution; and     (i)   the amount of any
liability in respect of any guarantee or indemnity for any of the items referred
to in paragraphs (a) to (h) above;

“Fiscal Unity Agreements” means the Domination Agreements;
“GAAP” means generally accepted accounting principles in the Federal Republic of
Germany;
“German Obligor” means any Obligor that is incorporated or established (as the
case may be) in the Federal Republic of Germany;
“Guarantee Amount” means:

  (a)   each sum paid, or due and payable, by the Issuing Bank to the
beneficiary of a Bank Guarantee pursuant to the terms of that Bank Guarantee;
and     (b)   all liabilities, costs (including any costs incurred in funding
any amount which falls due from the Issuing Bank under a Bank Guarantee),
claims, losses and expenses which the Issuing Bank incurs or sustains in
connection with or arising out of a Bank Guarantee,

in each case which has not been reimbursed pursuant to clause 9.2 (Borrower’s
indemnity to the Issuing Bank);
Execution version

7



--------------------------------------------------------------------------------



 



“Guarantee Proportion” means, in relation to a Lender in respect of any Bank
Guarantee and save as otherwise provided in this Agreement, the proportion
(expressed as a percentage) borne by that Lender’s Available Commitment to the
Available Facility immediately prior to the issue of that Bank Guarantee;
“Guarantor” means an Original Guarantor or an Additional Guarantor, unless it
has ceased to be a Guarantor in accordance with clause 27 (Changes to the
Obligors);
“Hedging Agreements” means the agreements to be concluded in relation to any
Treasury Transaction entered into under the Hedging Master Agreement in
accordance with the Hedging Strategy;
“Hedging Bank” means Bayerische Hypo- und Vereinsbank AG;
“Hedging Master Agreement” means any Master Agreement for Financial Derivatives
Transactions (Rahmenvertrag für Finanztermingeschäfte) entered into between the
Original Borrower and the Hedging Bank;
“Hedging Strategy” means the strategy agreed between the Borrower and the
Arranger for the hedging of the interest, currency or pulp price risks of the
Borrower in accordance with the Hedging Strategy Letter;
“Hedging Strategy Letter” means the letter dated on or about the date of this
Agreement between the Hedging Bank and the Original Borrower setting out the
Hedging Strategy;
“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary;
“Insurances” means any and all of the contracts of insurance and reinsurance
that the Borrower is required to procure and maintain;
“Interest Cover Ratio” has the meaning ascribed to it in clause 23.1 (Financial
definitions);
“Interest Expense” has the meaning ascribed to it in clause 23.1 (Financial
definitions);
“Interest Period” means, in relation to a Loan, each period determined in
accordance with clause 12 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with clause 11.3 (Default interest);
“Interest Receivable” has the meaning ascribed to it in clause 23.1 (Financial
definitions);
“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership
(limited or otherwise) or any other entity;
“Lender” means:

  (a)   any Original Lender; and     (b)   any bank, financial institution,
trust, fund or other entity which has become a Party in accordance with clause
26 (Changes to the Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement;
“Leverage Ratio” has the meaning ascribed to it in clause 23.1 (Financial
definitions);
Execution version

8



--------------------------------------------------------------------------------



 



“LIBOR” means, in relation to any Loan:

  (a)   the applicable Screen Rate; or     (b)   (if no Screen Rate is available
for the currency or Interest Period of that Loan) the arithmetic mean of the
rates (rounded upwards to four decimal places) as supplied to the Agent at its
request quoted by the Reference Banks to leading banks in the London interbank
market,

as of the Specified Time on the Quotation Day for the offering of deposits in
the currency of that Loan and for a period comparable to the Interest Period for
that Loan;
“Loan” means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan;
“Majority Lenders” means:

  (a)   until the Total Commitments have been reduced to zero, a Lender or
Lenders whose Commitments aggregate more than 662/3 per cent of the Total
Commitments (or, if the Total Commitments have been reduced to zero and there
are no Utilisations then outstanding, aggregated more than 662/3 per cent of the
Total Commitments immediately prior to the reduction); or     (b)   at any other
time, a Lender or Lenders whose participations in the Utilisations then
outstanding aggregate more than 662/3 per cent of all the Utilisations then
outstanding;

“Management Fee Agreement” means the strategic, marketing and sales agreement
entered into on 1 January 2000 between ZPR and the Ultimate Parent as amended
from time to time;
“Mandatory Cost” means the percentage rate per annum calculated by the Agent in
accordance with Schedule 4 (Mandatory Cost Formulae);
“Margin” means 3.50 per cent. per annum;
“Material Adverse Effect” means an event, occurrence or condition which has
materially impaired or which will materially impair (as compared with the
situation which would have prevailed but for such event, occurrence or
condition):

  (a)   the business, operation, property and financial condition of the
Borrower and the other Obligors taken as a whole and as a result, the ability of
the Borrower to perform any of its obligations under the Finance Documents; or  
  (b)   the validity or enforceability of the Finance Documents;

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

  (a)   if the numerically corresponding day is not a Business Day, that period
shall end on the next Business Day in that calendar month in which that period
is to end if there is one, or if there is not, on the immediately preceding
Business Day; and     (b)   if there is no numerically corresponding day in the
calendar month in which that period is to end, that period shall end on the last
Business Day in that calendar month;

The above rules will only apply to the last Month of any period.
Execution version

9



--------------------------------------------------------------------------------



 



“Net Debt” has the meaning ascribed to it in clause 23.1 (Financial
definitions);
“Obligations” has the meaning ascribed to it in clause 23.1 (Financial
definitions);
“Obligor” means the Borrower or a Guarantor;
“Operating Costs” means any cost incurred in respect of any payment, whether
directly or by way of set-off or otherwise, of assets of an Obligor in relation
to:

  (a)   any marketing sales fees in respect of pulp sales payable by the
Borrower to the Ultimate Parent in accordance with the Management Fee Agreement
(in its form at the date of this Agreement); and     (b)   any other operating
cost and expenses reasonably incurred in the ordinary course of business;

“Original Financial Statements” means the financial statements in respect of the
entities in Schedule 11 (Structure) for the period ended 31st December 2008;
“Original Guarantors” means the parties listed under the heading “Original
Guarantors” in Part I of Schedule 1 (The Original Parties);
“Original Obligor” means the Original Borrower or an Original Guarantor;
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to the European Economic and Monetary
Union;
“Party” means a party to this Agreement;
“Permitted Encumbrances” means:

  (a)   any Permitted Security except to the extent the principal amount secured
by that Security exceeds the amount stated in part B of Schedule 9 (Existing
Security);     (b)   any lien arising by operation of law or in the ordinary
course of trading;     (c)   any Security arising by operation of any retention
of title agreement entered into in the ordinary course of trading;     (d)   any
Security over assets in connection with operating lease agreements having, when
taken together with any Permitted Security set out in paragraph (a) above, an
aggregate contract value of EUR 10,000,000 at any time;     (e)   any Security
over or affecting any asset acquired by a member of the ZPR Group after the date
of this Agreement if:

  (i)   the Security was not created in contemplation of the acquisition of that
asset by a member of the ZPR Group;     (ii)   the principal amount secured has
not been increased in contemplation of, or since the acquisition of that asset
by a member of the ZPR Group; and     (iii)   the Security is removed or
discharged within 3 Months of the date of acquisition of such asset;

Execution version

10



--------------------------------------------------------------------------------



 



  (f)   any Security over or affecting any asset of any company which becomes a
member of the ZPR Group after the date of this Agreement, where the Security is
created prior to the date on which that company becomes a member of the ZPR
Group, if:

  (i)   the Security was not created in contemplation of the acquisition of that
company;     (ii)   the principal amount secured has not increased in
contemplation of or since the acquisition of that company; and     (iii)   the
Security is removed or discharged within 3 Months of that company becoming a
member of the ZPR Group;

  (g)   any Transaction Security; or     (h)   any Security securing any
Financial Indebtedness permitted in accordance with paragraph (g) of the
definition of Permitted Indebtedness.     “Permitted Indebtedness” means any:  
  (a)   any Existing Indebtedness set out in part B of Schedule 10 (Existing
Indebtedness);     (b)   Financial Indebtedness incurred under, or as expressly
permitted by, the Transaction Documents;     (c)   Financial Indebtedness
incurred under the hedging transactions contemplated by the Hedging Strategy and
documented by the Hedging Agreements;     (d)   Financial Indebtedness incurred
as Subordinated Liabilities by the Borrower, or if made available to any other
Obligor than the Borrower, to the extent on-lent or otherwise passed on to the
Borrower, which is legally and structurally subordinated to any liabilities
(including contingent liabilities) of the Borrower and the relevant Obligor
under the Finance Documents in accordance with the Shareholders’ Undertaking
Agreement;     (e)   Financial Indebtedness incurred by the Borrower in the
ordinary course of business which does not exceed, when taken together with any
Existing Indebtedness set out in paragraph (a) above, in aggregate, EUR
20,000,000 (or the equivalent in any other currency) at any time;     (f)   any
other Financial Indebtedness permitted by the Majority Lenders from time to
time; and     (g)   any Financial Indebtedness the principal amount of which
does not exceed EUR 5,000,000 (or its equivalent in another currency or
currencies) at any time

“Permitted Transaction” means:

  (a)   the Refinancing;     (b)   any transaction contemplated by the Fiscal
Unity Agreements;     (c)   transactions (other than the granting or creation of
Security or the incurring or permitting to subsist of Financial Indebtedness)
conducted in the ordinary course of trading on arm’s length terms; and

Execution version

11



--------------------------------------------------------------------------------



 



  (d)   any other disposal required, Financial Indebtedness incurred, guarantee,
indemnity or Security given, or other transaction arising, under the Finance
Documents or as permitted by the Majority Lenders;

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

  (a)   (if the currency is EURO) two TARGET Days before the first day of that
period; or     (b)   (for any other currency) two Business Days before the first
day of that period,

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Agent in accordance with market practice in the Relevant Interbank Market (and
if quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day will be the last of those days);
“Reduction Date” means any day on which a prepayment or cancellation in
accordance with clause 10 (Prepayment and cancellation) is to occur;
“Reduction Instalment” means the aggregate amount to be repaid or cancelled on
any Reduction Date;
“Reference Banks” means, in relation to LIBOR, the principal London offices of
Bayerische Hypo- und Vereinsbank AG, Commerzbank AG and Deutsche Bank AG and, in
relation to EURIBOR, the principal office in Munich of Bayerische Hypo- und
Vereinsbank AG and of the principal offices in Frankfurt am Main of Commerzbank
AG and Deutsche Bank AG or such other banks as may be appointed by the Agent in
consultation with the Borrower;
“Refinancing” means the discharge (Erfüllung) of the Existing Indebtedness from
the proceeds of:

  (i)   cash on hand of the Borrower; and     (j)   a draw down under the
Facility (as defined below) of not more than EUR 15,000,000;

“Relevant Interbank Market” means in relation to EURO, the European interbank
market and, in relation to any other currency, the London interbank market;
“Relevant Undertaking” has the meaning given to it in clause 24.26 (Limitations
of undertakings);
“Renewal Request” means a written notice delivered to the Agent in accordance
with clause 6.6 (Renewal of a Bank Guarantee);
“Repeating Representations” means each of the representations set out in clause
21.2 (Status), clause 21.3 (Binding obligations), clause 21.4 (Non-conflict with
other obligations), clause 21.5 (Power and authority), clause 21.6 (Validity and
admissibility in evidence), clause 21.7 (Governing law and enforcement), clause
21.10 (No default), clause 21.11.2 (No misleading information), clause 21.12.1
and clause 21.12.2 (Financial statements), clause 21.13 (Pari passu ranking) and
clause 21.16 (Good title to assets);
“Resignation Letter” means a letter substantially in the form set out in
Schedule 7 (Form of Resignation Letter);
“Rollover Utilisation” means one or more Utilisations:
Execution version

12



--------------------------------------------------------------------------------



 



  (a)   made or to be made on the same day that (i) a maturing Loan is due to be
repaid or (ii) the Borrower is obliged to pay to the Agent for the Issuing Bank
the amount of any claim under a Bank Guarantee;     (b)   the aggregate amount
of which is equal to or less than (i) the maturing Loan or (ii) the amount of
the claim under the Bank Guarantee;     (c)   in the same currency as (i) the
maturing Loan (unless it arose as a result of the operation of clause Error!
Reference source not found. (Unavailability of a currency) or (ii) the claim
under the Bank Guarantee; and     (d)   made or to be made to the Borrower for
the purpose of (i) refinancing a maturing Loan or (ii) satisfying the
obligations of the Borrower to pay the amount of a claim under the Bank
Guarantee to the Agent for the Issuing Bank;

“Screen Rate” means:

  (a)   in relation to LIBOR, the British Bankers Association Interest
Settlement Rate for the relevant currency and period; and     (b)   in relation
to EURIBOR, the percentage rate per annum determined by the Banking Federation
of the European Union for the relevant period,

displayed on the appropriate page of the Telerate screen. If the agreed page is
replaced or service ceases to be available, the Agent may specify another page
or service displaying the appropriate rate after consultation with the Borrower
and the Lenders;
“Security” means a mortgage, charge, pledge, lien, assignment by way of
security, guarantee, parallel debt obligation or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect;
“Security Documents” means:

  (a)   German law global assignment agreement (Globalzession) between the
Borrower and the Security Agent;     (b)   German law transfer of assets by way
of security (Raumsicherungsübereignung) between the Borrower and the Security
Agent;     (c)   German law pledge of bank accounts (Kontenverpfändung) between
the Borrower and the Security Agent; and     (d)   German law pledge of claims
under the Hedging Agreements (Verpfändung) between the Borrower and the Security
Agent; and     (e)   any other document agreed to be a “Security Document” by
both the Agent and the Borrower;

“Security Pooling Agreement” means the security pooling agreement entered into
on or about the date of this Agreement between, inter alia, the Agent, the
Security Agent, the Hedging Bank, the Original Lender and the Original Obligors;
“Shareholder Distribution Account” the account named “Shareholder Distribution
Account” held by the Borrower with Bayerische Hypo- und Vereinsbank AG;
“Shareholder Loan Agreements” means:
Execution version

13



--------------------------------------------------------------------------------



 



  (a)   the shareholder agreement in the agreed form for the aggregate amount of
USD 150,000,000 entered into on February 9, 2005 between the Ultimate Parent as
lender and D&Z Beteiligung as the borrower;     (b)   the shareholder agreement
in the agreed form for the aggregate amount of USD 150,000,000 entered into on
February 9, 2005 between D&Z Beteiligung as lender and ZPRG as the borrower; and
    (c)   the shareholder agreement in the agreed form for the aggregate amount
of USD 150,000,000 entered into on February 9, 2005 between ZPRG as lender and
ZPR KG as the borrower;

as amended from time to time.
and any other document, entered into on substantially the same terms as the
Shareholder Loan Agreements and agreed to be a “Shareholder Loan Agreement” by
both the Agent and the Borrower;
“Shareholders’ Undertaking Agreement” means the shareholders’ undertaking
agreement entered into on 19th August 2009 between, inter alia, the Ultimate
Parent, the Security Agent, the Parent, and the Original Borrower;
“Specified Time” means a time determined in accordance with Schedule 12
(Timetables);
“Subordinated Agreements” means any instruments under which Subordinated
Liabilities arise or are regulated (including the Shareholder Loan Agreements);
“Subordinated Creditor” means the Ultimate Parent, the Parent (as a creditor in
respect of Subordinated Debt) and each other person to whom a member of the ZPR
Group owes Subordinated Liabilities and that is from time to time party to the
Shareholders’ Undertaking Agreement as a Subordinated Creditor and any other
person, not being a member of the ZPR Group, that may from time to time hold
shares in any member of the ZPR Group;
“Subordinated Debt” means any debt incurred by a member of the ZPR Group
pursuant to a Shareholder Loan Agreement including interest and accrued
interest;
“Subordinated Liabilities” means all or any (as the context may require) of any
and all obligations for the payment or repayment of money, whether as principal
or as surety and whether present or future, actual or contingent, but excluding
any obligations for the payment or repayment of Operating Costs, of any member
of the ZPR Group to the Subordinated Creditors on any account whatsoever
including any Subordinated Debt and the share capital of any member of the ZPR
Group;
“Subsidiary” means companies which are dependent enterprises of the relevant
Holding Company, or any company in respect of which such term is used, within
the meaning of Sec. 17 German Stock Corporation Act and subsidiaries within the
meaning of Sec. 290 German Commercial Code (but for the purpose of the
definition of “ZPR Group”, excluding Dresden Papier);
“Surviving Bank Guarantee” has the meaning given to it in clause 7.2.5 (Claims
under a Bank Guarantee);
“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system;
“TARGET Day” means any day on which TARGET is open for the settlement of
payments in EURO;
Execution version

14



--------------------------------------------------------------------------------



 



“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same);
“Term” means, in relation to any Bank Guarantee, the period from its Utilisation
Date until its Expiry Date;
“Termination Date” means 31 December 2012.
“Total Commitments” means the aggregate of the Commitments, being EURO
25,000,000 at the date of this Agreement;
“Transaction Documents” means the Finance Documents, the Shareholder Loan
Agreements, any other Subordinated Agreement, any Fiscal Unity Agreement, the
Management Fee Agreement and any other document agreed to be a “Transaction
Document” by both the Agent and the Parent;
“Transaction Security” means the Security created or purported to be created
under or pursuant to the Security Documents or any other Finance Document;
“Transfer Date” means, in relation to a transfer, the later of:

  (a)   the proposed Transfer Date specified in the Assignment and Assumption
Certificate; and     (b)   the date on which the Agent executes the Assignment
and Assumption Certificate;

“Treasury Transactions” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price;
“Ultimate Parent” means Mercer International Inc., a corporation organised under
the laws of the State of Washington, United States of America, having its office
at 14009 Interurban Avenue, Suite 282, Seattle, Washington 98168, United States
of America;
“Unencumbered Cash” has the meaning ascribed to it in clause 23.1 (Financial
definitions);
“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents;
“Utilisation” means a Loan or a Bank Guarantee;
“Utilisation Date” means, subject to clause 6.8 (Treatment of Existing Bank
Guarantees), the date on which a Utilisation is made;
“Utilisation Request” means a notice substantially in the form set out in
Schedule 3 (Utilisation Request);
“VAT” shall be construed as a reference to value added tax and any other tax of
a similar nature which may be imposed from time to time in any relevant
jurisdiction;
“ZPR Group” means the Parent and its Subsidiaries for the time being and “member
of the ZPR Group” shall be construed accordingly;

1.2   Construction   1.2.1   Unless a contrary indication appears, any reference
in this Agreement to:



Execution version

15



--------------------------------------------------------------------------------



 



  (a)   the “Agent”, the “Arranger”, the “Borrower”, any “Finance Party”, any
“Guarantor”, the “Issuing Bank”, any “Lender”, any “Obligor” or any “Party”
shall be construed so as to include its successors in title, permitted assigns
and permitted transferees;     (b)   “assets” includes present and future
properties, revenues and rights of every description;     (c)   “assignment”
means Abtretung;     (d)   “authorised signatory” means Geschäftsführer or
Prokurist insofar as any company incorporated or limited partnership established
in the Federal Republic of Germany is concerned;     (e)   “board of directors”
means Geschäftsführung insofar as any company incorporated or limited
partnership established in the Federal Republic of Germany is concerned;     (f)
  “control” means the power to direct the management and policies of an entity,
whether through the ownership of voting capital, by contract or otherwise;    
(g)   a reference to a “director” means Geschäftsführer insofar as any company
incorporated or limited partnership established in the Federal Republic of
Germany is concerned;     (h)   “disposal” or “dispose” means a sale, lease,
licence, transfer or loan (but not including by way of loan of money) or other
disposal by a person of any asset, undertaking or business (whether by a
voluntary or involuntary single transaction or series of transactions);     (i)
  the “equivalent” of an amount specified in a particular currency (the
“specified currency amount”) shall be construed as a reference to the amount of
the other relevant currency which can be purchased with the specified currency
amount Agent’s Spot Rate of Exchange;     (j)   a “Finance Document” or any
other agreement or instrument is a reference to that Finance Document or other
agreement or instrument as amended or novated;     (k)   “gross negligence”
means grobe Fahrlässigkeit;     (l)   “guarantee” means any guarantee, letter of
credit, bond, indemnity or similar assurance against loss including a third
party security arrangement, or any obligation, direct or indirect, actual or
contingent, to purchase or assume any indebtedness of any person or to make an
investment in or loan to any person or to purchase assets of any person where,
in each case, such obligation is assumed in order to maintain or assist the
ability of such person to meet its indebtedness;     (m)   “including” means
“including without limitation”;     (n)   “indebtedness” includes any obligation
(whether incurred as principal or as surety) for the payment or repayment of
money, whether present or future, actual or contingent;     (o)   a reference to
a “limited partnership” means, insofar as it is established under the laws of
the Federal Republic of Germany, a GmbH & Co. KG;     (p)   “management” means
Geschäftsführung insofar as any company incorporated or limited partnership
established in the Federal Republic of Germany is concerned;     (q)  
references to something being in the “ordinary course of business” of a person
means in gewöhnlichem Geschäftsgang;

Execution version

16



--------------------------------------------------------------------------------



 



  (r)   “pay”, “prepay” or “repay” in clause 24 (General undertakings) includes
by way of set-off, combination of accounts or otherwise;     (s)   a “person”
includes any person, firm, company, corporation, government, state or agency of
a state or any association, trust or partnership (whether or not having separate
legal personality) or two or more of the foregoing;     (t)   “promptly” means
unverzüglich;     (u)   a “regulation” includes any regulation, rule, official
directive, request or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation;     (v)  
“rights” include all rights, whether actual or contingent, present or future,
arising under contract or law;     (w)   the “share capital” of a company
includes in the case of a partnership, partnership interests and in any case
includes any equity or other ownership interest;     (x)   “trustee”,
“fiduciary” and “fiduciary duty” has in each case the meaning given to such term
under applicable law;     (y)   “wilful default” and “wilful misconduct” means
Vorsatz;     (z)   references (i) to the “winding up”, “dissolution”, or
“administration” of a person or (ii) to a “receiver” or “administrative
receiver” in the context of insolvency proceedings or security enforcement
actions in respect of a person shall be construed so as to include any
equivalent or analogous proceedings or any equivalent and analogous person or
appointee (respectively) under the law of the jurisdiction in which such person
is established or incorporated or any jurisdiction in which such person carries
on business including (in respect of proceedings) the seeking or occurrence of
liquidation, winding up, reorganisation, dissolution, administration,
arrangement, adjustment, protection or relief of debtors;     (aa)   the
Borrower “repaying” or “prepaying” a Bank Guarantee means:

  (i)   the Borrower providing cash cover for that Bank Guarantee;     (ii)  
the maximum amount payable under the Bank Guarantee being reduced in accordance
with its terms; or     (iii)   the Issuing Bank being satisfied that it has no
further liability under that Bank Guarantee,

and the amount by which a Bank Guarantee is repaid or prepaid under clause
1.2.1(aa)(i) and clause 1.2.1(aa)(ii) above is the amount of the relevant cash
cover or reduction;

  (bb)   the Borrower providing “cash cover” for a Bank Guarantee means the
Borrower paying an amount in the currency of the Bank Guarantee to an
interest-bearing account in the name of the Borrower and the following
conditions are met:

  (i)   the account is with the Agent or the Issuing Bank (if the cash cover is
to be provided for all the Lenders) or with a Lender (if the cash cover is to be
provided for that Lender);

Execution version

17



--------------------------------------------------------------------------------



 



  (ii)   withdrawals from the account may only be made to pay a Finance Party
amounts due and payable to it under this Agreement in respect of that Bank
Guarantee until no amount is or may be outstanding under that Bank Guarantee;
and     (iii)   the Borrower has executed a security document, in form and
substance satisfactory to the Agent or the Finance Party with which that account
is held, creating a first ranking security interest over that account;

  (cc)   the Interest Period of a Bank Guarantee will be construed as a
reference to the Term of that Bank Guarantee;     (dd)   an amount borrowed
includes any amount utilised by way of Bank Guarantee;     (ee)   a Utilisation
made or to be made to the Borrower includes a Bank Guarantee issued on its
behalf;     (ff)   a Lender funding its participation in a Utilisation includes
a Lender participating in a Bank Guarantee;     (gg)   amounts outstanding under
this Agreement include amounts outstanding under or in respect of any Bank
Guarantee;     (hh)   an outstanding amount of a Bank Guarantee at any time is
the maximum amount that is or may be payable by the Borrower in respect of that
Bank Guarantee at that time;     (ii)   a provision of law is a reference to
that provision as amended or re-enacted; and     (jj)   a time of day is a
reference to Central European time (CET) or, as the context requires, London
time; and     (kk)   words importing the plural shall include the singular and
vice versa.

1.2.2   Section, clause and Schedule headings are for ease of reference only.  
1.2.3   Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.  
1.2.4   A Default or an Event of Default is “continuing” if it has not been
remedied or waived.   1.2.5   In any calculation or determination done for the
purposes of a Finance Document, no amount shall be double-counted or duplicated.
  1.3   Language       This Agreement is made in the English language. The
English language version of this Agreement shall prevail over any translation of
this Agreement, save for where a German translation of a word or phrase appears
in the text of this Agreement, in which case the German translation of such word
or phrase shall prevail.   1.4   Shareholder Distribution Account      
Notwithstanding any provision of this Agreement or any other Security Document
to the contrary, each Obligor, the Agent and the Lenders agree that:

Execution version

18



--------------------------------------------------------------------------------



 



1.4.1   the Shareholder Distribution Account shall not be subject to any
Security from, by or under any Security Document;   1.4.2   nothing herein or in
any Security Document shall restrict, prohibit or otherwise limit the Borrower
from paying, disbursing or transmitting all or parts of any moneys or assets in
the Shareholder Distribution Account or any other Available Cash in its sole
discretion from time to time and at any time; and   1.4.3   in the event of any
conflict or inconsistency between this Agreement and the Security Documents as
regards the Shareholder Distribution Account or any other Available Cash, the
provisions of this Agreement shall take precedence and govern for all purposes.

Execution version

19



--------------------------------------------------------------------------------



 



SECTION 2
THE FACILITY

2   The Facility   2.1   The Facility       Subject to the terms of this
Agreement, the Lenders make available to the Borrower a revolving credit
facility in an aggregate amount equal to the Total Commitments.   2.2   Finance
Parties’ rights and obligations   2.2.1   The obligations of each Finance Party
under the Finance Documents are several. Failure by a Finance Party to perform
its obligations under the Finance Documents does not affect the obligations of
any other Party under the Finance Documents. No Finance Party is responsible for
the obligations of any other Finance Party under the Finance Documents (Ausschuß
der Gesamtschuldnerischen Haftung).   2.2.2   The rights of each Finance Party
under or in connection with the Finance Documents are separate and independent
rights and any debt arising under the Finance Documents to a Finance Party from
an Obligor shall be a separate and independent debt. The formation of joint
property (Gesamthandsvermögen) shall be excluded.   2.2.3   A Finance Party may,
except as otherwise stated in the Finance Documents, separately enforce its
rights under the Finance Documents.   2.3   Obligors’ Agent   2.3.1   Each
Obligor (other than the Borrower) by its execution of this Agreement or an
Accession Letter irrevocably appoints and authorises (bevollmächtigt) the
Borrower, and each German Obligor (other than the Borrower) hereby releases the
Borrower from the restrictions of Section 181 of the German Civil Code (BGB):

  (a)   as agent for such Obligor to receive all notices, requests, demands or
other communications under this Agreement which shall, without prejudice to any
other effective mode of serving the same, be properly served on such Obligor if
served on the Parent in accordance with clause 33 (Notices); and     (b)   to
supply all information concerning itself contemplated by this Agreement to the
Finance Parties and to give all notices and instructions (including, in the case
of the Borrower, Utilisation Requests), to execute on its behalf any Accession
Letter, to make such agreements and to effect the relevant amendments,
supplements and variations capable of being given, made or effected by any
Obligor notwithstanding that they may affect the Obligor, without further
reference to or the consent of that Obligor;

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including any Utilisation Requests) or
executed or made the agreements or effected the amendments, supplements or
variations, or received the relevant notice, demand or other communication.

2.3.2   Every act, omission, agreement, undertaking, settlement, waiver,
amendment, supplement, variation, notice or other communication given or made by
the Obligors’ Agent or given to the Obligors’ Agent under any Finance Document
on behalf of another Obligor or in connection with any Finance Document (whether
or not known to any other Obligor and whether occurring before or after such
other Obligor became an Obligor under any Finance Document) shall be binding for
all

Execution version

20



--------------------------------------------------------------------------------



 



    purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors’ Agent and any other Obligor, those of the
Obligors’ Agent shall prevail.   3   Purpose   3.1   Purpose       The Borrower
shall apply all amounts borrowed by it under the Facility:   3.1.1   towards the
financing of its working capital requirements; and   3.1.2   up to a maximum
aggregate amount of EUR 15,000,000, to finance the Refinancing.   3.2  
Monitoring       No Finance Party is bound to monitor or verify the application
of any amount borrowed pursuant to this Agreement.   4   Conditions of
Utilisation   4.1   Initial conditions precedent       The Borrower may not
deliver a Utilisation Request unless the Agent has received all of the documents
and other evidence listed in Part I of Schedule 2 (Conditions precedent) in form
and substance satisfactory to the Agent. The Agent shall notify the Borrower and
the Lenders promptly upon being so satisfied.   4.2   Further conditions
precedent       The Lenders will only be obliged to comply with clause 5.4
(Lenders’ participation) if on the date of the Utilisation Request and on the
proposed Utilisation Date:   4.2.1   in the case of a Rollover Utilisation, no
Event of Default is continuing or would result from the proposed Loan and, in
the case of any other Loan, no Default is continuing or would result from the
proposed Loan; and   4.2.2   the Repeating Representations to be made by each
Obligor are true in all material respects.   4.3   Maximum number of Utilisation
  4.3.1   The Borrower may not deliver a Utilisation Request if as a result of
the proposed Utilisation 10 or more Loans would be outstanding.

Execution version

21



--------------------------------------------------------------------------------



 



SECTION 3
UTILISATION

5   Utilisation - Loans   5.1   Delivery of a Utilisation Request for Loans    
  The Borrower may utilise the Facility by delivery to the Agent of a duly
completed Utilisation Request not later than the Specified Time.   5.2  
Completion of a Utilisation Request for Loans   5.2.1   Each Utilisation Request
is irrevocable and will not be regarded as having been duly completed unless:

  (a)   the proposed Utilisation Date is a Business Day within the Availability
Period;     (b)   the currency and amount of the Utilisation comply with
clause 5.3 (Currency and amount); and     (c)   the proposed Interest Period
complies with clause 12 (Interest Periods).

5.3   Currency and amount   5.3.1   The currency specified in a Utilisation
Request must be Euro   5.3.2   The amount of the proposed Loan must be:

  (a)   a minimum of EUR 1,000,000 (or its equivalent) (and an integral multiple
of EUR 250,000) (or its equivalent); or     (b)   in any event such that its
amount is less than or equal to the Available Facility.

5.4   Lenders’ participation   5.4.1   If the conditions set out in this
Agreement have been met, each Lender shall make its participation in each Loan
available by the Utilisation Date through its Facility Office.   5.4.2   The
amount of each Lender’s participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.   5.4.3   The Agent shall determine the
amount of each Loan and shall notify each Lender of the amount of each Loan and
the amount of its participation in that Loan, in each case by the Specified
Time.   5.4.4   The Borrower irrevocably authorises (bevollmächtigt) and directs
the Agent to remit the proceeds of each Loan as follows:

  (a)   in the case of a Loan to be used to repay Existing Indebtedness, to the
account of the relevant bank or financial institution in respect of the Existing
Indebtedness to be repaid as previously notified to the Agent by the Borrower;  
  (b)   in the case of all other Loans, to the account specified in the relevant
Utilisation Requests.

Execution version

22



--------------------------------------------------------------------------------



 



5.4.5   For the purposes of this clause 5.4 each Party, which is incorporated or
established under the laws of the Federal Republic of Germany, hereby releases
the Agent from the restrictions of section 181 of the German Civil Code (BGB).  
6   Utilisation - Bank Guarantees   6.1   Bank Guarantees   6.1.1   The Facility
may be utilised by way of Bank Guarantees.   6.1.2   Clause 5 (Utilisation -
Loans) does not apply to Utilisations by way of Bank Guarantees.   6.2  
Delivery of a Utilisation Request for Bank Guarantees       The Borrower (or the
Parent on its behalf) may request a Bank Guarantee to be issued by delivery to
the Agent of a duly completed Utilisation Request not later than the Specified
Time.   6.3   Completion of a Utilisation Request for Bank Guarantees   6.3.1  
Each Utilisation Request for a Bank Guarantee is irrevocable and will not be
regarded as having been duly completed unless:

  (a)   it specifies that it is for a Bank Guarantee;     (b)   the proposed
Utilisation Date is a Business Day within the Availability Period applicable to
the Revolving Facility;     (c)   the currency and amount of the Bank Guarantee
comply with clause 6.4 (Currency and amount);     (d)   the Expiry Date of the
Bank Guarantee falls on or before the Termination Date;     (e)   the delivery
instructions for the Bank Guarantee are specified; and     (f)   the identity of
the beneficiary and purpose of the Bank Guarantee have been approved by the
Agent and the Issuing Bank.

6.3.2   Multiple Utilisations may be requested in a Utilisation Request where
the proposed Utilisation Date is the Closing Date. Only one Utilisation may be
requested in each subsequent Utilisation Request.   6.4   Currency and amount  
6.4.1   The currency specified in a Utilisation Request for a Bank Guarantee
must be in Euro.   6.4.2   The amount of the proposed Bank Guarantee must be
such that it is less than or equal to the Available Facility.   6.5   Issue of
Bank Guarantees   6.5.1   If the conditions set out in this Agreement have been
met, the Issuing Bank shall issue the Bank Guarantee on the Utilisation Date.  
6.5.2   The Issuing Bank will only be obliged to comply with clause 6.5.1 above
if on the date of the Utilisation Request or Renewal Request and on the proposed
Utilisation Date:

Execution version

23



--------------------------------------------------------------------------------



 



  (a)   in the case of a Bank Guarantee to be renewed in accordance with
clause 6.6 (Renewal of a Bank Guarantee), no action has been taken under
clause 25.19 (Acceleration) and, in the case of any other Utilisation, no
Default is continuing or would result from the proposed Utilisation; and     (b)
  in relation to any Utilisation on the Closing Date, all the representations
and warranties in clause 21 (Representations) or, in relation to any other
Utilisation, the Repeating Representations to be made by each Obligor are true.

6.5.3   The amount of each Lender’s participation in each Bank Guarantee will be
equal to the Guarantee Proportion.   6.5.4   The Agent shall notify the Issuing
Bank and each Lender of the details of the requested Bank Guarantee and its
participation in that Bank Guarantee by the Specified Time.   6.6   Renewal of a
Bank Guarantee   6.6.1   The Borrower (or the Parent on its behalf) may request
that any Bank Guarantee issued on its behalf be renewed by delivery to the Agent
of a Renewal Request in substantially similar form to a Utilisation Request for
a Bank Guarantee by the Specified Time.   6.6.2   The Finance Parties shall
treat any Renewal Request in the same way as a Utilisation Request for a Bank
Guarantee.   6.6.3   The terms of each renewed Bank Guarantee shall be the same
as those of the relevant Bank Guarantee immediately prior to its renewal, except
that:

  (a)   its amount may be less than the amount of the Bank Guarantee immediately
prior to its renewal; and     (b)   its Term shall start on the date which was
the Expiry Date of the Bank Guarantee immediately prior to its renewal, and
shall end on the proposed Expiry Date specified in the Renewal Request.

6.6.4   If the conditions set out in this Agreement have been met, the Issuing
Bank shall amend and re issue any Bank Guarantee pursuant to a Renewal Request.
  6.7   Treatment of Existing Bank Guarantees       On and from the Closing
Date:   6.7.1   each Existing Bank Guarantee shall be deemed to be a Bank
Guarantee issued under this Agreement subject to the provisions of clause 6.5
(Issue of Bank Guarantee) which shall apply mutatis mutandis to the deemed issue
of a Bank Guarantee under this clause 6.7;   6.7.2   that date shall be deemed
to be the Utilisation Date for each Existing Bank Guarantee; and   6.7.3   in
addition to the Conditions Governing Guarantees all the terms of this Agreement
relating to Bank Guarantees shall apply to the Existing Bank Guarantees.

Execution version

24



--------------------------------------------------------------------------------



 



7   Bank Guarantees   7.1   Immediately payable       If a Bank Guarantee or any
amount outstanding under a Bank Guarantee is expressed to be immediately
payable, the Borrower shall repay or prepay that amount immediately.   7.2  
Claims under a Bank Guarantee   7.2.1   The Borrower irrevocably and
unconditionally authorises the Issuing Bank to pay any claim made or purported
to be made under a Bank Guarantee requested by it (or requested by the Parent on
its behalf) and which appears on its face to be in order (in this clause 7.2, a
“claim”).   7.2.2   The Borrower shall immediately on demand or, if such payment
is being funded by a Loan, shall within five Business Days of demand, pay to the
Agent for the Issuing Bank an amount equal to the amount of any claim paid.  
7.2.3   The Borrower acknowledges that the Issuing Bank:

  (a)   is not obliged to carry out any investigation or seek any confirmation
from any other person before paying a claim; and     (b)   deals in documents
only and will not be concerned with the legality of a claim or any underlying
transaction or any available set off, counterclaim or other defence of any
person.

7.2.4   The obligations of the Borrower under this clause will not be affected
by:

  (a)   the sufficiency, accuracy or genuineness of any claim or any other
document; or     (b)   any incapacity of, or limitation on the powers of, any
person signing a claim or other document.

7.2.5   If a Bank Guarantee remains outstanding after the Termination Date (a
“Surviving Bank Guarantee”) but has on or before that date been repaid by way of
provision of cash cover as set out in clause 1.2.1(aa)(i) (Construction), that
Bank Guarantee shall be treated as being outstanding under a bilateral guarantee
facility provided by the Issuing Bank, the terms of which (including the fee)
are to be set out in a separate document between the Issuing Bank and the
Borrower.   7.3   Indemnities   7.3.1   The Borrower shall immediately on demand
indemnify the Issuing Bank against any cost, loss or liability incurred by the
Issuing Bank (otherwise than by reason of the Issuing Bank’s gross negligence or
wilful misconduct) in acting as the Issuing Bank under any Bank Guarantee
requested by (or on behalf of) the Borrower.   7.3.2   Each Lender shall
(according to its Guarantee Proportion) immediately on demand indemnify the
Issuing Bank against any cost, loss or liability incurred by the Issuing Bank
(otherwise than by reason of the Issuing Bank’s gross negligence or wilful
misconduct or after the Termination Date under or in connection with a Surviving
Bank Guarantee) in acting as the Issuing Bank under any Bank Guarantee (unless
the Issuing Bank has been reimbursed by an Obligor pursuant to a Finance
Document).   7.3.3   If any Lender is not permitted (by its constitutional
documents or any applicable law) to comply with clause 7.3.2 above, then that
Lender will not be obliged to comply with clause 7.3.2 above and shall instead
take all steps required to ensure that, on the date the Bank Guarantee is issued
(or if later,

Execution version

25



--------------------------------------------------------------------------------



 



    on the date the Lender’s participation in the Bank Guarantee is transferred
or assigned to the Lender in accordance with the terms of this Agreement), it
assumes a participation in the Bank Guarantee in an amount equal to its
Guarantee Proportion of that Bank Guarantee. On receipt of demand from the
Agent, that Lender shall pay to the Agent (for the account of the Issuing Bank)
an amount equal to its Guarantee Proportion of the amount demanded.   7.3.4  
The Borrower which requested (or on behalf of which the Parent requested) a Bank
Guarantee shall immediately on demand reimburse any Lender for any payment it
makes to the Issuing Bank under this clause 7.3 in respect of that Bank
Guarantee.   7.3.5   The obligations of each Lender under this clause 7.3 are
continuing obligations and will extend to the ultimate balance of sums payable
by that Lender in respect of any Bank Guarantee, regardless of any intermediate
payment or discharge in whole or in part.   7.3.6   The obligations of any
Lender or Borrower under this clause 7.3 will not be affected by any act,
omission, matter or thing which, but for this clause, would reduce, release or
prejudice any of its obligations under this clause 7.3 (whether or not known to
it or any other person) including:

  (a)   any time, waiver or consent granted to, or composition with, any
Obligor, any beneficiary under a Bank Guarantee or any other person;     (b)  
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor or any member of the ZPR Group;    
(c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor, any beneficiary under a Bank Guarantee or
other person or any non presentation or non observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;     (d)   any incapacity or lack of power, authority or
legal personality of or dissolution or change in the members or status of an
Obligor or any beneficiary under a Bank Guarantee or any other person;     (e)  
any amendment (however fundamental) or replacement of a Finance Document, any
Bank Guarantee or any other document or security;     (f)   any
unenforceability, illegality or invalidity of any obligation of any person under
any Finance Document, any Bank Guarantee or any other document or security; or  
  (g)   to the extent legally possible, any insolvency or similar proceedings.

7.4   Rights of contribution       No Obligor will be entitled to any right of
contribution or indemnity from any Finance Party in respect of any payment it
may make under this clause 7.   7.5   Settlement conditional       Any
settlement or discharge between a Lender and the Issuing Bank shall be
conditional upon no security or payment to the Issuing Bank by a Lender or any
other person on behalf of a Lender being avoided or reduced by virtue of any
laws relating to bankruptcy, insolvency, liquidation or similar laws of general
application and, if any such security or payment is so avoided or reduced, the
Issuing Bank shall be entitled to recover the value or amount of such security
or payment from such Lender subsequently as if such settlement or discharge had
not occurred.

Execution version

26



--------------------------------------------------------------------------------



 



7.6   Exercise of rights       The Issuing Bank shall not be obliged before
exercising any of the rights, powers or remedies conferred upon it in respect of
any Lender by this Agreement or by law:   7.6.1   to take any action or obtain
judgment in any court against any Obligor;   7.6.2   to make or file any claim
or proof in a winding up or dissolution of any Obligor; or   7.6.3   to enforce
or seek to enforce any other security taken in respect of any of the obligations
of any Obligor under this Agreement.   8   Intentionally Deleted

Execution version

27



--------------------------------------------------------------------------------



 



SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION

9   Repayment   9.1   Repayment of Loans       The Borrower shall repay each
Loan on the last day of its Interest Period and all Loans in full on the
Termination Date.   9.2   Repayment of Guarantees       The Borrower shall repay
each Bank Guarantee on its Expiry Date and all Bank Guarantees in full on the
Termination Date.   10   Prepayment and cancellation   10.1   Illegality      
If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Utilisation:   10.1.1   that Lender shall promptly
notify the Agent upon becoming aware of that event;   10.1.2   upon the Agent
notifying the Borrower, the Commitment of that Lender will be immediately
cancelled; and   10.1.3   the Borrower shall repay that Lender’s participation
in the Utilisations made to it on the last day of the Interest Period for each
Utilisation occurring after the Agent has notified the Borrower or, if earlier,
the date specified by the Lender in the notice delivered to the Agent (being no
earlier than the last day of any applicable grace period permitted by law).  
10.2   Change of Control       Upon the occurrence of a Change of Control:  
10.2.1   the Borrower shall promptly notify the Agent upon becoming aware of
that event;   10.2.2   a Lender shall not be obliged to fund a Utilisation
(except for a Rollover Utilisation); and   10.2.3   if the Majority Lenders so
require, the Agent shall, by not less than 30 Business Days notice to the
Parent, cancel the Total Commitments and declare all outstanding Utilisations,
together with accrued interest, and all other amounts accrued under the Finance
Documents immediately due and payable, whereupon the Total Commitments will be
cancelled and all such outstanding amounts will become immediately due and
payable.   10.3   Voluntary cancellation       The Borrower (or the Parent on
its behalf) may, if:   10.3.1   in respect of the last day of any Interest
Period, it gives the Agent not less than 10 Business Days’ (or such shorter
period as the Majority Lenders may agree) prior notice; or

Execution version

28



--------------------------------------------------------------------------------



 



10.3.2   at any other time, it gives the Agent not less than 30 Business Days’
(or such shorter period as the Majority Lenders may agree) prior notice,      
cancel the whole or any part (being a minimum amount of EUR 1,000,000 (or its
equivalent)) of the Available Facility. Any cancellation under this clause 10.3
shall reduce the Commitments of the Lenders rateably.   10.4   Voluntary
prepayment of Loans       The Borrower (or the Parent on its behalf) may, if it
gives the Agent not less than 30 Business Days’ (or such shorter period as the
Majority Lenders may agree) prior notice, prepay the whole or any part of a Loan
(but if in part, being an amount that reduces the amount of the Loan by a
minimum amount of EUR 1,000,000 (or its equivalent)).   10.5   Applications of
Prepayments       Prepayments made under this clause 10 shall be applied as
follows:   10.5.1   first, in prepayment of the Loans in order of maturity until
repaid or prepaid in full; and   10.5.2   second, in prepayment of the Bank
Guarantees in accordance with the notice delivered under clause 10.2 (Change of
Control) or clause 10.3 (Voluntary cancellation), as the case may be.   10.6  
Right of repayment and cancellation in relation to a single Lender   10.6.1  
If:

  (a)   any sum payable to any Lender by an Obligor is required to be increased
under clause 15.2.3 (Tax gross-up); or     (b)   any Lender claims
indemnification from the Borrower under clause 15.3 (Tax indemnity) or clause
16.1 (Increased costs),

    the Borrower may, whilst the circumstance giving rise to the requirement or
indemnification continues, give the Agent notice of cancellation of the
Commitment of that Lender and its intention to procure the repayment of that
Lender’s participation in the Utilisations.   10.6.2   On receipt of a notice
referred to in clause 10.6.1(a) above, the Commitment of that Lender shall
immediately be reduced to zero.   10.6.3   On the last day of each Interest
Period which ends after the Borrower has given notice under clause 10.6.1(a)
above (or, if earlier, the date specified by the Borrower in that notice), the
Borrower shall repay that Lender’s participation in that Utilisation.   10.7  
Restrictions   10.7.1   Any notice of cancellation or prepayment given by any
Party under this clause 10 shall be irrevocable and, unless a contrary
indication appears in this Agreement, shall specify the date or dates upon which
the relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment. Any such cancellation or prepayment shall oblige the
Borrower to make the cancellation or prepayment of the specified amount on the
specified date.   10.7.2   Any prepayment under this Agreement shall be made
together with accrued interest on the amount prepaid and, subject to any Break
Costs, without premium or penalty.

Execution version

29



--------------------------------------------------------------------------------



 



10.7.3   Unless a contrary indication appears in this Agreement, any part of the
Facility which is prepaid may be reborrowed in accordance with the terms of this
Agreement.   10.7.4   The Borrower shall not repay or prepay all or any part of
the Utilisations or cancel all or any part of the Commitments except at the
times and in the manner expressly provided for in this Agreement.   10.7.5   No
amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.       If the Agent receives a notice under this clause
10 it shall promptly forward a copy of that notice to either the Borrower or the
affected Lender, as appropriate.

Execution version

30



--------------------------------------------------------------------------------



 



SECTION 5
COSTS OF UTILISATIONS

11   Interest   11.1   Calculation of interest       The rate of interest on
each Loan for each Interest Period is the percentage rate per annum which is the
aggregate of the applicable:   11.1.1   Margin;   11.1.2   EURIBOR; and   11.1.3
  Mandatory Cost, if any.   11.2   Payment of interest       The Borrower to
which a Loan has been made shall pay accrued interest on that Loan on the last
day of each Interest Period.   11.3   Default interest   11.3.1   If the
Borrower fails to pay any amount (other than interest) payable by it under a
Finance Document on its due date, interest shall accrue on the overdue amount
from the due date up to the date of actual payment (both before and after
judgment) at a rate 2.0 per cent higher than the rate which would have been
payable if the overdue amount had, during the period of non-payment, constituted
a Loan in the currency of the overdue amount for successive Interest Periods,
each of a duration reasonably selected by the Agent.   11.3.2   If the Borrower
fails to pay any interest payable by it under a Finance Document, it shall make
a liquidated damages payment (pauschalierter Schadensersatz) for all amounts of
interest overdue equal to the amount which is payable by applying the rate to be
determined in accordance with this clause 11.3 on the amount of interest overdue
for the period from the due date of the relevant interest payment up to the date
of actual payment (both before and after judgment), provided that the Borrower
shall be free to prove that no damage has arisen, or that damage has not arisen
in the asserted amount.   11.3.3   Any interest accruing or damages payable
under this clause 11.3 shall be immediately payable by the Borrower on demand by
the Agent.   11.3.4   Any further damages and indemnities shall be dealt with in
accordance with clause 17.2 (Other indemnities).   11.4   Notification of rates
of interest       The Agent shall promptly notify the Lenders and the relevant
Borrower of the determination of a rate of interest under this Agreement.

Execution version

31



--------------------------------------------------------------------------------



 



12   Interest Periods   12.1   Selection of Interest Periods   12.1.1   Unless
the Borrower (or the Parent on its behalf) has selected an Interest Period in
accordance with clause 12.1.2 and clause 12.1.3 below and subject to this clause
12, each Interest Period shall be six Months.   12.1.2   The Borrower (or the
Parent on its behalf) may select an Interest Period for a Loan in the
Utilisation Request for that Loan.   12.1.3   Subject to this clause 12, the
Borrower (or the Parent on its behalf) may select an Interest Period of 1, 3 or
6 Months or any other period agreed between the Borrower and the Agent (acting
on the instructions of all the Lenders).   12.1.4   An Interest Period for a
Loan shall not extend beyond the Termination Date.   12.1.5   Each Interest
Period for a Loan shall start on the Utilisation Date.   12.1.6   A Loan has one
Interest Period only.   12.2   Consolidation of Loans       If, prior to the
expiry of the Availability Period, two or more Interest Periods end on the same
date the Loans to which those Interest Periods relate shall be consolidated
into, and treated as, a single Loan on the last day of the relevant Interest
Period.   12.3   Changes to Interest Periods   12.3.1   Prior to determining the
interest rate for a Utilisation, the Agent may shorten the Interest Period for
any Loan to ensure that, when aggregated with the Available Facility, there are
sufficient Loans (with an aggregate amount equal to or greater than the
Reduction Instalment) which have an Interest Period ending on a Reduction Date
for the scheduled reduction to occur.   12.3.2   If the Agent makes any of the
changes to an Interest Period referred to in this clause 12.3, it shall promptly
notify the Borrower and the Lenders.   12.4   Non-Business Days       If an
Interest Period would otherwise end on a day which is not a Business Day, that
Interest Period will instead end on the next Business Day in that calendar month
(if there is one) or the preceding Business Day (if there is not).   13  
Changes to the calculation of interest   13.1   Absence of quotations      
Subject to clause 13.2 (Market disruption), if EURIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by the Specified Time on the Quotation Day, the applicable EURIBOR
shall be determined on the basis of the quotations of the remaining Reference
Banks.

Execution version

32



--------------------------------------------------------------------------------



 



13.2   Market disruption   13.2.1   If a Market Disruption Event occurs in
relation to a Loan for any Interest Period, then the rate of interest on each
Lender’s share of that Loan for the Interest Period shall be the rate per annum
which is the sum of:

  (a)   the Margin;     (b)   the rate notified to the Agent by that Lender as
soon as practicable and in any event before interest is due to be paid in
respect of that Interest Period, to be that which expresses as a percentage rate
per annum the cost to that Lender of funding its participation in that Loan from
whatever source it may reasonably select; and     (c)   the Mandatory Cost, if
any, applicable to that Lender’s participation in the Loan.

13.2.2   In this Agreement “Market Disruption Event” means:

  (a)   at or about noon on the Quotation Day for the relevant Interest Period
the Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Agent to determine EURIBOR for the relevant Interest
Period; or     (b)   before close of business in London on the Quotation Day for
the relevant Interest Period, the Agent receives notifications from a Lender or
Lenders (whose participations in a Loan exceed 40 per cent. of that Loan) that
the cost to it of obtaining matching deposits in the Relevant Interbank Market
would be in excess of EURIBOR.

13.3   Alternative basis of interest or funding   13.3.1   If a Market
Disruption Event occurs and the Agent or the Borrower so requires, the Agent and
the Borrower shall enter into negotiations (for a period of not more than thirty
days) with a view to agreeing a substitute basis for determining the rate of
interest.   13.3.2   Any alternative basis agreed pursuant to clause 13.3.1
above shall, with the prior consent of all the Lenders and the Borrower, be
binding on all Parties.   13.4   Break Costs   13.4.1   The Borrower shall,
within five Business Days of demand by a Finance Party, pay to that Finance
Party its Break Costs attributable to all or any part of a Loan or Unpaid Sum
being paid by it on a day other than the last day of an Interest Period for that
Loan or Unpaid Sum.   13.4.2   Each Lender shall, as soon as reasonably
practicable after a demand by the Agent, provide a certificate confirming the
amount of its Break Costs for any Interest Period in which they accrue.   14  
Fees   14.1   Commitment fee   14.1.1   The Borrower shall pay to the Agent (for
the account of each Lender) a fee computed at the rate of 1.10 per cent. per
annum on that Lender’s Available Commitment for the Availability Period.  
14.1.2   The accrued commitment fee is payable semi-annually in arrear on each
30 June and 31 December during the Availability Period, on the last day of the
Availability Period and, if cancelled in full, on the cancelled amount of the
relevant Lender’s Commitment at the time the cancellation is effective.

Execution version

33



--------------------------------------------------------------------------------



 



14.2   Arrangement fee       The Borrower shall pay to the Arranger an
arrangement fee in the amount and at the times agreed in a Fee Letter.   14.3  
Agency fee       The Borrower shall pay to the Agent (for its own account) an
agency fee in the amount and at the times agreed in a Fee Letter.   14.4   Fees
payable in respect of Bank Guarantees   14.4.1   The Borrower (or the Parent on
its behalf) shall pay to the Issuing Bank (for its own account) a fronting fee
in respect of each Bank Guarantee requested in accordance with the Fee Letter.  
14.4.2   The Borrower (or the Parent on its behalf) shall pay to the Agent (for
the account of each Lender) a Bank Guarantee fee at an annual rate of 225 basis
points on the outstanding amount of each Bank Guarantee requested by it for the
period from the issue of that Bank Guarantee until such Bank Guarantee is repaid
or prepaid in full. This fee shall be distributed according to each Lender’s
Guarantee Proportion of that Bank Guarantee.   14.4.3   The accrued Bank
Guarantee fee on a Bank Guarantee shall be payable on the first day of each
successive period of three Months (or such shorter period as shall end on the
Expiry Date for that Bank Guarantee) starting on the date of issue of that Bank
Guarantee. The accrued Bank Guarantee fee is also payable to the Agent on the
cancelled amount of any Lender’s Commitment at the time the cancellation is
effective if that Commitment is cancelled in full and the Bank Guarantee is
prepaid or repaid in full.

Execution version

34



--------------------------------------------------------------------------------



 



SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS

15   Tax gross up and indemnities   15.1   Definitions   15.1.1   In this
clause 15:       “Protected Party” means a Finance Party that is or will be
subject to any liability, or required to make any payment, for or on account of
Tax in relation to a sum received or receivable (or any sum deemed for the
purposes of Tax to be received or receivable) under a Finance Document.      
“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Tax.       “Tax Deduction” means a deduction or withholding for or on
account of Tax from a payment under a Finance Document.       “Tax Payment”
means an increased payment made by an Obligor to a Finance Party under
clause 15.2 (Tax gross-up) or a payment under clause 15.3 (Tax indemnity).  
15.1.2   In this clause 15 a reference to “determines” or “determined” means a
determination made in the absolute discretion of the person making the
determination.   15.2   Tax gross-up   15.2.1   Each Obligor shall make all
payments to be made by it without any Tax Deduction, unless a Tax Deduction is
required by law.   15.2.2   Each of the Parent and the Borrower shall promptly
upon becoming aware that an Obligor must make a Tax Deduction (or that there is
any change in the rate or the basis of a Tax Deduction) notify the Agent
accordingly. Similarly, a Lender shall notify the Agent on becoming so aware in
respect of a payment payable to that Lender. If the Agent receives such
notification from a Lender it shall notify the Parent, the Borrower and that
Obligor.   15.2.3   If a Tax Deduction is required by law to be made by an
Obligor, the amount of the payment due from that Obligor shall be increased to
an amount which (after making any Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.  
15.2.4   An Obligor is not required to make an increased payment to a Lender
under clause 15.2.3 above for a Tax Deduction in respect of tax imposed on a
payment of interest on a Loan, if on the date on which the payment falls due,
the Obligor making the payment is able to demonstrate that the payment:

  (a)   relates to a Tax referred to in clause 15.3.2 (Tax indemnity); or    
(b)   could have been made to the Lender without the Tax Deduction had that
Lender complied with its obligations under clause 15.2.7 below.

15.2.5   If an Obligor is required to make a Tax Deduction, that Obligor shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

Execution version

35



--------------------------------------------------------------------------------



 



15.2.6   Within 30 days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Obligor making that Tax Deduction
shall deliver to the Agent for the Finance Party entitled to the payment
evidence reasonably satisfactory to that Finance Party that the Tax Deduction
has been made or (as applicable) any appropriate payment paid to the relevant
taxing authority.   15.2.7   A Finance Party and each Obligor that makes a
payment to which that Finance Party is entitled shall, to the extent
practicable, co-operate in completing any procedural formalities necessary for
that Obligor to obtain authorisation to make that payment without a Tax
Deduction.   15.3   Tax indemnity   15.3.1   The Borrower shall (within five
Business Days of demand by the Agent) pay to a Protected Party an amount equal
to the loss, liability or cost that that Protected Party determines will be or
has been (directly or indirectly) suffered for or on account of Tax by that
Protected Party in respect of a Finance Document.   15.3.2   Clause 15.3.1 above
shall not apply with respect to any Tax assessed on a Finance Party:

  (a)   under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for tax purposes; or     (b)   under the
law of the jurisdiction in which that Finance Party’s Facility Office is located
in respect of amounts received or receivable in that jurisdiction,

    if in either case that Tax is imposed on or calculated by reference to the
net income or profit (or similar calculation) received or receivable (but not
any sum deemed to be received or receivable) by that Finance Party.

15.3.3   A Protected Party making, or intending to make, a claim pursuant to
clause 15.3.1 shall promptly notify the Agent of the event which will give, or
has given, rise to the claim, following which the Agent shall notify the
Borrower.   15.3.4   A Protected Party shall, on receiving a payment from an
Obligor under this clause 15.3, notify the Agent.   15.4   Tax Credit   15.4.1  
If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

  (a)   a Tax Credit is attributable to that Tax Payment; and     (b)   that
Finance Party has obtained, utilised and retained that Tax Credit,

    the Finance Party shall pay an amount to the Obligor which that Finance
Party determines will leave it (after that payment) in the same after-Tax
position as it would have been in had the Tax Payment not been made by the
Obligor.   15.4.2   If such a Tax Credit by reference to which a Finance Party
has made a payment to an Obligor under clause 15.4.1(a) above is subsequently
disallowed or cancelled, the Obligor must reimburse any payment made under
clause 15.4.1(a) above to the relevant Finance Party.   15.4.3   If an Obligor
makes a Tax Payment, a Finance Party will be under no obligation whatsoever to
claim a Tax Credit if in the opinion of that Finance Party the making of such
claim might have an adverse

Execution version

36



--------------------------------------------------------------------------------



 



    effect on its business, operations, property, condition or prospects
(financial or otherwise). The relevant Obligor shall bear any out of pocket
costs incurred by a Finance Party in making such a claim.   15.5   Stamp taxes  
    The Borrower shall pay and, within five Business Days of demand, indemnify
each Finance Party against any cost, loss or liability that Finance Party incurs
in relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.   15.6   Value added tax   15.6.1   All
consideration payable under a Finance Document by an Obligor to a Finance Party
shall be deemed to be exclusive of any VAT. If VAT is chargeable, the Obligor
shall pay to the Finance Party (in addition to and at the same time as paying
the consideration) an amount equal to the amount of the VAT.   15.6.2   Where a
Finance Document requires an Obligor to reimburse a Finance Party for any costs
or expenses, that Obligor shall also at the same time pay and indemnify that
Finance Party against all VAT incurred by that Finance Party in respect of the
costs or expenses save to the extent that that Finance Party is entitled to
repayment or credit in respect of the VAT.   16   Increased costs   16.1  
Increased costs   16.1.1   Subject to clause 16.3 (Exceptions) the Borrower
shall, within five Business Days of a demand by the Agent, pay for the account
of a Finance Party the amount of any substantiated Increased Costs incurred by
that Finance Party or any of its Affiliates as a result of (i) the introduction
of or any change in (or in the interpretation, administration or application of)
any law or regulation or (ii) compliance with any law or regulation made after
the date of this Agreement.   16.1.2   In this Agreement “Increased Costs”
means:

  (a)   a reduction in the rate of return from the Facility or on a Finance
Party’s (or its Affiliate’s) overall capital;     (b)   an additional or
increased cost; or     (c)   a reduction of any amount due and payable under any
Finance Document,

    which is incurred or suffered by a Finance Party or any of its Affiliates to
the extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

16.2   Increased cost claims   16.2.1   A Finance Party intending to make a
claim pursuant to clause 16.1 (Increased costs) shall notify the Agent of the
event giving rise to the claim, following which the Agent shall promptly notify
the Borrower.   16.2.2   Each Finance Party shall, as soon as practicable after
a demand by the Agent, provide a certificate confirming the amount of its
Increased Costs.

Execution version

37



--------------------------------------------------------------------------------



 



16.3   Exceptions   16.3.1   Clause 16.1 (Increased costs) does not apply to the
extent any Increased Cost is:

  (a)   attributable to a Tax Deduction required by law to be made by an
Obligor;     (b)   compensated for by clause 15.3 (Tax indemnity) (or would have
been compensated for under clause 15.3 (Tax indemnity) but was not so
compensated solely because any of the exclusions in 15.3.2 (Tax indemnity)
applied);     (c)   compensated for by the payment of the Mandatory Cost; or    
(d)   attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

16.3.2   In this clause 16.3, a reference to a “Tax Deduction” has the same
meaning given to the term in clause 15.1 (Definitions).   17   Other indemnities
  17.1   Currency indemnity   17.1.1   If any sum due from an Obligor under the
Finance Documents (a “Sum”), or any order, judgment or award given or made in
relation to a Sum, has to be converted from the currency (the “First Currency”)
in which that Sum is payable into another currency (the “Second Currency”) for
the purpose of:

  (a)   making or filing a claim or proof against that Obligor;     (b)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

    that Obligor shall as an independent obligation, within five Business Days
of demand, indemnify each Finance Party to whom that Sum is due against any
cost, loss or liability arising out of or as a result of the conversion
including any discrepancy between (A) the rate of exchange used to convert that
Sum from the First Currency into the Second Currency and (B) the rate or rates
of exchange available to that person at the time of its receipt of that Sum.  
17.1.2   Each Obligor waives any right it may have in any jurisdiction to pay
any amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.   17.2   Other indemnities      
The Borrower shall (or the Parent shall procure that an Obligor will), within
five Business Days of demand, indemnify each Finance Party against any cost,
loss or liability incurred by that Finance Party as a result of:   17.2.1   the
occurrence of any Event of Default;   17.2.2   a failure by an Obligor to pay
any amount due under a Finance Document on its due date, including any cost,
loss or liability arising as a result of clause 30 (Sharing among the Finance
Parties);   17.2.3   funding, or making arrangements to fund, its participation
in a Utilisation requested by a Borrower (or the Parent on its behalf) in a
Utilisation Request but not made by reason of the operation of any

Execution version

38



--------------------------------------------------------------------------------



 



    one or more of the provisions of this Agreement (other than by reason of
default or negligence by that Finance Party alone);   17.2.4   a Utilisation (or
part of a Utilisation) not being prepaid in accordance with a notice of
prepayment given by a Borrower (or the Parent on its behalf); or   17.2.5   any
Environmental Claim or breach of Environmental Law relating to any member of the
ZPR Group.   17.3   Indemnity to the Agent       The Borrower shall promptly
indemnify the Agent against any cost, loss or liability incurred by the Agent
(acting reasonably) as a result of:   17.3.1   investigating any event which it
reasonably believes is a Default; or   17.3.2   acting or relying on any notice,
request or instruction which it reasonably believes to be genuine, correct and
appropriately authorised (unless such cost, loss or liability incurred is a
direct result of he Agent’s gross negligence or wilful misconduct).   18  
Mitigation by the Lenders   18.1   Mitigation   18.1.1   Each Finance Party
shall, in consultation with the Borrower, take all reasonable steps to mitigate
any circumstances which arise and which would result in any amount becoming
payable under or pursuant to, or cancelled pursuant to, any of clause 10.1
(Illegality), clause 15 (Tax gross-up and indemnities), clause 15.1 (Increased
costs) or paragraph 3 of Schedule 4 (Mandatory Cost Formulae) including
transferring its rights and obligations under the Finance Documents to another
Affiliate or Facility Office.   18.1.2   Clause 18.1.1 above does not in any way
limit the obligations of any Obligor under the Finance Documents.   18.2  
Limitation of liability   18.2.1   The Borrower shall indemnify each Finance
Party for all costs and expenses reasonably incurred by that Finance Party as a
result of steps taken by it under clause 18.1 (Mitigation).   18.2.2   A Finance
Party is not obliged to take any steps under clause 18.1 (Mitigation) if, in the
opinion of that Finance Party (acting reasonably), to do so might be prejudicial
to it.   19   Costs and expenses   19.1   Transaction expenses       The
Borrower shall, following satisfaction of all conditions of Utilisation,
promptly on demand pay the Agent and the Arranger the amount of all costs and
expenses (including legal fees) reasonably incurred by any of them in connection
with the negotiation, preparation, printing, execution and syndication of:  
19.1.1   this Agreement and any other documents referred to in this Agreement;
and   19.1.2   any other Finance Documents executed after the date of this
Agreement.

Execution version

39



--------------------------------------------------------------------------------



 



19.2   Amendment costs       If (a) an Obligor requests an amendment, waiver or
consent or (b) an amendment is required pursuant to clause 31.9 (Change of
currency), the Borrower shall, within five Business Days of demand, reimburse
the Agent for the amount of all costs and expenses (including legal fees)
reasonably incurred by the Agent in responding to, evaluating, negotiating or
complying with that request or requirement.   19.3   Enforcement costs       The
Borrower shall, within five Business Days of demand, pay to each Finance Party
the amount of all costs and expenses (including legal fees) incurred by that
Finance Party in connection with the enforcement of, or the preservation of any
rights under, any Finance Document.

Execution version

40



--------------------------------------------------------------------------------



 



SECTION 7
GUARANTEE

20   Guarantee (Selbstschuldnerische Bürgschaft)   20.1   Guarantee
(Selbstschuldnerische Bürgschaft)       Each Guarantor irrevocably and
unconditionally jointly and severally:   20.1.1   guarantees (verbürgt sich im
Wege einer selbstschuldnerischen Bürgschaft) to each Finance Party punctual
performance by each other Obligor of all that Obligor’s obligations under the
Finance Documents;   20.1.2   undertakes with each Finance Party that whenever
another Obligor does not pay any amount when due under or in connection with any
Finance Document, that Guarantor shall pay that amount as if it was the
principal obligor; and   20.1.3   indemnifies each Finance Party against any
cost, loss or liability suffered by that Finance Party if any obligation
guaranteed (verbürgt) by it is or becomes unenforceable, invalid or illegal. The
amount of the cost, loss or liability shall be equal to the amount which that
Finance Party would otherwise have been entitled to recover.   20.2   Continuing
guarantee       This guarantee (Selbstschuldnerische Bürgschaft) is a continuing
guarantee and will extend to the ultimate balance of sums payable by any Obligor
under the Finance Documents, regardless of any intermediate payment or discharge
in whole or in part.   20.3   Reinstatement       If any payment by an Obligor
or any discharge given by a Finance Party (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is avoided or
reduced as a result of insolvency or any similar event:   20.3.1   the liability
of each Obligor shall continue as if the payment, discharge, avoidance or
reduction had not occurred; and   20.3.2   each Finance Party shall be entitled
to recover the value or amount of that security or payment from each Obligor, as
if the payment, discharge, avoidance or reduction had not occurred.   20.4  
Waiver of defences   20.4.1   The obligations of each Guarantor under this
clause 20 will not be affected by an act, omission, matter or thing which, but
for this clause 20, would reduce, release or prejudice any of its obligations
under this clause 20 (whether or not known to it or any Finance Party)
including:

  (a)   any time, waiver or consent granted to, or composition with, any Obligor
or other person;     (b)   the release of any other Obligor or any other person
under the terms of any composition or arrangement with any creditor of any
member of the ZPR Group;     (c)   the taking, variation, compromise, exchange,
renewal or release of, or refusal or neglect to perfect, take up or enforce, any
rights against, or security over assets of, any Obligor or other person or any
non presentation or non observance of any formality or other

Execution version

41



--------------------------------------------------------------------------------



 



      requirement in respect of any instrument or any failure to realise the
full value of any security;     (d)   any incapacity or lack of power, authority
or legal personality of or dissolution or change in the members or status of an
Obligor or any other person;     (e)   any amendment or replacement of a Finance
Document or any other document or security;     (f)   any amendment, replacement
or release of security (waiver of rights under Section 776 of the German Civil
Code (BGB));     (g)   any unenforceability, illegality or invalidity of any
obligation of any person under any Finance Document or any other document or
security; or     (h)   any insolvency or similar proceedings.

20.4.2   In addition, each Guarantor hereby expressly waives:

  (a)   its defence pursuant to Section 770(1) German Civil Code (BGB) that any
of the Obligors’ obligations secured by this guarantee may be avoided (Einrede
der Anfechtung);     (b)   its defence that the respective Finance Party may
satisfy or discharge any of the relevant Obligors’ obligations secured by this
guarantee by the way of set-off (waiver of the defence under Section 770(2)
German Civil Code (BGB)); and     (c)   to the extent possible, its defence
pursuant to Section 768(1) German Civil Code (BGB)) that relevant Obligor has a
defence against any of the of the Obligors’ obligations secured by this
guarantee (Einreden des Hauptschuldners).

20.5   Immediate recourse

    Each Guarantor waives any right it may have of first requiring any Finance
Party (or any trustee or agent on its behalf) to proceed against or enforce any
other rights or security or claim payment from any person before claiming from
that Guarantor under this clause 20 (Verzicht auf die Einrede der Vorausklage
(Section 771] German Civil Code (BGB))). This waiver applies irrespective of any
provision of a Finance Document to the contrary.   20.6   Appropriations      
Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:   20.6.1   refrain
from applying or enforcing any other moneys, security or rights held or received
by that Finance Party (or any trustee or agent on its behalf) in respect of
those amounts, or apply and enforce the same in such manner and order as it sees
fit (whether against those amounts or otherwise) and no Guarantor shall be
entitled to the benefit of the same; and   20.6.2   hold in an interest bearing
suspense account any moneys received from any Guarantor or on account of any
Guarantor’s liability under this clause 20.   20.7   Deferral of Guarantors’
rights       Until all amounts which may be or become payable by the Obligors
under or in connection with the Finance Documents have been irrevocably paid in
full and unless the Agent otherwise directs, no

Execution version

42



--------------------------------------------------------------------------------



 



    Guarantor will exercise any rights which it may have by reason of
performance by it of its obligations under the Finance Documents:   20.7.1   to
be indemnified by an Obligor;   20.7.2   to claim any contribution from any
other guarantor of any Obligor’s obligations under the Finance Documents; and/or
  20.7.3   to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Finance Parties under the Finance
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Finance Documents by any Finance Party.   20.8   Release of
Guarantors’ right of contribution       If any Guarantor (a “Retiring
Guarantor”) ceases to be a Guarantor in accordance with the terms of the Finance
Documents for the purpose of any sale or other disposal of that Retiring
Guarantor then on the date such Retiring Guarantor ceases to be a Guarantor:  
20.8.1   that Retiring Guarantor is released by each other Guarantor from any
liability (whether past, present or future and whether actual or contingent) to
make a contribution to any other Guarantor arising by reason of the performance
by any other Guarantor of its obligations under the Finance Documents; and  
20.8.2   each other Guarantor waives any rights it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or in relation to the assets of the
Retiring Guarantor.   20.9   Additional security       This guarantee is in
addition to and is not in any way prejudiced by any other guarantee or security
now or subsequently held by any Finance Party.   20.10   German Obligors  
20.10.1   To the extent a German Obligor guarantees liabilities other than its
own liabilities or liabilities of its Subsidiaries (up-stream or cross-stream
guarantees), the Security Agent agrees to release any amounts resulting from the
enforcement of this Guarantee if and only to the extent the relevant German
Obligor demonstrates, by evidence reasonable satisfactory to the Lenders, that
the application of the proceeds resulting from the enforcement of this Guarantee
would otherwise lead to a reduction of :

  (a)   its Net Assets (as defined below) (Reinvermögen) to an amount less than
its stated share capital (Stammkapital); or     (b)   if its net assets have
already fallen below the registered share capital, causing such amount to be
further reduced.

20.10.2   If, at any time prior to a demand under the security, a German Obligor
demonstrates to the satisfaction of the Security Agent that payment in full of
an amount due from it under this Guarantee would lead to one of the effects
referred to in clause 20.10.1 above, then the amount due for payment at that
time hereunder by that German Obligor will be reduced to the extent necessary to
ensure compliance by that German Obligor with its obligations to preserve its
stated share capital.

Execution version

43



--------------------------------------------------------------------------------



 



20.10.3   If the Security Agent is not satisfied with the evidence given by a
German Obligor pursuant to clause 20.10.1 above and/or clause 20.10.2 above,
such German Obligor may within 15 calendar days (or such longer period as has
been agreed between that German Obligor and the Security Agent for such purpose)
from the date the Security Agent has given such German Obligor written notice to
this effect (the “Notice”), request a determination by auditors of international
standing and reputation of the amount of the available Net Assets, as defined
below (the “Auditor’s Determination”). If the Security Agent and that German
Obligor do not agree on the appointment of a joint auditor within 5 Business
Days from the date the Security Agent has given the Notice the Security Agent is
entitled to appoint auditors of international standing and reputation. The
amount determined as the available Net Assets in the Auditor’s Determination
shall be (except for manifest error) binding for all Parties. The costs of the
Auditor’s Determination shall be borne by that German Obligor.   20.10.4   No
release or reduction of any of the proceeds resulting from the enforcement of
this Guarantee in accordance with 20.10.1 above or clause 20.10.2 above will
prejudice the rights of the Security Agent to claim (again) under this Guarantee
in respect of any of the released or reduced amount.   20.10.5   The calculation
of net assets (Reinvermögen) shall include the assets pursuant to
Paragraph 266(2)(A) and (B) of the German Commercial Code (HGB) less liabilities
pursuant to Paragraph 266(3)(B) and (C) of the German Commercial Code (HGB) (the
“Net Assets”) provided that for the purposes of the calculation of the Net
Assets in this clause 20.10 the following balance sheet items shall be adjusted
as follows:

  (a)   the amount of any increase of registered share capital after the date
hereof that has been effected contrary to the provisions of the Finance
Documents shall be deducted from the registered share capital;     (b)   loans
made available to the relevant German Obligor (and/or, as the case may be, its
general partner) by any members of the ZPR Group as far as such loans are
subordinated or qualify under Section 32a of the German Limited Liability
Companies Act (GmbHG) (or, as the case may be, the respective provision of the
German Commercial Code (HGB)) shall be disregarded;     (c)   loans and other
contractual liabilities incurred by the relevant German Obligor (and/or, as the
case may be, its general partner) in violation of the provisions of any of the
Finance Documents shall be disregarded; and     (d)   any asset that is shown in
the balance sheet with a book value (Buchwert) that is significantly lower than
the market value of such asset and that can be realised, to the extent legally
permitted and commercially justifiable with regard to costs and efforts
involved, shall be taken into account with its market value.

20.10.6   The limitations set out in this clause 20.10 shall not apply (i) to
any proceeds resulting from the enforcement of this Guarantee which relate to
any amounts owed under this Agreement which have been on-lent, or otherwise
passed on, to the respective German Obligor or any of its Subsidiaries and which
are still outstanding and (ii) if and for so long as the relevant German Obligor
is subject to a domination agreement (Beherrschungsvertrag) as a dominated
company (beherrschte Gesellschaft).

Execution version

44



--------------------------------------------------------------------------------



 



SECTION 8
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

21   Representations   21.1   General   21.1.1   Each Obligor makes the
representations and warranties set out in this clause 21 to each Finance Party
on the date of this Agreement.   21.1.2   Each Obligor acknowledges that the
Finance Parties have entered into this Agreement in reliance on those
representations and warranties.   21.2   Status   21.2.1   It and each of its
Subsidiaries:

  (a)   (other than in respect of any limited partnership) is duly incorporated
and validly existing under the laws of the respective jurisdictions of their
incorporation as limited liability companies;     (b)   (in case of any limited
partnership only), is duly established and validly existing as a limited
partnership under the laws of the Federal Republic of Germany; and     (c)   (in
the case of a German Obligor only) the place from which it is administered and
where all managerial decisions are taken (tatsächlicher Verwaltungssitz) is
located within the Federal Republic of Germany.

21.2.2   It and each of its Subsidiaries has the power to own its assets.  
21.2.3   It and each of its Subsidiaries has all material Authorisations
necessary to carry on its business as it is being conducted.   21.3   Binding
obligations       The obligations expressed to be assumed by it in each Finance
Document are legal, valid, binding and enforceable obligations subject to and
limited by the provisions of any applicable bankruptcy, insolvency, liquidation,
reorganisation, moratorium or other laws of general application from time to
time in effect relating to or affecting the creditors’ rights and remedies
generally.   21.4   Non-conflict with other obligations       The entry into and
performance by it of, and the transactions contemplated by, the Finance
Documents do not and will not conflict with:   21.4.1   any law or regulation
applicable to it;   21.4.2   its or any of its Subsidiaries’ constitutional
documents; or   21.4.3   any agreement or instrument binding upon it or any of
its Subsidiaries or any of its or any of its Subsidiaries’ assets (other than
any such agreements, instruments or assets that form part of or are related to
the facilities agreements being paid out and discharged by virtue of the
Refinancing);       where, in respect of clause 21.4.1 above or clause 21.4.2
above, such non-performance or conflict might reasonably be expected to have a
Material Adverse Effect

Execution version

45



--------------------------------------------------------------------------------



 



21.5   Power and authority       It has the power to enter into, perform and
deliver, and has taken all necessary action to authorise its entry into,
performance and delivery of, the Finance Documents to which it is a party and
the transactions contemplated by those Finance Documents.   21.6   Validity and
admissibility in evidence       All Authorisations required to enable it
lawfully to enter into, exercise its rights and comply with its obligations in
the Finance Documents to which it is a party have been obtained or effected and
are in full force and effect.   21.7   Governing law and enforcement       The
choice of German law as the governing law of the Finance Documents will be
recognised and enforced in its jurisdiction of incorporation.   21.8   Deduction
of Tax       It is not required under the law of its jurisdiction of
incorporation or establishment, any jurisdiction in which it carries on business
or any jurisdiction in which it is tax resident to make any deduction for or on
account of Tax from any payment it may make under any Finance Document.   21.9  
No filing or stamp taxes       Under the law of its jurisdiction of
incorporation or establishment it is not necessary that the Finance Documents be
filed, recorded or enrolled with any court or other authority in that
jurisdiction or that any stamp, registration or similar tax be paid on or in
relation to the Finance Documents or the transactions contemplated by the
Finance Documents.   21.10   No default   21.10.1   No Event of Default is
continuing or might reasonably be expected to result from the making of any
Utilisation.   21.10.2   No other event or circumstance is outstanding which
constitutes a default (howsoever defined) under any other agreement or
instrument which is binding on it or any of its Subsidiaries or to which its (or
any of its Subsidiaries’) assets are subject which might have a Material Adverse
Effect.   21.11   No misleading information   21.11.1   Any factual information
provided by any member of the ZPR Group for the purposes of any Permitted
Transaction was true and accurate in all material respects as at the date it was
provided or as at the date (if any) at which it is stated.   21.11.2   So far as
it is aware after making due and diligent enquiries, all other written
information provided by any member of the ZPR Group (including its advisers) to
a Finance Party was true, complete and accurate in all material respects as at
the date it was provided and, except as may be superseded by subsequent written
information provided to such Finance Party, is not misleading in any material
respect.

Execution version

46



--------------------------------------------------------------------------------



 



21.12   Financial statements   21.12.1   Its most recent financial statements
(delivered in accordance with clause 22.1 (Financial statements) fairly and
truly represent its financial condition and operations during the relevant
financial year.   21.12.2   There has been no Material Adverse Change in its
business or financial condition (or the business or consolidated financial
condition of the ZPR Group, in the case of the Parent) since the delivery of the
latest financial statements in accordance with this Agreement.   21.13   Pari
passu ranking       Its payment obligations under the Finance Documents rank at
least pari passu with the claims of all its other unsecured and unsubordinated
creditors, except for obligations mandatorily preferred by law applying to
companies generally.   21.14   No proceedings pending or threatened       No
litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which, if adversely determined, might reasonably be
expected to have a Material Adverse Effect have (to the best of its knowledge
and belief) been started or threatened against it or any of its Subsidiaries.  
21.15   Insurances       It maintains Insurance on and in relation to its
business and assets with reputable underwriters or insurance companies against
such risks and to such extent as is usual for prudent companies carrying on a
business such as that carried on by it and, so far as it is aware, no event or
circumstance has occurred, nor has there been any omission to disclose a fact,
which would in either case entitle any insurer to avoid or otherwise reduce its
liability under any policy relating to the Insurances.   21.16   Good title to
assets       It and each of its Subsidiaries has a good, valid and marketable
title to, or valid leases or licences of, the assets necessary to carry on its
business in all material respects as presently conducted.   21.17  
Environmental compliance   21.17.1   It and each of its Subsidiaries has
obtained all requisite Environmental Licences required for the carrying on of
its business as currently conducted and has at all times complied with:

  (a)   all applicable Environmental Laws;     (b)   the terms and conditions of
such Environmental Licences; and     (c)   all other covenants, conditions,
restrictions and agreements directly or indirectly concerned with any
Environmental Contamination,

    where failure to do so might reasonably be expected to have a Material
Adverse Effect.   21.17.2   There are to its knowledge no circumstances which
prevent or interfere, or which may reasonably be expected to prevent or
interfere, with the compliance in the future of it and each of its Subsidiaries
with all applicable Environmental Laws, the terms of all Environmental Licences

Execution version

47



--------------------------------------------------------------------------------



 



    referred to in clause 21.17.1 above and all covenants, conditions,
restrictions and agreements referred to in such clause.   21.18   Environmental
Claims       No Environmental Claim which, if determined against it or any of
its Subsidiaries, might reasonably be expected to have a Material Adverse Effect
has (to the best of its knowledge and belief) been started or threatened against
it or any of its Subsidiaries.   21.19   Taxation   21.19.1   It and each of its
Subsidiaries has duly and punctually paid and discharged all Taxes imposed upon
it or its assets or, as the case may be, upon such Subsidiary or the assets of
such Subsidiary within the time period allowed without incurring penalties (save
to the extent that (i) payment is being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP and (ii) payment can be lawfully withheld) and to the extent that any
Taxes are not due and payable, the Borrower has provided adequate reserves for
the payment of those Taxes in accordance with GAAP.   21.19.2   It and each of
its Subsidiaries is not materially overdue in the filing of any Tax returns.  
21.19.3   No claims are being or are reasonably likely to be asserted against it
or any of its Subsidiaries with respect to Taxes which might reasonably be
expected to have a Material Adverse Effect.   21.20   Indebtedness       No
Obligor and no other member of the ZPR Group has any Financial Indebtedness
other than Permitted Indebtedness.   21.21   No Security       Save for any
Permitted Encumbrances:   21.21.1   no Security exists over any of the assets of
any Obligor or any other member of the ZPR Group; and   21.21.2   no arrangement
or transaction as described in clause 24.13.2 (Negative pledge) has been entered
into by any Obligor or any other member of the ZPR Group and is outstanding.  
21.22   Consents etc. relating to any Permitted Transaction       All material
Authorisations which are required to be obtained under any applicable law or
regulation for the consummation of each Permitted Transaction (including
approval from shareholders, third parties and all applicable competition and
anti-trust regulations authorities) have been obtained and are in full force and
effect and all conditions of any such Authorisation have been complied with or
will be complied with in accordance with their terms.   21.23   Repetition  
21.23.1   The Repeating Representations are deemed to be made by each Obligor by
reference to the facts and circumstances then existing on:

  (a)   the date of each Compliance Certificate and the date of each Utilisation
Request; and

Execution version

48



--------------------------------------------------------------------------------



 



  (b)   in the case of an Additional Guarantor, the day on which the company
becomes (or it is proposed that the company becomes) an Additional Guarantor.

21.23.2   Each Repeating Representations to be made after the date of this
Agreement shall be made or deemed to be made by reference to the facts and
circumstances existing at the date the Repeating Representations is made.   22  
Information undertakings       The undertakings in this clause 22 remain in
force from the date of this Agreement for so long as any amount is outstanding
under the Finance Documents or any Commitment is in force.   22.1   Financial
statements       The Parent and/or the Borrower shall supply to the Agent in
sufficient copies for all the Lenders:   22.1.1   as soon as they become
available, but in any event within 90 days of the end of its financial years the
Parent’s audited consolidated financial statements (including balance sheet,
profit and loss statement, cash flow statement and related auditors’ report);  
22.1.2   as soon as they become available, but in any event within 90 days of
the end of its financial years the pro forma consolidated financial statements
for the ZPR Group (including balance sheet, profit and loss statement and cash
flow statement);   22.1.3   as soon as they become available, but in any event
within 90 days of the end of its financial years the balance sheet, profit and
loss statement, cash flow statement and related auditors’ report for the
Borrower (and, on the Agent’s request, each Obligor individually) for such
financial year, audited by a recognised firm of independent auditors licensed to
practise in the Federal Republic of Germany;   22.1.4   as soon as available,
but no later than 45 days after the end of each financial quarter year, the
balance sheet, profit and loss statement and cash flow statement for the
Borrower for such period which will be in a form reasonably acceptable to the
Lenders;   22.1.5   30 days prior to the beginning of the relevant financial
year, the budgeted balance sheet, the budgeted profit and loss statement and the
budgeted cash flow statement for the next following financial year for the
Borrower; and   22.1.6   any financial statements delivered in accordance with
clause 22.1.1 above and clause 22.1.4 above shall be accompanied by the
production report for the respective period, including, inter alia, actual
production figures, operating cost figures, sales and sales price figures and
the budgeted figures thereof.   22.2   Compliance Certificate   22.2.1   The
Borrower shall supply to the Agent, with each set of financial statements
delivered pursuant to clause 22.1.1 (Financial statements) and clause 22.1.4
(Financial statements), a Compliance Certificate setting out (in reasonable
detail) computations as to compliance with clause 23 (Financial covenants) as at
the date as at which those financial statements were drawn up.   22.2.2   Each
Compliance Certificate shall be signed by two directors of the Borrower.  
22.2.3   In case of a dispute between the Agent and the Borrower in respect to
the data or computations set out in the Compliance Certificate the Agent may
request an independent auditor to certify such data and calculations.

Execution version

49



--------------------------------------------------------------------------------



 



22.3   Requirements as to financial statements   22.3.1   Each set of financial
statements delivered pursuant to clause 22.1 (Financial statements) shall be
certified by a director of the relevant company as fairly representing its
financial condition as at the date as at which those financial statements were
drawn up.   22.3.2   Each of the Parent and the Borrower will at the request of
the Agent require and authorise its auditors to discuss with the Lenders matters
reasonably related to or arising out of the annual audit of the Parent or the
Borrower by such auditors.   22.3.3   The Parent shall procure that each set of
financial statements delivered pursuant to clause 22.1 (Financial statements) is
prepared using GAAP.   22.3.4   The Parent shall procure that each set of
financial statements of an Obligor delivered pursuant to clause 22.1 (Financial
statements) is prepared using GAAP, accounting practices and financial reference
periods consistent with those applied in the preparation of the Original
Financial Statements for that Obligor unless, in relation to any set of
financial statements, it notifies the Agent that there has been a change in
GAAP, the accounting practices, reference periods or its auditors (or, if
appropriate, the auditors of the Obligor) and delivers to the Agent:

  (a)   a description of any change necessary for those financial statements to
reflect the GAAP, accounting practices and reference periods upon which that
Obligor’s Original Financial Statements were prepared; and         sufficient
information, in form and substance as may be reasonably required by the Agent,
to enable the Lenders to determine whether clause 23 (Financial covenants) has
been complied with and make an accurate comparison between the financial
position indicated in those financial statements and that Obligor’s Original
Financial Statements,         provided that the Agent shall be entitled, in
order for it to fulfil its duties under the Finance Documents (acting
reasonably) to consult with the auditors of the relevant Obligor and the
Borrower shall, at its cost, cause the auditors to assist and support the Agent.

    Any reference in this Agreement to those financial statements shall be
construed as a reference to those financial statements as adjusted to reflect
the basis upon which the Original Financial Statements were prepared.   22.4  
Information: miscellaneous       Each of the Parent and the Borrower shall
supply to the Agent (in sufficient copies for all the Lenders, if the Agent so
requests):   22.4.1   promptly, the details of any newly created Permitted
Encumbrances (save for the creation of any Security in accordance with paragraph
(b) of the definition of Permitted Encumbrances);   22.4.2   promptly, upon the
request of the Agent, a certified copy of any agreement between an Obligor and
any other Subsidiary of the Ultimate Parent;   22.4.3   promptly, the details of
any newly created Permitted Indebtedness;   22.4.4   promptly upon becoming
aware of it, the details of any tax field audit (Betriebsprüfung) which is
current, threatened or pending against any member of the ZPR Group;

Execution version

50



--------------------------------------------------------------------------------



 



22.4.5   promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any member of the ZPR Group, and which might, if adversely
determined, have a Material Adverse Effect; and   22.4.6   promptly, the details
of any change of its constitutional documents, any Transaction Document or any
shareholders’ agreement.   22.5   Notification of default   22.5.1   Each
Obligor shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence (unless that
Obligor is aware that a notification has already been provided by another
Obligor).   22.5.2   Promptly upon a request by the Agent, the Parent shall
supply to the Agent a certificate signed by two of its directors or senior
officers on its behalf certifying that no Default is continuing (or if a Default
is continuing, specifying the Default and the steps, if any, being taken to
remedy it).   22.6   Use of websites   22.6.1   Each of the Parent and the
Borrower may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the “Website Lenders”) who accept this
method of communication by posting this information onto an electronic website
designated by the Parent and the Agent (the “Designated Website”) if:

  (a)   the Agent expressly agrees (after consultation with each of the Lenders)
that it will accept communication of the information by this method;     (b)  
both the Borrower and the Agent are aware of the address of and any relevant
password specifications for the Designated Website; and     (c)   the
information is in a format previously agreed between the Borrower and the Agent.

    If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the Agent shall notify the Borrower accordingly
and the Borrower shall supply the information to the Agent (in sufficient copies
for each Paper Form Lender) in paper form. In any event the Parent and the
Borrower shall supply the Agent with at least one copy in paper form of any
information required to be provided by them.   22.6.2   The Agent shall supply
each Website Lender with the address of and any relevant password specifications
for the Designated Website following designation of that website by the Borrower
and the Agent.   22.6.3   The Borrower shall promptly upon becoming aware of its
occurrence notify the Agent if:

  (a)   the Designated Website cannot be accessed due to technical failure;    
(b)   the password specifications for the Designated Website change;     (c)  
any new information which is required to be provided under this Agreement is
posted onto the Designated Website;     (d)   any existing information which has
been provided under this Agreement and posted onto the Designated Website is
amended; or

Execution version

51



--------------------------------------------------------------------------------



 



  (e)   the Designated Website or any information posted onto the Designated
Website is or has been infected by any electronic virus or similar software.

    If the Borrower notifies the Agent under clause 22.6.3(a) above or clause
22.6.3(e) above, all information to be provided by the Parent and/or the
Borrower under this Agreement after the date of that notice shall be supplied in
paper form.   22.6.4   Any Website Lender may request, through the Agent, one
paper copy of any information required to be provided under this Agreement which
is posted onto the Designated Website. The Borrower shall comply with any such
request within ten Business Days.   22.7   “Know your customer” checks   22.7.1
  If:

  (a)   the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;     (b)   any change in the status of an Obligor after the date
of this Agreement; or     (c)   a proposed assignment or transfer by a Lender of
any of its rights and obligations under this Agreement to a party that is not a
Lender prior to such assignment or transfer,

    obliges the Agent or any Lender (or, in the case of clause 22.7.1(c) above,
any prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in clause 22.7.1(c) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in clause
22.7.1(c) above, any prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.   22.7.2   Each Lender shall promptly upon the request of
the Agent supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Agent (for itself) in order for the
Agent to carry out and be satisfied it has complied with all necessary “know
your customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.   22.7.3  
The Parent shall, by not less than 10 Business Days’ prior written notice to the
Agent, notify the Agent (which shall promptly notify the Lenders) of its
intention to request that one of the Subsidiaries becomes an Additional
Guarantor pursuant to clause 27 (Changes to the Obligors).   22.7.4   Following
the giving of any notice pursuant to clause 22.7.1(c) above, if the accession of
such Additional Guarantor obliges the Agent or any Lender to comply with “know
your customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Parent shall promptly
upon the request of the Agent or any Lender supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by the Agent
(for itself or on behalf of any Lender) or any Lender (for itself or on behalf
of any prospective new Lender) in order for the Agent or such Lender or any
prospective new Lender to carry out and be satisfied it has complied with the
results of all necessary “know your customer” or other similar checks under all
applicable laws and regulations pursuant to the accession of such Subsidiary to
this Agreement as an Additional Guarantor.

Execution version

52



--------------------------------------------------------------------------------



 



22.8   German Banking Act (Kreditwesengesetz)       Upon request of the Agent,
the Borrower shall provide the Agent with all such further information about its
financial and business affairs, as well as the financial and business affairs of
any of its Subsidiaries, in each case to the extent necessary for any Lender to
comply with its duties under section 18 of the German Banking Act
(Kreditwesengesetz).   23   Financial covenants   23.1   Financial definitions  
23.1.1   In this clause 23:       “Calculation Date” means each 30 June and 31
December in each calendar year commencing with 31 December, 2009;       “Cash
Flow” means, for any period, the sum of total operating cash flows generated by
the Borrower (excluding, for the avoidance of doubt, any proceeds received from
the sale or exercise of warrants or any other equity interests) after all
operating expenses (including production and capital costs, royalties, general
and administration costs, taxes and exploration and other expenses);      
“Current Assets” means, on any date, the aggregate of the current assets of the
Borrower at such date (excluding any amount standing to the credit of the
Shareholder Distribution Account);       “Current Liabilities” means, on any
date, the aggregate of the current liabilities of the Borrower at such date (but
excluding any such liabilities relating to the Obligations);       “Current
Ratio” means, on any date, the ratio, expressed as a percentage, of:

  (a)   Current Assets         to     (b)   Current Liabilities.

    “EBITDA” means, for any period, the consolidated earnings of the Borrower
(together with any distribution by way of dividend or similar return on capital
received by the Borrower from any person which is not a Subsidiary of the
Parent), in each case for such period:

  (a)   before any deduction for or on account of corporation tax or other taxes
on income or gains;     (b)   before any deduction for Interest Expense;     (c)
  after deducting (to the extent included) Interest Receivable;     (d)  
excluding extraordinary items;     (e)   after deducting (to the extent
otherwise included) any gain over book value arising in favour of an Obligor on
the disposal of any business or asset (not being any disposals made in the
ordinary course of business) during such period and any gain arising on any
revaluation of any business or asset during such period;

Execution version

53



--------------------------------------------------------------------------------



 



  (f)   after adding back (to the extent otherwise deducted) any loss against
book value incurred by an Obligor on the disposal of any business or asset (not
being any disposals made in the ordinary course of business) during such period
and any loss on any revaluation of any business or assets during such period;  
  (g)   after adding back depreciation of fixed assets and amortisation of
goodwill or intangible assets during that period, to the extent deducted.

    “Interest Cover Ratio” means, for any period on any Calculation Date, the
ratio, expressed as a percentage, of:

  (a)   EBITDA for such period,         to     (b)   Interest Expense for such
period;

    “Interest Expense” means, for any period, the amount in EUR which will be
necessary in order to pay in full all interest, premium and similar amounts
(howsoever characterised and including (a) the interest element of finance
leases, (b) interest on and repayment and prepayment of Subordinated Debt,
(c) discount and acceptance fees payable (or deducted), (d) fees payable in
connection with the issue or maintenance of any bond or bank guarantee,
guarantee or other insurance against Financial Indebtedness and issued by a
third party on behalf of the Obligors, (e) repayment and prepayment premiums
payable or incurred in repaying or prepaying any Financial Indebtedness, and
(f) commitment, utilisation and non-utilisation fees payable or incurred in
respect of Financial Indebtedness) accruing in respect of, this agreement and
all other Financial Indebtedness of the Obligors which have become due and
payable during such period;       “Interest Receivable” means, for any period,
the amount of interest (which for this purpose shall include all payments of the
type described in the definition of Interest Expense) accrued due to the
Obligors during such period whether or not paid;       “Leverage Ratio” means
the ratio of Net Debt to EBITDA;       “Net Debt” means, on any date, the excess
of:       the sum of:       the principal amount of Utilisations outstanding on
such date;       the principal amount of other Financial Indebtedness (except
current payables to suppliers) of the Obligors outstanding on such date;      
less       Unencumbered Cash at such date. For the avoidance of doubt,
Subordinated Debt is not accounted for Net Debt;       “Obligations” means, with
respect to each Obligor, all obligations of such Obligor with respect to the
repayment or performance of all obligations (monetary or otherwise) of such
Obligor arising under or in connection with the Finance Documents and each other
loan document and where the term “Obligations” is used without reference to a
particular Obligor, such term means the Obligations of all Obligors.

Execution version

54



--------------------------------------------------------------------------------



 



    “Unencumbered Cash” means, at any date, the principal amount of freely
available cash balances maintained by the Borrower in bank accounts maintained
with financial institutions located in approved locations on such date (and, for
the avoidance of doubt, a cash balance shall not be freely available if it is
subject to any lien in favour of any third party (excluding, however, any such
lien arising by way of set-off rights under mandatory principles of applicable
law)   23.2   Leverage Ratio       The Borrower shall ensure (and the Parent
will procure) that the Leverage Ratio in respect of any twelve months period on
any Calculation Date shall not exceed 3.00:1.   23.3   Interest Cover Ratio    
  The Borrower shall ensure (and the Parent will procure) that the Interest
Cover Ratio in respect of each twelve months period on any Calculation Date
shall equal or exceed 1.20:1.   23.4   Current Ratio       The Borrower shall
ensure (and the Parent will procure) that the Current Ratio on any Calculation
Date shall equal or exceed 110 per cent.   23.5   Calculations       All
calculations made for the purposes of the covenants set out in clause 23.2
(Leverage ratio) and clause 23.4 (Current Ratio) shall be made for the Borrower.
  24   General undertakings       The undertakings in this clause 24 remain in
force from the date of this Agreement for so long as any amount is outstanding
under the Finance Documents or any Commitment is in force.   24.1  
Authorisations       Each Obligor shall (and the Parent shall ensure that each
other member of the ZPR Group will) promptly:   24.1.1   obtain, comply with and
do all that is necessary to maintain in full force and effect; and   24.1.2  
supply certified copies to the Agent of,       any Authorisation required under
any law or regulation of its jurisdiction of incorporation to enable it to
perform its obligations under the Finance Documents and to ensure the legality,
validity, enforceability or admissibility in evidence in its jurisdiction of
incorporation of any Finance Document.   24.2   Compliance with laws       Each
Obligor shall (and the Parent shall ensure that each other member of the ZPR
Group will) comply in all respects with all laws to which it may be subject, if
failure so to comply would materially impair its ability to perform its
obligations under the Finance Documents.   24.3   Insurance   24.3.1   The
Borrower shall (and the Parent shall ensure that each other member of the ZPR
Group will) at all times effect and maintain insurance on and in relation to its
business and assets with reputable

Execution version

55



--------------------------------------------------------------------------------



 



    underwriters or insurance companies against such risks and to such extent as
is usual for prudent companies carrying on a business such as that carried on by
it or such other member of the ZPR Group.   24.3.2   The Borrower shall (and the
Parent shall ensure that each other member of the ZPR Group will) pay all
premiums and do all other things necessary to keep on foot the insurances
required to be effected and maintained by it pursuant to clause 24.3.1 above.  
24.4   Transactions with third parties       Each Obligor shall (and the Parent
shall ensure that each other member of the ZPR Group will) conclude any
transaction with a third party, irrespective of whether or not it is a
Subsidiary of the Ultimate Parent, only on terms no less beneficial to it than
those obtainable on an arm’s length basis. It will further waive any Financial
Indebtedness owed by any person to it only for valuable market consideration.  
24.5   Syndication       In the event that the Original Lender notifies the
Borrower of its intention to syndicate the facility. the Borrower shall provide
at its own cost assistance to the Original Lender in the syndication of the
Facility, including by taking all reasonable steps to make management available
for the purpose of making presentations to, or meeting, potential lending
institutions and comply with all reasonable requests for information from
potential syndicate members.   24.6   Information Memorandum       In the event
that the Original Lender notifies the Borrower of its intention to syndicate the
Facility, each of the Parent and the Borrower shall use reasonable best
endeavours to assist the Original Lender in the preparation of a Information
Memorandum and ensure that, save as otherwise disclosed in the Information
Memorandum, the factual information contained in the Information Memorandum is
true and accurate and complete in all material respects on the date thereof (or,
if different, as of the date when it is stated) and that the Borrower and the
Obligors do not omit to make any disclosure which would make the Information
Memorandum misleading in any material respect, and in the case of any financial
projections or expressions of opinion contained in the Information Memorandum,
procure that such projections and expressions are prepared or made in good faith
and on the basis of assumptions believed by the Parent or any of its
Subsidiaries to be reasonable and ensure that, if in the opinion of the Arranger
it is necessary for the purpose of syndication, the Information Memorandum is
updated immediately prior to syndication.   24.7   Pari passu ranking       Each
Obligor shall (and the Parent shall ensure that each other member of the ZPR
Group will) ensure that its payment obligations under the Finance Documents will
rank at least pari passu with the claims of all its unsecured and unsubordinated
creditors, except for obligations mandatorily preferred by law applying to
companies generally.   24.8   Environmental compliance   24.8.1   Each Obligor
shall (and the Parent shall ensure that each other member of the ZPR Group will)
obtain and maintain all requisite Environmental Licences and comply with:

  (a)   all applicable Environmental Laws;     (b)   the terms and conditions of
all Environmental Licences applicable to it; and

Execution version

56



--------------------------------------------------------------------------------



 



  (c)   all other covenants, conditions, restrictions and agreements directly or
indirectly concerned with any Environmental Contamination,

    and take all reasonable steps in anticipation of known or expected future
changes to or obligations under the same, in each case where failure to do so
might reasonably be expected to have a Material Adverse Effect.   24.8.2   Each
Obligor shall (and the Parent shall ensure that each other member of the ZPR
Group will) take all action necessary to prevent the sites from being affected
by Environmental Contaminations. In particularly, the Obligor shall (and the
Parent shall ensure that each other member of the ZPR Group will) carry out
investigation measures for purposes of risk assessment, clean-up measures,
protective containment measures or measures to eliminate, reduce or otherwise
remedy an immediate danger to life or health, provided, however, that such
measures (i) have to be performed pursuant to a final or immediate ordinance by
any authorities, court judgment, or an agreement with an authority relating to
clean-up measures or (ii) are necessary to eliminate, reduce or otherwise remedy
an immediate danger to life or health.   24.9   Environmental Claims       The
Borrower shall inform the Agent in writing as soon as reasonably practicable
upon its becoming aware of:   24.9.1   any Environmental Claim which has been
commenced or threatened against any member of the ZPR Group; or   24.9.2   any
facts or circumstances which will or are reasonably likely to result in any
Environmental Claim being commenced or threatened against any member of the ZPR
Group,       where the claim might, if determined against that member of the ZPR
Group, reasonably be expected to have a Material Adverse Effect.   24.10  
Taxation   24.10.1   Each Obligor shall (and the Parent shall ensure that each
other member of the ZPR Group will) duly and punctually pay and discharge all
Taxes imposed upon it or its assets within the time period allowed without
incurring penalties (save to the extent that (i) payment is being contested in
good faith, (ii) adequate reserves are being maintained for those Taxes and
(iii) payment can be lawfully withheld).   24.10.2   No Obligor shall (and the
Parent shall ensure that no other member of the ZPR Group will) be materially
overdue in the filing of any Tax returns.   24.10.3   Each Obligor shall (and
the Parent shall ensure that each other member of the ZPR Group will) do all
such things as are necessary to ensure that no claims are or are reasonably
likely to be asserted against any member of the ZPR Group with respect to Taxes
which might reasonably be expected to have a Material Adverse Effect.   24.11  
Refinancing       Each of the Parent and the Borrower will procure that all acts
and things (including the execution of powers of attorney, assignments or other
instruments) as are reasonably required to give effect to the purposes of
Refinancing are, or will promptly be, done (and do nothing to jeopardise the
same).

Execution version

57



--------------------------------------------------------------------------------



 



24.12   Capitalisation       Each Obligor shall (and the Parent shall ensure
that each other member of the ZPR Group will) ensure that, at all times after
the date of this Agreement or, if later, the date it becomes a Party, it and
each of its Subsidiaries have sufficient equity to be and remain in compliance
with all thin capitalisation rules applicable to it and them.   24.13   Negative
pledge   24.13.1   No Obligor shall (and the Parent shall ensure that no other
member of the ZPR Group will) create or permit to subsist any Security over all
or any of its assets or create any restriction or prohibition on encumbrances
over all or any of its assets.   24.13.2   No Obligor shall (and the Parent
shall ensure that no other member of the ZPR Group will):

  (a)   sell, transfer or otherwise dispose of any of its assets on terms
whereby they are or may be leased to or re-acquired by an Obligor or any other
member of the ZPR Group;     (b)   sell, transfer or otherwise dispose of any of
its receivables on recourse terms;     (c)   enter into any arrangement under
which money or the benefit of a bank or other account may be applied, set-off or
made subject to a combination of accounts; or     (d)   enter into any other
preferential arrangement having a similar effect,

    in circumstances where the arrangement or transaction is entered into
primarily as a method of raising Financial Indebtedness or of financing the
acquisition of an asset.   24.13.3   Clause 24.13.1 above and clause 24.13.2
above do not apply to any Permitted Encumbrances.   24.14   Disposals   24.14.1
  Except as permitted under clause 24.14.2, no Obligor shall (and the Parent
shall ensure that no other member of the ZPR Group will), enter into a single
transaction or a series of transactions (whether related or not) and whether
voluntary or involuntary to sell, lease, transfer or otherwise dispose of any
asset, including any material investment (Beteiligungen) or divisions
(Betriebsteile).   24.14.2   Clause 24.14.1 above does not apply to any sale,
lease, transfer or other disposal:

  (a)   made in the ordinary course of business of the disposing entity;     (b)
  of assets in exchange for other assets comparable or superior as to type,
value and quality;     (c)   of assets that are worn out, obsolete or redundant;
    (d)   which is a Permitted Transaction;     (e)   to which the Majority
Lenders have given their prior written consent; or     (f)   where the higher of
the market value or consideration receivable (when aggregated with the higher of
the market value or consideration receivable for any other sale, lease, transfer
or other disposal, other than any permitted under clause 24.14.2(a), clause
24.14.2(b) and clause 24.14.2(c) above) does not exceed EUR 1,000,000 (or its
equivalent in another currency or currencies) in any financial year.

Execution version

58



--------------------------------------------------------------------------------



 



24.15   Financial Indebtedness       No Obligor shall incur, create or permit to
subsist or have outstanding any Financial Indebtedness or enter into any
agreement or arrangement whereby it is entitled to incur, create or permit to
subsist any Financial Indebtedness other than, in each case, Permitted
Indebtedness.   24.16   Treasury Transactions   24.16.1   No Obligor shall (and
the Parent will procure that no members of the ZPR Group will) enter into any
Treasury Transaction, other than the hedging transactions contemplated by the
Hedging Strategy and documented by the Hedging Agreements.   24.16.2   The
Borrower shall ensure that all hedging arrangements contemplated by the Hedging
Strategy are implemented in accordance with the terms of the Hedging Strategy
and that such arrangements are not terminated, varied or cancelled without the
prior consent of the Agent (acting on the instructions of the Majority Lenders),
save (in the case of arrangements documented by the Hedging Agreements) as
permitted by the Security Pooling Agreement.   24.17   Merger; agreement on
profit       No Obligor shall (and the Parent shall ensure that no other member
of the ZPR Group will) enter into:   24.17.1   any amalgamation, demerger,
merger, consolidation or corporate reconstruction or any transaction with the
commercial effect of the foreging; or   24.17.2   any profit and loss transfer
agreement (Ergebnisabführungsvertrag), any partnership agreements (stille
Beteiligungen), any other intercompany agreement (Unternehmensvertrag) or any
similar arrangement having as a consequence that a third party shares in the
profits of any member of the ZPR Group or exercises control over any member of
the ZPR Group,       in each case other than:

  (a)   a Permitted Transaction;     (b)   with the prior written consent of the
Majority Lenders.

24.18   Major investment       No Obligor shall (and the Parent will procure
that no members of the ZPR Group will) without the prior written consent of the
Agent acquire any assets (separately or in a series of related acquisitions):  
24.18.1   the aggregate value of which exceeds EUR 10,000,000; and   24.18.2  
that the funding of which is fully or partially provided for by the proceeds of
a Loan.   24.19   Joint Ventures   24.19.1   Except as permitted under clause
24.19.2 below, no Obligor shall (and the Parent shall ensure that no member of
the ZPR Group will):

  (a)   enter into, invest in or acquire (or agree to acquire) any shares,
stocks, securities or other interest in any Joint Venture; or

Execution version

59



--------------------------------------------------------------------------------



 



  (b)   transfer any assets or lend to or guarantee or give an indemnity for or
give Security for the obligations of a Joint Venture or maintain the solvency of
or provide working capital to any Joint Venture (or agree to do any of the
foregoing).

24.19.2   Clause 24.19.1 above does not apply to any acquisition (or agreement
to acquire) any interest in a Joint Venture or transfer of assets (or agreement
to transfer assets) to a Joint Venture or loan made to or guarantee given in
respect of the obligations of a Joint Venture if such transaction is a Permitted
Transaction.   24.20   Change of business   24.20.1   No Obligor shall (and the
Parent shall ensure that no other member of the ZPR Group will) make any
substantial change to the general nature of its business from that carried on at
the date of this Agreement.   24.20.2   The Parent shall procure that no
substantial change is made to the general nature of the business of the ZPR
Group from that carried on at the date of this Agreement.   24.21   Share
capital       No Obligor shall (and the Parent shall ensure that no other member
of the ZPR Group will) without the prior consent of the Majority Lenders:  
24.21.1   redeem, purchase, return or make any repayment in respect of any of
its share capital or make any capital distribution or enter into any agreement
to do so; or   24.21.2   issue any shares or grant any person any right (whether
conditional or unconditional) to call for the issue or allotment of any shares
in the capital of such Obligor (including an option or a right of pre-emption or
conversion) or enter into any agreement to do any of the foregoing,       in
each case, other than in accordance with the terms hereof and the terms of the
Shareholders’ Undertaking Agreement.   24.22   Dividends and withdrawals      
No Obligor shall pay dividends and any other returns to any of its investors
(including in relation to any debt instruments) other than in accordance with
the terms hereof and the terms of the Shareholders’ Undertaking Agreement.  
24.23   Subordinated Liabilities       No Obligor shall (and the Parent shall
procure that no other member of the ZPR Group will):   24.23.1   pay interest on
any Subordinated Liabilities; and/or   24.23.2   prepay, repay, redeem, purchase
or otherwise acquire any Subordinated Liabilities prior to the Termination Date;
      in each case, other than in accordance with the terms hereof and the terms
of the Shareholders’ Undertaking Agreement.   24.24   No other obligations      
No Obligor shall (and the Parent shall procure that no other member of the ZPR
Group will), without the prior consent of the Majority Lenders, incur any
material obligations that are not contemplated

Execution version

60



--------------------------------------------------------------------------------



 



    by or permissible under any Finance Document or which the relevant member of
the ZPR Group does not assume in the ordinary course of business.   24.25  
Conditions precedent to other documentation       The Parent will procure that
no member of the ZPR Group party to such documents will (i) waive (in whole or
in part) any condition precedent under the Shareholder Loan Agreements, the
Fiscal Unity Documents or (ii) determine or declare or accept that any such
condition precedent is satisfied where it is not actually satisfied or
(iii) declare any such agreement is unconditional if any such condition
precedent is not fulfilled.   24.26   Limitations of undertakings      
Notwithstanding the foregoing provisions of this clause 24 (General
undertakings) (but without prejudice to any of the obligations thereunder of any
Obligor not incorporated in Germany), the undertakings set out in clause 24.144
(Disposals), clause 24.177 (Merger; agreement on profit), clause 24.1919 (Joint
Ventures), clause 24.200 (Change of business), clause 24.211 (Share capital),
clause 24.222 (Dividends and withdrawals) and clause 24.233 (Subordinated
Liabilitiest) (the “Relevant Undertakings”) are not and shall not be given by
any German Obligor. However:   24.26.1   each German Obligor shall give to the
Agent not less than twenty (20) Business Days’ prior written notice if it or any
of its Subsidiaries proposes to take or permit any action or circumstance which,
if all the Relevant Undertakings had been given by that German Obligor on the
date of this Agreement and had thereafter remained in force, would constitute a
breach of any of the Relevant Undertakings;   24.26.2   the Agent shall be
entitled, within ten (10) Business Days of receipt of notice under clause
24.26.1 above, to request that the relevant German Obligor supplies to the
Agent, in sufficient copies for the Lenders, such further relevant information
as the Agent (acting reasonably) may consider necessary for the purposes of this
clause 24.266 and such German Obligor shall supply such further information
promptly and in any event within ten (10) Business Days of the request therefor,
subject to any relevant confidentiality obligations (provided that the relevant
Obligor has used all reasonable endeavours to procure a release from any such
confidentiality obligations);   24.26.3   if any Lender considers that the
relevant action or circumstance (taken alone or together with other actions or
circumstances, whether or not permitted hereunder) may have a Material Adverse
Effect or materially and adversely affects its interests as a Lender under the
Finance Documents, it may so notify the Agent in writing;   24.26.4   if, by not
later than the date ten (10) Business Days after receipt by the Agent of notice
pursuant to clause 24.26.1 above (or, if later and additional information has
been requested pursuant to clause 24.26.2 above, by not later than the date ten
(10) Business Days after receipt by the Agent of such additional information if
received within the prescribed time or the date ten (10) Business Days after the
request therefor if not), the Agent has received notices pursuant to clause
24.26.3 above from Lenders which constitute the Majority Lenders, the Agent
shall promptly notify the Borrower and the Lenders; and   24.26.5   if the Agent
gives notice to the Borrower pursuant to clause 24.26.4 above or the relevant
action is undertaken or circumstance is permitted before the date two
(2) Business Days after the latest time for the receipt by the Agent of notices
pursuant to clause 24.26.4 above, the undertaking of the relevant action or
permitting of the relevant circumstances shall immediately constitute an Event
of Default provided that, for the avoidance of doubt, no failure of any German
Obligor to perform or comply with an obligation under a Relevant Undertaking
shall of itself constitute an Event of Default.

Execution version

61



--------------------------------------------------------------------------------



 



25   Events of Default       Each of the events or circumstances set out in
clause 25 is an Event of Default.   25.1   Non-payment       An Obligor does not
pay on the due date any amount payable pursuant to a Finance Document at the
place at and in the currency in which it is expressed to be payable unless:  
25.1.1   its failure to pay is caused by administrative or technical error; and
  25.1.2   payment is made within 10 Business Days of its due date.   25.2  
Financial covenants       Any requirement of clause 23 (Financial covenants) is
not satisfied.   25.3   Other obligations   25.3.1   An Obligor does not comply
with any provision of the Finance Documents (other than those referred to in
clause 25.1 (Non-payment) and clause 25.2 (Financial covenants)).   25.3.2   A
German Obligor does not comply with a Relevant Undertaking after the Agent has
confirmed, within the periods set out in clause 24.266 (Limitation of
undertakings), that it considers the relevant action or step to have material
adverse consequences for the Lenders’ risk or security position.   25.3.3   An
Obligor does not comply with any provision of any Security Document.   25.3.4  
No Event of Default under clause 25.3.1 above and clause 25.3.3 above will occur
if:

  (a)   the Agent considers that the relevant non-compliance is capable of
remedy; and     (b)   the relevant non-compliance is remedied within 20 Business
Days of the earlier of (i) the Agent giving notice to the Borrower and (ii) the
date on which the Borrower became aware or ought reasonably to have become aware
of such non-compliance.

25.4   Misrepresentation       Any representation or statement made or deemed to
be made by an Obligor in the Finance Documents or any other document delivered
by or on behalf of any Obligor under or in connection with any Finance Document
is or proves to have been incorrect or misleading in any material respect when
made or deemed to be made.   25.5   Cross default   25.5.1   Any Financial
Indebtedness of any Obligor is not paid when due nor within any originally
applicable grace period.   25.5.2   Any Financial Indebtedness of any Obligor is
declared to be or otherwise becomes due and payable prior to its specified
maturity as a result of an event of default (however described).   25.5.3   Any
commitment for any Financial Indebtedness of any Obligor is cancelled or
suspended by a creditor of any Obligor as a result of an event of default
(however described).

Execution version

62



--------------------------------------------------------------------------------



 



25.5.4   Any creditor of any Obligor becomes entitled to declare any Financial
Indebtedness of any Obligor due and payable prior to its specified maturity as a
result of an event of default (however described).   25.5.5   No Event of
Default will occur under this clause 25.5 if: (i) the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
clause 25.5.1 above to clause 25.5.4 above is less than EUR 3,000,000 (or its
equivalent in any other currency or currencies) at any one time; or (ii) any
event or circumstance that would otherwise give rise to, or cause an Event of
Default to occur, under clause 25.5.1 to 25.5.4 above is disputed in good faith
by the Obligor or Obligors affected thereby by way of appropriate proceedings.  
25.6   Insolvency       If:   25.6.1   any German Obligor or other member of the
ZPR Group that is incorporated or established or has a place of business in the
Federal Republic of Germany:

  (a)   is unable to pay its debts as they fall due (Zahlungsunfähigkeit);    
(b)   commences negotiations with any one or more of its creditors with a view
to the general readjustment or rescheduling of its indebtedness or, for any of
the reasons set out in sections 17 to 19 of the German Insolvency Act (InsO);  
  (c)   files for insolvency (Antrag auf Eröffnung eines Insolvenzverfahrens) or
the board of directors or management of any such German Obligor or member of the
ZPR Group is required by law to file for insolvency; or     (d)   the competent
court takes any of the actions set out in section 21 of the German Insolvency
Act (InsO) or the competent court institutes insolvency proceedings against any
such German Obligor or member of the ZPR Group (Eröffnung des
Insolvenzverfahrens); or

25.6.2   any non-German Obligor or other member of the ZPR Group:

  (a)   is declared bankrupt or enters into a preliminary or definitive
moratorium pursuant to the applicable bankruptcy laws;     (b)   becomes, or
admits to being, unable generally to pay its debts as they fall due; or     (c)
  otherwise becomes insolvent or stops or suspends making payments (whether of
principal or interest) with respect to all or any class of its debts or
announces an intention to do so or a moratorium is declared in respect of any of
its Indebtedness.

25.7   Insolvency and similar proceedings       Any corporate action, legal
proceedings or other procedure or step is taken in relation to:   25.7.1   the
suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any member of the ZPR Group other than
(i) a solvent liquidation or reorganisation of any member of the ZPR Group which
is not an Obligor (ii) in the case of such action by a creditor, the Parent or
the Borrower can demonstrate, by providing opinion of a reputable lawyer to that
effect, to the reasonable satisfaction of the Agent, such action is frivolous,
vexatious or an abuse of the process of the court or relates to a claim for
which a good defence exists which is being vigorously defended;

Execution version

63



--------------------------------------------------------------------------------



 



25.7.2   a composition, assignment or arrangement with any creditor of any
member of the ZPR Group;   25.7.3   the appointment of a liquidator (other than
in respect of a solvent liquidation of a member of the ZPR Group which is not an
Obligor), receiver, administrator, administrative receiver, compulsory manager
or other similar officer in respect of any member of the ZPR Group or any of its
assets (including the directors of any member of the ZPR Group requesting a
person to appoint any such officer in relation to it or any of its assets); or  
25.7.4   enforcement of any Security over any assets of any member of the ZPR
Group which is not discharged within 30 days,       or any analogous procedure
or step is taken in any jurisdiction.   25.8   Execution or distress       Any
execution (Zwangsvollstreckung) or distress (Beschlagnahme) (or any event which
under the laws under of any other jurisdiction that has a similar effect) is
levied against, or an encumbrancer takes possession of the whole, or any
material part, of the assets of any Obligor is not discharged within 30 days.  
25.9   Shareholders’ Undertaking Agreement   25.9.1   The Ultimate Parent fails
to comply with the provisions of, or does not perform its obligations under, the
Shareholders’ Undertaking Agreement.   25.9.2   A representation or warranty
given by the Ultimate Parent in the Shareholders’ Undertaking Agreement is
incorrect in any material respect and, if the non-compliance or circumstances
giving rise to such misrepresentation are capable of remedy, it is not remedied
within 30 days of the earlier of the Agent giving notice to the Ultimate Parent
or the Ultimate Parent becoming aware of the non-compliance or
misrepresentation.   25.10   Cessation of business       Any member of the ZPR
Group or the Ultimate Parent suspends or ceases to carry on (or threatens to
suspend or cease to carry on) all or a material part of its business except as a
result of a disposal which is a Permitted Transaction.   25.11   Audit
qualification   25.11.1   The Borrower’s auditors qualify the Borrower’s audited
annual financial statements.   25.11.2   The auditors of the ZPR Group qualify
the audited annual consolidated financial statements of the Parent.   25.12  
Expropriation       The authority or ability of any member of the ZPR Group to
conduct its business is limited or wholly or substantially curtailed by any
seizure, expropriation, nationalisation, intervention, restriction or other
action by or on behalf of any governmental, regulatory or other authority or
other person in relation to any member of the ZPR Group or any of its material
assets.   25.13   Repudiation and rescission of agreements

Execution version

64



--------------------------------------------------------------------------------



 



25.13.1   An Obligor (or any other relevant party) rescinds or purports to
rescind or repudiates or purports to repudiate a Finance Document or any of the
Transaction Security or evidences an intention to rescind or repudiate a Finance
Document or any Transaction Security.   25.13.2   Any party to the Transaction
Documents (other than a Finance Party) rescinds or purports to rescind or
repudiates or purports to repudiate any of those agreements or instruments in
whole or in part where to do so has or is, in the reasonable opinion of the
Majority Lenders, likely to have a Material Adverse Effect.   25.14   Litigation
      Any litigation, alternative dispute resolution, arbitration,
administrative, governmental, regulatory or other investigations, proceedings or
disputes are commenced or threatened in relation to the Transaction Documents or
the transactions contemplated in the Transaction Documents or against any member
of the ZPR Group or its assets which has or is reasonably likely to have a
Material Adverse Effect.   25.15   Ownership of the Obligors   25.15.1   An
Obligor (other than the Parent) is not or ceases to be a Subsidiary of the
Parent.   25.15.2   A Change of Control occurs.   25.16   Unlawfulness       It
is or becomes unlawful for an Obligor to perform any of its obligations under
the Transaction Documents.   25.17   Environmental matters   25.17.1   Any
Environmental Contamination is discovered on any site owned, leased, occupied or
used by any member of the ZPR Group which might reasonably be expected to have a
Material Adverse Effect.   25.17.2   Any member of the ZPR Group fails to comply
with any Environmental Law or any Environmental Licence or an Environmental
Claim is made against any member of the ZPR Group and as a result a Material
Adverse Effect occurs or is reasonably likely to occur.   25.17.3   As a result
of any Environmental Law any of the claims and rights of any Finance Party in
respect of any Finance Document becomes subordinated to an extent considered
material by the Majority Lenders to an Environmental Claim.   25.17.4   Any
Finance Party becomes subject to any actual or potential liability or obligation
in relation to any site owned, occupied or used by any member of the ZPR Group.
  25.18   Material adverse change       Any situation or event occurs or series
of events occur (including a change to any regulation) which, in the reasonable
opinion of the Majority Lenders, has materially impaired or which would
reasonably likely be expected to materially impair (as compared with the
situation which would have prevailed but for such event, occurrence or
condition):   25.18.1   the business, operation, property and financial
condition of the Obligors taken as a whole and as a result, the ability of the
Borrower to perform any of its obligations under the Finance Documents; or

Execution version

65



--------------------------------------------------------------------------------



 



25.18.2   the validity or enforceability of the Finance Documents.   25.19  
Acceleration       At any time after the occurrence of (i) an Event of Default
set out in clause 25.1 (Non-payment), clause 25.2 (Financial covenants), clause
25.6 (Insolvency), clause 25.7 (Insolvency proceedings), clause 25.8 (Execution
or distress) in relation to the Borrower and clause 25.16 (Unlawfulness) or
(ii) any other Event of Default and at any time thereafter while such Event of
Default is continuing and either the Agent, or as the case may be, the Majority
Lenders has or have determined in its or their reasonable opinion taking into
account the enforcement value of any guarantee and Security, that due to said
Event of Default the ability of any Obligor to perform any of its obligations
under the Finance Documents has been materially impaired and/or the Agent or the
Majority Lenders have given consideration to the reasonable concerns of the
relevant Obligor and to avoid such notice, the Agent may, and will if so
directed by the Majority Lenders, by written notice to the Borrower do all or
any of the following in addition and without prejudice to any other rights or
remedies which it or any other Finance Party may have under this Agreement or
any of the other Finance Documents:   25.19.1   cancel the Total Commitments
whereupon they shall immediately be cancelled;   25.19.2   declare that all or
part of the Utilisations, together with accrued interest, and all other amounts
accrued under the Finance Documents be immediately due and payable, whereupon
they shall become immediately due and payable;   25.19.3   declare that all or
part of the Utilisations be payable on demand, whereupon they shall immediately
become payable on demand by the Agent on the instructions of the Majority
Lenders;   25.19.4   require the Borrower to:

  (a)   procure that the liabilities of each of the Lenders and the Issuing Bank
under or in connection with each Bank Guarantee are promptly reduced to zero; or
    (b)   provide cash collateral for each Bank Guarantee in an amount specified
by the Agent and in the currency of that Bank Guarantee,     whereupon the
Borrower will do so; and/or     (c)   exercise all or any of its rights,
remedies, powers or discretions under any of the Finance Documents.

25.20   Demand basis       If all or part of the Loans and/or the Bank
Guarantees have become due and payable on demand pursuant to clause 25.19
(Acceleration), the Agent, if so instructed by the Majority Lenders, shall by
notice to the Borrower call for repayment and discharge of all or such part of
the Loans and/or the Bank Guarantees on such date as may be specified in such
notice whereupon all or such part of the Loans and/or the Bank Guarantees shall
become due and payable and/or, as appropriate, due for discharge on the date so
specified together with all interest, ancillary and other fees and commitment
commission accrued and all other sums payable under the Finance Documents.

Execution version

66



--------------------------------------------------------------------------------



 



SECTION 9
CHANGES TO PARTIES

26   Changes to the Lenders   26.1   Assignments and transfers by the Lenders  
26.1.1   Subject to this clause 26, a Lender (the “Existing Lender”) may
transfer any of its rights and obligations by way of assignment and assumption
(Vertragsübernahme) under any Finance Document to another bank or financial
institution or to a trust, fund or other entity which is regularly engaged in or
established for the purpose of making, purchasing or investing in loans,
securities or other financial assets (the “New Lender”).   26.1.2   Subject to
clause 26.2 (Conditions of assignment and transfer), each Party hereby give
their consent in advance to any assignment and transfer as referred to in clause
26.1.1 above. Receipt of an Assignment and Assumption Certificate by the Agent
shall constitute notice of the assignment and transfer and each Party
irrevocably authorises (bevollmächtigt) and instructs the Agent to receive each
such notice on its behalf and irrevocably agrees that each such notice to be
given to such party may be given to the Agent of such party.   26.1.3   For the
purposes of this clause 26.1 each Finance Party, which is incorporated or
established under the laws of the Federal Republic of Germany, and each German
Obligor hereby releases the Agent from the restrictions of section 181 of the
German Civil Code (BGB).   26.2   Conditions of assignment or assumption  
26.2.1   The consultation with the Borrower is required for an assignment or
transfer by an Existing Lender, unless the assignment or transfer is to another
Lender or an Affiliate of a Lender.   26.2.2   The consent of the Issuing Bank
(which shall not be unreasonably withheld) is required for any assignment or
transfer by an Existing Lender.   26.2.3   An assignment will only be effective
on:

  (a)   receipt by the Agent of written confirmation from the New Lender (in
form and substance satisfactory to the Agent) that the New Lender will assume
the same obligations to the other Finance Parties as it would have been under if
it was an Existing Lender; and     (b)   performance by the Agent of all “know
your customer” or other checks relating to any person that it is required to
carry out in relation to such assignment to a New Lender, the completion of
which the Agent shall promptly notify to the Existing Lender and the New Lender.

26.2.4   A transfer will only be effective if the procedure set out in clause
26.5 (Procedure for transfer) is complied with.   26.2.5   If:

  (a)   a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and     (b)   as a result of
circumstances existing at the date the assignment, transfer or change occurs, an
Obligor would be obliged to make a payment to the New Lender or Lender acting
through its new Facility Office under clause 15 (Tax gross-up and indemnities)
or clause 16 (Increased costs),

Execution version

67



--------------------------------------------------------------------------------



 



    then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.   26.3   Assignment
or transfer fee       The New Lender shall, on the date upon which an assignment
or transfer takes effect, pay to the Agent (for its own account) a fee of EUR
2,000.   26.4   Limitation of responsibility of Existing Lenders   26.4.1  
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

  (a)   the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;     (b)   the financial condition of
any Obligor;     (c)   the performance and observance by any Obligor of its
obligations under the Finance Documents or any other documents; or     (d)   the
accuracy of any statements (whether written or oral) made in or in connection
with any Finance Document or any other document,

    and any representations or warranties implied by law are excluded.   26.4.2
  Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

  (a)   has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and     (b)   will continue to make its
own independent appraisal of the creditworthiness of each Obligor and its
related entities whilst any amount is or may be outstanding under the Finance
Documents or any Commitment is in force.

26.4.3   Nothing in any Finance Document obliges an Existing Lender to:

  (a)   accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this clause 26; or     (b)   support
any losses directly or indirectly incurred by the New Lender by reason of the
non-performance by any Obligor of its obligations under the Finance Documents or
otherwise.

26.5   Procedure for transfer   26.5.1   Subject to the conditions set out in
clause 26.2 (Conditions of assignment or transfer) a transfer is effected in
accordance with clause 26.5.3 below when the Agent executes an otherwise duly
completed Assignment and Assumption Certificate delivered to it by the Existing
Lender and the New Lender. The Agent shall, subject to clause 26.5.2 below, as
soon as reasonably practicable after receipt by it of a duly completed
Assignment and Assumption Certificate appearing on its face to comply with the
terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Assignment and Assumption Certificate.

Execution version

68



--------------------------------------------------------------------------------



 



26.5.2   Each Party (other than the Existing Lender and the New Lender)
irrevocably authorises (bevollmächtigt) the Agent to execute and thereby ratify
on its behalf any duly completed Assignment and Assumption Certificate.   26.5.3
  The Agent shall only be obliged to execute an Assignment and Assumption
Certificate delivered to it by the Existing Lender and the New Lender once it is
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to the
transfer to such New Lender.   26.5.4   On the Transfer Date:

  (a)   to the extent that in the Assignment and Assumption Certificate the
Existing Lender seeks to transfer its rights and obligations under the Finance
Documents each of the Obligors and the Existing Lender shall be released from
further obligations towards one another under the Finance Documents and their
respective rights against one another under the Finance Documents shall be
cancelled (being the “Discharged Rights and Obligations”);     (b)   each of the
Obligors and the New Lender shall assume obligations towards one another and/or
acquire rights against one another which differ from the Discharged Rights and
Obligations only insofar as that Obligor and the New Lender have assumed and/or
acquired the same in place of that Obligor and the Existing Lender;     (c)  
the Agent, the Arranger, the New Lender and other Lenders shall acquire the same
rights and assume the same obligations between themselves as they would have
acquired and assumed had the New Lender been an Original Lender with the rights
and/or obligations acquired or assumed by it as a result of the transfer and to
that extent the Agent, the Arranger and the Existing Lender shall each be
released from further obligations to each other under the Finance Documents; and
    (d)   the New Lender shall become a Party as a “Lender”.

26.5.5   For the purposes of this clause 26.5 each Party which is incorporated
or established under the laws of the Federal Republic of Germany hereby releases
the Agent from the restrictions of section 181 of the German Civil Code (BGB).  
26.6   Copy of Assignment and Assumption Certificate to the Borrower       The
Agent shall, as soon as reasonably practicable after it has executed an
Assignment and Assumption Certificate, send to the Borrower a copy of that
Assignment and Assumption Certificate.   26.7   Disclosure of information      
Any Lender may disclose to any of its Affiliates and any other person:   26.7.1
  to (or through) whom that Lender assigns or transfers (or may potentially
assign or transfer) all or any of its rights and obligations under this
Agreement;   26.7.2   with (or through) whom that Lender enters into (or may
potentially enter into) any sub-participation in relation to, or any other
transaction under which payments are to be made by reference to, this Agreement
or any Obligor; or   26.7.3   to whom, and to the extent that, information is
required to be disclosed by any applicable law or regulation,

Execution version

69



--------------------------------------------------------------------------------



 



    any information about any Obligor, the ZPR Group and the Transaction
Documents as that Lender shall consider appropriate.   27   Changes to the
Obligors   27.1   Assignments and transfer by Obligors       No Obligor may
assign any of its rights or transfer any of its rights or obligations under the
Finance Documents.   27.2   Additional Guarantors   27.2.1   Subject to
compliance with the provisions of clause 22.7.3 (“Know your customer” checks)
and clause 22.7.4 (“Know your customer” checks), the Parent may request that any
of its Subsidiaries become an Additional Guarantor. That Subsidiary shall become
an Additional Guarantor if:

  (a)   the Parent delivers to the Agent a duly completed and executed Accession
Letter; and     (b)   the Agent has received all of the documents and other
evidence listed in Part II of Schedule 2 (Conditions precedent) in relation to
that Additional Guarantor, each in form and substance satisfactory to the Agent.

27.2.2   The Agent shall notify the Parent, the Lenders and the Issuing Bank
promptly upon being satisfied that it has received (in form and substance
satisfactory to it) all the documents and other evidence listed in Part II of
Schedule 2 (Conditions precedent).   27.3   Repetition of representations      
Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the Repeating Representations are true and correct in relation
to it as at the date of delivery as if made by reference to the facts and
circumstances then existing.   27.4   Resignation of a Guarantor   27.4.1   The
Parent may request that a Guarantor (other than the Parent and the Original
Borrower) ceases to be a Guarantor by delivering to the Agent a Resignation
Letter.   27.4.2   The Agent shall accept a Resignation Letter and notify the
Parent, the Lenders and the Issuing Bank of its acceptance if:

  (a)   no Default is continuing or would result from the acceptance of the
Resignation Letter (and the Parent has confirmed this is the case); and     (b)
  all the Lenders and the Issuing Bank have consented to the Parent’s request.

Execution version

70



--------------------------------------------------------------------------------



 



SECTION 10
THE FINANCE PARTIES

28   Role of the Agent, the Arranger, the Issuing Bank and others   28.1  
Appointment of the Agent   28.1.1   Each of the Arranger, the Lenders and the
Issuing Bank appoints the Agent to act as its agent under and in connection with
the Finance Documents.   28.1.2   Each of the Arranger, the Lenders and the
Issuing Bank authorises the Agent to exercise the rights, powers, authorities
and discretions specifically given to the Agent under or in connection with the
Finance Documents together with any other incidental rights, powers, authorities
and discretions.   28.1.3   The Agent shall be released from the restrictions of
section 181 of the German Civil Code (BGB) and may grant substitute powers of
attorney and release any sub-agent from such restrictions and revoke such
substitute powers of attorney. Upon request by the Agent, each Finance Party
shall grant a special power of attorney to the Agent to enter into any Finance
Document on its behalf.   28.2   Duties of the Agent   28.2.1   The Agent shall
promptly forward to a Party the original or a copy of any document which is
delivered to the Agent for that Party by any other Party.   28.2.2   Except
where a Finance Document specifically provides otherwise, the Agent is not
obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.   28.2.3   If the Agent receives notice
from a Party referring to this Agreement, describing a Default and stating that
the circumstance described is a Default, it shall promptly notify the other
Finance Parties.   28.2.4   If the Agent is aware of the non payment of any
principal, interest, commitment fee or other fee payable to a Finance Party
(other than the Agent, the Arranger or the Security Agent) under this Agreement
it shall promptly notify the other Finance Parties.   28.2.5   The Agent’s
duties under the Finance Documents are solely mechanical and administrative in
nature.   28.3   Role of the Arranger       Except as specifically provided in
the Finance Documents, the Arranger has no obligations of any kind to any other
Party under or in connection with any Finance Document.   28.4   No fiduciary
duties   28.4.1   Nothing in this Agreement constitutes the Agent, the Arranger
and/or the Issuing Bank as a trustee or fiduciary of any other person. The
relationship between the Agent and each of its appointors is that of agent and
principal only.   28.4.2   None of the Agent, the Arranger or the Issuing Bank
shall be bound to account to any Lender for any sum or the profit element of any
sum received by it for its own account.

Execution version

71



--------------------------------------------------------------------------------



 



28.4.3   Except where and to the extent expressly stated in a Finance Document,
the Agent need not hold in trust any moneys paid to it for a party to a Finance
Document or be liable to account for interest on those monies.   28.5   Business
with the ZPR Group       Any Finance Party may accept deposits from, lend money
to and generally engage in any kind of banking or other business with any member
of the ZPR Group.   28.6   Rights and discretions   28.6.1   The Agent and the
Issuing Bank may rely on:

  (a)   any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and     (b)   any statement made by a
director, authorised signatory or employee of any person regarding any matters
which may reasonably be assumed to be within his knowledge or within his power
to verify.

28.6.2   The Agent may assume (unless it has received notice to the contrary in
its capacity as agent for the Lenders) that:

  (a)   no Default has occurred (unless it has actual knowledge of a Default
arising under clause 25.1 (Non payment));     (b)   any right, power, authority
or discretion vested in any Party or the Majority Lenders has not been
exercised; and     (c)   any notice or request made by the Parent (other than a
Utilisation Request) is made on behalf of and with the consent and knowledge of
all the Obligors.

28.6.3   The Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.   28.6.4   The Agent may act
in relation to the Finance Documents through its personnel and agents.   28.6.5
  The Agent may disclose to any other Party any information it reasonably
believes it has received as agent under this Agreement.   28.6.6  
Notwithstanding any other provision of any Finance Document to the contrary,
none of the Agent, the Arranger or the Issuing Bank is obliged to do or omit to
do anything if it would or might in its reasonable opinion constitute a breach
of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.   28.7   Majority Lenders’ instructions   28.7.1   Unless a
contrary indication appears in a Finance Document, the Agent shall (i) exercise
any right, power, authority or discretion vested in it as Agent in accordance
with any instructions given to it by the Majority Lenders (or, if so instructed
by the Majority Lenders, refrain from exercising any right, power, authority or
discretion vested in it as Agent) and (ii) not be liable for any act (or
omission) if it acts (or refrains from taking any action) in accordance with an
instruction of the Majority Lenders.   28.7.2   Unless a contrary indication
appears in a Finance Document, any instructions given by the Majority Lenders
will be binding on all the Finance Parties other than the Security Agent.

Execution version

72



--------------------------------------------------------------------------------



 



28.7.3   The Agent may refrain from acting in accordance with the instructions
of the Majority Lenders (or, if appropriate, the Lenders) until it has received
such security as it may require for any cost, loss or liability (together with
any associated VAT) which it may incur in complying with the instructions.  
28.7.4   In the absence of instructions from the Majority Lenders, (or, if
appropriate, the Lenders) the Agent may act (or refrain from taking action) as
it considers to be in the best interest of the Lenders.   28.7.5   The Agent is
not authorised to act on behalf of a Lender (without first obtaining that
Lender’s consent) in any legal or arbitration proceedings relating to any
Finance Document. This clause 28.7.5 shall not apply to any legal or arbitration
proceeding relating to the perfection, preservation or protection of rights
under the Security Documents or enforcement of Transaction Security or the
Security Documents.   28.8   Responsibility for documentation       None of the
Agent, the Arranger or the Issuing Bank:   28.8.1   is responsible for the
adequacy, accuracy and/or completeness of any information (whether oral or
written) supplied by the Agent, the Arranger, the Issuing Bank, an Obligor or
any other person given in or in connection with any Transaction Document, the
Information Memorandum or the Environmental & Technical Report or the
transactions contemplated by the Transaction Documents; or   28.8.2   is
responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Transaction Document, any Transaction Security or any
other agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Transaction Document.   28.9  
Exclusion of liability   28.9.1   Without limiting clause 28.9.2 below, none of
the Agent, the Arranger or the Issuing Bank will be liable for any action taken
by it under or in connection with any Transaction Document, unless directly
caused by its gross negligence or wilful misconduct.   28.9.2   No Party (other
than the Agent, the Arranger or the Issuing Bank (as applicable)) may take any
proceedings against any officer, employee or agent of the Agent, the Arranger or
the Issuing Bank, in respect of any claim it might have against the Agent, the
Arranger or the Issuing Bank or in respect of any act or omission of any kind by
that officer, employee or agent in relation to any Transaction Document and any
officer, employee or agent of the Agent, the Arranger or the Issuing Bank may
rely on this clause 28.9.2 (Vertrag zugunster Dritter).   28.9.3   The Agent
will not be liable for any delay (or any related consequences) in crediting an
account with an amount required under the Finance Documents to be paid by the
Agent if the Agent has taken all necessary steps as soon as reasonably
practicable to comply with the regulations or operating procedures of any
recognised clearing or settlement system used by the Agent for that purpose.  
28.9.4   Nothing in this Agreement shall oblige the Agent or the Arranger to
carry out any “know your customer” or other checks in relation to any person on
behalf of any Lender and each Lender confirms to the Agent and the Arranger that
it is solely responsible for any such checks it is required to carry out and
that it may not rely on any statement in relation to such checks made by the
Agent or the Arranger.   28.10   Lenders’ indemnity to the Agent       Each
Lender shall (in proportion to its share of the Total Commitments or, if the
Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within five
Business Days of demand, against any cost, loss or liability incurred

Execution version

73



--------------------------------------------------------------------------------



 



    by the Agent (otherwise than by reason of the Agent’s gross negligence or
wilful misconduct) in acting as Agent under the Finance Documents (unless the
Agent has been reimbursed by an Obligor pursuant to a Finance Document).   28.11
  Resignation of the Agent   28.11.1   The Agent may resign and appoint one of
its Affiliates as successor by giving notice to the Lenders and the Borrower.  
28.11.2   Alternatively the Agent may resign by giving notice to the Lenders and
the Borrower, in which case the Majority Lenders (after consultation with the
Borrower) may appoint a successor Agent.   28.11.3   If the Majority Lenders
have not appointed a successor Agent in accordance with clause 28.11.2 above
within thirty (30) days after notice of resignation was given, the Agent (after
consultation with the Borrower) may appoint a successor Agent.   28.11.4   The
retiring Agent shall, at its own cost, make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.   28.11.5   The Agent’s resignation notice shall
only take effect upon the appointment of a successor (and receipt by the
retiring Agent of written confirmation from the successor (in form and substance
to the retiring Agent) that the successor Agent agrees to be bound by the
provisions of the Finance Documents and all related agreements to which the
Agent is party in its capacity as agent.   28.11.6   Upon the appointment of a
successor, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents but shall remain entitled to the benefit of
this clause 28.11. Its successor and each of the other Parties shall have the
same rights and obligations amongst themselves as they would have had if such
successor had been an original Party.   28.11.7   After consultation with the
Borrower, the Majority Lenders may, by notice to the Agent, require it to resign
in accordance with clause 28.11.2 above. In this event, the Agent shall resign
in accordance with clause 28.11.2 above.   28.12   Confidentiality   28.12.1  
In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.   28.12.2   If information is
received by another division or department of the Agent, it may be treated as
confidential to that division or department and the Agent shall not be deemed to
have notice of it.   28.12.3   Notwithstanding any other provision of any
Finance Document to the contrary, none of the Agent and the Arranger are obliged
to disclose to any other person (i) any confidential information or (ii) any
other information if the disclosure would or might in its reasonable opinion
constitute a breach of any law or a breach of a fiduciary duty.   28.13  
Relationship with the Lenders   28.13.1   The Agent may treat each Lender as a
Lender, entitled to payments under this Agreement and acting through its
Facility Office unless it has received not less than five (5) Business Days
prior notice from that Lender to the contrary in accordance with the terms of
this Agreement.   28.13.2   Each Lender shall supply the Agent with any
information required by the Agent in order to calculate the Mandatory Cost in
accordance with Schedule 4 (Mandatory Cost Formulae).

Execution version

74



--------------------------------------------------------------------------------



 



28.13.3   Each Lender shall supply the Agent with any information that the
Security Agent may reasonably specify (through the Agent) as being necessary or
desirable to enable the Security Agent to perform its functions as Security
Agent. Each Lender shall deal with the Security Agent exclusively through the
Agent and shall not deal directly with the Security Agent.   28.14   Credit
appraisal by the Lenders and the Issuing Bank       Without affecting the
responsibility of any Obligor for information supplied by it or on its behalf in
connection with any Transaction Document, each Lender and the Issuing Bank
confirms to the Agent, the Arranger or the Issuing Bank that it has been, and
will continue to be, solely responsible for making its own independent appraisal
and investigation of all risks arising under or in connection with any
Transaction Document including:   28.14.1   the financial condition, status and
nature of each member of the ZPR Group;   28.14.2   the legality, validity,
effectiveness, adequacy or enforceability of any Transaction Document, any
Transaction Security and any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Transaction Document;   28.14.3   whether that Finance Party has recourse, and
the nature and extent of that recourse, against any Party or any of its
respective assets under or in connection with any Transaction Document or the
transactions contemplated by any Transaction Document, any Transaction Security
or any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with any Transaction Document;  
28.14.4   the adequacy, accuracy and/or completeness of the Information
Memorandum, the Environmental & Technical Report and any other information
provided by the Agent any Party or by any other person under or in connection
with any Transaction Document, the transactions contemplated by the Transaction
Documents or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Transaction
Document; and   28.14.5   the right or title of any person in or to, or the
value or sufficiency of any part of the assets that are subject to the
Transaction Security, the priority of any of the Transaction Security or the
existence of any Security affecting the assets that are subject to Transaction
Security.   28.15   Reference Banks       If a Reference Bank (or, if a
Reference Bank is not a Lender, the Lender of which it is an Affiliate) ceases
to be a Lender, the Agent shall (in consultation with the Borrower) appoint
another Lender or an Affiliate of a Lender to replace that Reference Bank.  
28.16   Agent’s management time       Any amount payable to the Agent under
clause 17.3.1 (Indemnity to the Agent) (provided that it is evidenced that a
Default pursuant to clause 25.1 (Non-payment) has occurred) and clause 19.3
(Costs and expenses) shall, if the Agent so requires, include the cost of
utilising the Agent’s management time or other resources and will be calculated
on the basis of such reasonable daily or hourly rates as the Agent may notify to
the Borrower and the Lenders, and is in addition to any fee paid or payable to
the Agent under clause 14 (Fees).   28.17   Deduction from amounts payable by
the Agent       If any Party owes an amount to the Agent under the Finance
Documents the Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the Agent would
otherwise be obliged to make under the Finance Documents and apply the

Execution version

75



--------------------------------------------------------------------------------



 



    amount deducted in or towards satisfaction of the amount owed. For the
purposes of the Finance Documents that Party shall be regarded as having
received any amount so deducted.   28.18   Security Agent as creditor — parallel
debt   28.18.1   Each of the Parties agrees, and each of the Obligors
acknowledges by way of an abstract acknowledgement of debt (abstraktes
Schuldanerkenntnis) (the “Acknowledgement”), that each and every obligation of
any such Obligor (and any of its successors pursuant to this Agreement) under
this Agreement and the other Finance Documents shall also be owing in full to
the Security Agent (and each of the latter’s successors under this Agreement),
and that accordingly the Security Agent will have its own independent right to
demand performance by such Obligor of those obligations. The Security Agent
undertakes towards the relevant Obligor that in case of any discharge of any
such obligation owing to one of the Security Agent or a Finance Party, it will,
to the same extent, not make a claim against that Obligor under the
Acknowledgement at any time, provided that any such claims can be made against
an Obligor if such discharge is made by virtue of any set off, counterclaim or
similar defence invoked by that Obligor vis-à-vis the Security Agent.   28.18.2
  Without limiting or affecting the Security Agent’s rights against any Obligor
(whether under this clause 28.18 or under any other provision of the Finance
Documents), the Security Agent agrees with each other Finance Party (on a
several and divided basis) that, subject as set out in the next sentence, it
will not exercise its rights under the Acknowledgement with a Finance Party
except with the consent of the relevant Finance Party. However, for the
avoidance of doubt, nothing in the previous sentence shall in any way limit the
Security Agent’s right to act in the protection or preservation of rights under
or to enforce any Security Document as contemplated by this Agreement, the
relevant Security Document or any other Finance Document (or to do any act
reasonably incidental to the foregoing).   29   Conduct of business by the
Finance Parties       No provision of this Agreement will:

  (a)   interfere with the right of any Finance Party to arrange its affairs
(tax or otherwise) in whatever manner it thinks fit;     (b)   oblige any
Finance Party to investigate or claim any credit, relief, remission or repayment
available to it or the extent, order and manner of any claim; or     (c)  
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

30   Sharing among the Finance Parties   30.1   Payments to Finance Parties    
  If any amount owing by an Obligor under the Finance Documents to a Finance
Party (the “Recovering Finance Party”) is discharged by payment, set-off or any
other manner other than through the Agent in accordance with clause 31 (Payment
mechanics) (a “Recovery”), then:   30.1.1   the Recovering Finance Party shall,
within 3 Business Days, notify details of the Recovery to the Agent;   30.1.2  
the Agent shall determine whether the Recovery is in excess of the amount which
the Recovering Finance Party would have received had the Recovery been received
by the Agent and distributed in accordance with clause 31 (Payment mechanics),
without taking account of any Tax which would be imposed on the Agent in
relation to the Recovery; and

Execution version

76



--------------------------------------------------------------------------------



 



30.1.3   subject to clause 30.5 (Exceptions), the Recovering Finance Party
shall, within 3 Business Days of demand by the Agent, pay to the Agent an amount
(the “Redistribution”) equal to the excess.   30.2   Redistribution of payments
      The Agent shall treat the Redistribution as if it were a payment by the
Obligor concerned under clause 31 (Payment mechanics) and shall pay the
Redistribution to the Finance Parties (other than the Recovering Finance Party)
in accordance with clause 31.5 (Partial payments).   30.3   Recovering Finance
Party’s rights       After payment of the full Redistribution, the Recovering
Finance Party will be subrogated to the portion of the claims paid under clause
30.2 (Redistribution of payments) by each Finance Party (other than the
Recovering Finance Party) assigning (abtreten) to the Recovering Finance Party
that part of its own corresponding claim hereunder which is allocable to its
portion of the Redistribution, and subsequently to such assignments being
effected that Obligor will owe the Recovering Finance Party a debt which is
equal to the Redistribution, immediately payable and of the type originally
discharged.   30.4   Reversal of redistribution       If under clause 30.2
(Redistribution of payments):   30.4.1   a Recovering Finance Party must
subsequently return a Recovery, or an amount measured by reference to a
Recovery, to an Obligor; and   30.4.2   the Recovering Finance Party has paid a
Redistribution in relation to that Recovery, each Finance Party shall, within 3
Business Days of demand by the Recovering Finance Party through the Agent,
reimburse the Recovering Finance Party all or the appropriate portion of the
Redistribution paid to that Finance Party. Thereupon the subrogation in clause
30.2 (Redistribution of payments) will operate in reverse to the extent of the
reimbursement (including the reversals of the assignments contemplated therein).
  30.5   Exceptions   30.5.1   This clause 30 shall not apply to the extent that
the Recovering Finance Party would not, after making any payment pursuant to
this clause, have a valid and enforceable claim against the relevant Obligor.  
30.5.2   A Recovering Finance Party is not obliged to share with any other
Finance Party any amount which the Recovering Finance Party has received or
recovered as a result of taking legal or arbitration proceedings, if:

  (a)   it notified that other Finance Party of the legal or arbitration
proceedings; and     (b)   that other Finance Party had an opportunity to
participate in those legal or arbitration proceedings but did not do so as soon
as reasonably practicable having received notice and did not take separate legal
or arbitration proceedings.

Execution version

77



--------------------------------------------------------------------------------



 



SECTION 11
ADMINISTRATION

31   Payment mechanics   31.1   Payments to the Agent   31.1.1   On each date on
which an Obligor or a Lender is required to make a payment under a Finance
Document, that Obligor or Lender shall make the same available to the Agent
(unless a contrary indication appears in a Finance Document) for value on the
due date at the time and in such funds specified by the Agent as being customary
at the time for settlement of transactions in the relevant currency in the place
of payment.   31.1.2   Payment shall be made to such account in the principal
financial centre of the country of that currency (or, in relation to EURO, in a
principal financial centre in a Participating Member State or London) with such
bank as the Agent specifies.   31.2   Distributions by the Agent       Each
payment received by the Agent under the Finance Documents for another Party
shall, subject to clause 31.3 (Distributions to an Obligor) and clause 31.4
(Clawback) be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than five Business Days’
notice with a bank in the principal financial centre of the country of that
currency (or, in relation to EURO, in the principal financial centre of a
Participating Member State or London).   31.3   Distributions to an Obligor    
  The Agent may (with the consent of the Obligor or in accordance with clause 32
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.   31.4   Clawback   31.4.1   Where a
sum is to be paid to the Agent under the Finance Documents for another Party,
the Agent is not obliged to pay that sum to that other Party (or to enter into
or perform any related exchange contract) until it has been able to establish to
its satisfaction that it has actually received that sum.   31.4.2   If the Agent
pays an amount to another Party and it proves to be the case that the Agent had
not actually received that amount, then the Party to whom that amount (or the
proceeds of any related exchange contract) was paid by the Agent shall on demand
refund the same to the Agent together with interest on that amount from the date
of payment to the date of receipt by the Agent, calculated by the Agent to
reflect its cost of funds.   31.5   Partial payments   31.5.1   If the Agent
receives a payment that is insufficient to discharge all the amounts then due
and payable by an Obligor under the Finance Documents, the Agent shall apply
that payment towards the obligations of that Obligor under the Finance Documents
in the following order:

  (a)   first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Agent under the Finance Documents;

Execution version

78



--------------------------------------------------------------------------------



 



  (b)   secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;     (c)   thirdly, in or towards
payment pro rata of any principal due but unpaid under this Agreement; and    
(d)   fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

31.5.2   The Agent shall, if so directed by the Majority Lenders, vary the order
set out in clause 31.5.1(b) above to clause 31.5.1(d) above.   31.5.3   Clause
31.5.1 above and clause 31.5.2 above will override any appropriation made by an
Obligor.   31.6   No set-off by Obligors       All payments to be made by an
Obligor under the Finance Documents shall be calculated and be made without (and
free and clear of any deduction for) set-off or counterclaim.   31.7   Business
Days   31.7.1   Any payment which is due to be made on a day that is not a
Business Day shall be made on the next Business Day in the same calendar month
(if there is one) or the preceding Business Day (if there is not).   31.7.2  
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.   31.8   Currency of account   31.8.1  
Subject to clause 31.8.2 below to clause 31.8.5 below, Euro is the currency of
account and payment for any sum due from an Obligor under any Finance Document.
  31.8.2   A repayment of a Utilisation or Unpaid Sum or a part of a Utilisation
or Unpaid Sum shall be made in the currency in which that Utilisation or Unpaid
Sum is denominated on its due date.   31.8.3   Each payment of interest shall be
made in the currency in which the sum in respect of which the interest is
payable was denominated when that interest accrued.   31.8.4   Each payment in
respect of costs, expenses or Taxes shall be made in the currency in which the
costs, expenses or Taxes are incurred.   31.8.5   Any amount expressed to be
payable in a currency other than Euro shall be paid in that other currency.  
31.9   Change of currency   31.9.1   Unless otherwise prohibited by law, if more
than one currency or currency unit are at the same time recognised by the
central bank of any country as the lawful currency of that country, then:

  (a)   any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Agent (after consultation with the Borrower); and

Execution version

79



--------------------------------------------------------------------------------



 



  (b)   any translation from one currency or currency unit to another shall be
at the official rate of exchange recognised by the central bank for the
conversion of that currency or currency unit into the other, rounded up or down
by the Agent (acting reasonably).

31.9.2   If a change in any currency of a country occurs, this Agreement will,
to the extent the Agent (acting reasonably and after consultation with the
Borrower) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Interbank Market and
otherwise to reflect the change in currency.   32   Set-off       A Finance
Party may set off any matured obligation due from an Obligor under the Finance
Documents (to the extent beneficially owned by that Finance Party) against any
matured obligation owed by that Finance Party to that Obligor, regardless of the
place of payment, booking branch or currency of either obligation. If the
obligations are in different currencies, the Finance Party may convert either
obligation at a market rate of exchange in its usual course of business for the
purpose of the set-off.   33   Notices   33.1   Communications in writing      
Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.   33.2   Addresses       The address and fax number (and the department
or officer, if any, for whose attention the communication is to be made) of each
Party for any communication or document to be made or delivered under or in
connection with the Finance Documents is:   33.2.1   in the case of an Original
Obligor, that identified with its name below;   33.2.2   in the case of each
Lender or any other Obligor, that notified in writing to the Agent on or prior
to the date on which it becomes a Party; and   33.2.3   in the case of the
Agent, that identified with its name below, or any substitute address or fax
number or department or officer as the Party may notify to the Agent (or the
Agent may notify to the other Parties, if a change is made by the Agent) by not
less than five Business Days’ notice.   33.3   Delivery   33.3.1   Unless
otherwise specifically provided, any communication or document made or delivered
by one person to another under or in connection with the Finance Documents will
only be effective:

  (a)   if by way of fax, when received in legible form; or     (b)   if by way
of letter, when it has been left at the relevant address or five Business Days
after being deposited in the post postage prepaid in an envelope addressed to it
at that address;

    and, if a particular department or officer is specified as part of its
address details provided under clause 33.2 (Addresses), if addressed to that
department or officer.

Execution version

80



--------------------------------------------------------------------------------



 



33.3.2   Any communication or document to be made or delivered to the Agent will
be effective only when actually received by the Agent and then only if it is
expressly marked for the attention of the department or officer identified with
the Agent’s signature below (or any substitute department or officer as the
Agent shall specify for this purpose).   33.3.3   All notices from or to an
Obligor shall be sent through the Agent.   33.3.4   Any communication or
document made or delivered to the Parent in accordance with this clause will be
deemed to have been made or delivered to each of the Obligors.   33.4  
Notification of address and fax number       Promptly upon receipt of
notification of an address or fax number or change of address or fax number
pursuant to clause 33.2 (Addresses) or changing its own address or fax number,
the Agent shall notify the other Parties.   33.5   Electronic communication  
33.5.1   Unless otherwise specifically provided, any communication to be made
between the Agent and a Lender under or in connection with the Finance Documents
may be made by electronic mail or other electronic means, if the Agent and the
relevant Lender:

  (a)   agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;     (b)   notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and     (c)   notify each
other of any change to their address or any other such information supplied by
them.

33.5.2   Any electronic communication made between the Agent and a Lender will
be effective only when actually received in readable form and in the case of any
electronic communication made by a Lender to the Agent only if it is addressed
in such a manner as the Agent shall specify for this purpose.   33.6   English
language   33.6.1   Any notice given under or in connection with any Finance
Document must be in English.   33.6.2   All other documents provided under or in
connection with any Finance Document must be:

  (a)   in English; or     (b)   if not in English, and if so required by the
Agent, accompanied by a certified English translation and, in this case, the
English translation will prevail unless the document is a constitutional,
statutory or other official document.

34   Calculations and certificates   34.1   Accounts       In any litigation or
arbitration proceedings arising out of or in connection with a Finance Document,
the entries made in the accounts maintained by a Finance Party are prima facie
evidence of the matters to which they relate.

Execution version

81



--------------------------------------------------------------------------------



 



34.2   Certificates and Determinations       Any certification or determination
by a Finance Party of a rate or amount under any Finance Document is, in the
absence of manifest error, conclusive evidence of the matters to which it
relates.   34.3   Day count convention       Any interest, commission or fee
accruing under a Finance Document will accrue from day to day and is calculated
on the basis of the actual number of days elapsed and a year of 360 days or, in
any case where the practice in the Relevant Interbank Market differs, in
accordance with that market practice.   35   Partial invalidity       If, at any
time, any provision of the Finance Documents is or becomes illegal, invalid or
unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.   36   Remedies and
waivers       No failure to exercise, nor any delay in exercising, on the part
of any Finance Party, any right or remedy under the Finance Documents shall
operate as a waiver, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise or the exercise of any other right
or remedy. The rights and remedies provided in this Agreement are cumulative and
not exclusive of any rights or remedies provided by law.   37   Amendments and
waivers   37.1   Written form       Changes to and amendments of this Agreement
including this clause 37.1 must be made in writing.   37.2   Required consents  
37.2.1   Subject to clause 37.3 (Exceptions), any term of the Finance Documents
may be amended or waived only with the consent of the Majority Lenders and the
Obligors’ Agent and any such amendment or waiver will be binding on all Parties.
  37.2.2   The Agent may effect, on behalf of any Finance Party, any amendment
or waiver permitted by this clause 37.   37.3   Exceptions   37.3.1   An
amendment or waiver that has the effect of changing or which relates to:

  (a)   the definition of “Majority Lenders” in clause 1.1 (Definitions);    
(b)   an extension to the date of payment of any amount under the Finance
Documents;     (c)   a reduction in the Margin or a reduction in the amount of
any payment of principal, interest, fees or commission payable;     (d)   an
increase in or an extension of any Commitment;

Execution version

82



--------------------------------------------------------------------------------



 



  (e)   a change to the Borrower or Guarantors other than in accordance with
clause 27 (Changes to the Obligors);     (f)   any provision which expressly
requires the consent of all the Lenders; or     (g)   clause 2.2 (Finance
Parties’ rights and obligations), clause 26 (Changes to the Lenders) or this
clause 37;

    shall not be made without the prior consent of all the Lenders.   37.3.2  
An amendment or waiver which relates to the rights or obligations of the Agent,
the Arranger or the Issuing Bank may not be effected without the consent of the
Agent, the Arranger or the Issuing Bank.   37.3.3   Notwithstanding clause
37.3.1 above and clause 37.3.2 above, the Agent may make technical amendments to
the Finance Documents arising out of manifest errors on the face of the Finance
Documents, where such amendments would not prejudice or otherwise be adverse to
the interests of any Finance Party without any reference or consent of the
Finance Parties.   37.3.4   For the purposes of this clause 37.3 each Party,
which is incorporated or established under the laws of the Federal Republic of
Germany, hereby releases the Agent from the restrictions of section 181 of the
German Civil Code (BGB).   38   Counterparts       Each Finance Document may be
executed in any number of counterparts (including by facsimile or other
electronic transmission, provided that the original version of any such
execution by way of facsimile or other electronic transmission is promptly
delivered to the Agent), and this has the same effect as if the signatures on
the counterparts were on a single copy of the Finance Document.   39   Statute
of limitations (Verjährung)       Any claim for payment arising under this
Agreement shall become time barred (verjährt) five years after its coming into
existence.   40   Money laundering       The Borrower confirms to each Finance
Party that each Utilisation made or to be made available to it under this
Agreement will be solely for its own account and that, accordingly, the Borrower
qualifies as economic beneficiary (wirtschaftlich Berechtiger) (within the
meaning of section 8 of the German Money Laundering Act (Gesetz über das
Aufspüren von Gewinnen aus schweren Straftaten (Geldwäschegesetz)).

Execution version

83



--------------------------------------------------------------------------------



 



SECTION 12
GOVERNING LAW AND ENFORCEMENT

41   Governing law       This Agreement is governed by and construed in
accordance with the laws of the Federal Republic of Germany.   42   Jurisdiction
  42.1   The courts of Munich, Federal Republic of Germany, have exclusive
jurisdiction to settle any dispute arising out of, or in connection with, any
Finance Document (including a dispute regarding the existence, validity or
termination of any Finance Document) (a “Dispute”).   42.2   The Parties agree
that the courts of Munich, Federal Republic of Germany, are the most appropriate
and convenient courts to settle Disputes and accordingly no Party will dispute
to the contrary.   42.3   This clause 42.3 is for the benefit of the Finance
Parties only. As a result, no Finance Party shall be prevented from taking
proceedings relating to a Dispute in any other courts with jurisdiction. To the
extent allowed by law, the Finance Parties may take concurrent proceedings in
any number of jurisdictions.       This Agreement has been entered into on the
date stated at the beginning of this Agreement.

Execution version

84



--------------------------------------------------------------------------------



 



Schedule 1
The Original Parties
Part I
The Original Obligors

      Name of Original Borrower   Registration details
ZELLSTOFF- UND PAPIERFABRIK ROSENTHAL GMBH
  Court of Jena, HRB 209855     Name of Original Guarantors   Registration
details
D&Z HOLDING GMBH
  Court of Jena, HRB 210435  
D&Z BETEILIGUNGS GMBH
  Court of Jena, HRB 210443  
ZPR LOGISTIK GMBH
  Court of Jena, HRB 207851

Execution version

85



--------------------------------------------------------------------------------



 



Part II
The Original Lenders

      Name of Original Lender   Commitment
BAYERISCHE HYPO- UND VEREINSBANK AG
  EURO 25,000,000

Execution version

86



--------------------------------------------------------------------------------



 



Schedule 2
Conditions precedent
Part I
Conditions precedent to initial Utilisation

1   Original Obligors   1.1   A copy of the constitutional documents of each
Original Obligor in the form required by the Agent, including in relation to a
German Obligor, an up-to-date officially certified commercial register extract
(beglaubigter Handelsregisterauszug) and the articles of association (Satzung).
  1.2   A copy of a resolution of the shareholders of each Original Obligor:  
1.2.1   approving the terms of, and the transactions contemplated by, the
Finance Documents to which it is a party and resolving that it execute the
Finance Documents to which it is a party;   1.2.2   authorising a specified
person or persons to execute the Finance Documents to which it is a party on its
behalf; and   1.2.3   authorising a specified person or persons, on its behalf,
to sign and/or despatch all documents and notices (including, if relevant, any
Utilisation Request) to be signed and/or despatched by it under or in connection
with the Finance Documents to which it is a party.   2   Finance Documents   2.1
  Each of the following documents duly executed by all the parties thereto:  
2.1.1   this Agreement;   2.1.2   each Existing Bank Guarantee;   2.1.3   each
Fee Letter;   2.1.4   the Hedging Strategy Letter;   2.1.5   each Security
Document;   2.1.6   the Security Pooling Agreement;   2.1.7   the Shareholders’
Undertaking Agreement;   2.1.8   any other document agreed to be a “Finance
Document” by both the Agent and the Borrower; and   3   Transaction Documents  
    Each of the following documents duly executed by all the parties thereto
(and unless an original and if required by the Agent) certified to be a true
copy by a director of the Borrower:   3.1   each Shareholder Loan Agreement;  
3.2   the Management Fee Agreement;

Execution version

87



--------------------------------------------------------------------------------



 



3.3   each Domination Agreement   4   Accounts   4.1   Delivery of the annual
audited accounts in respect of each Original Obligor for the period ending on 31
December 2008.   5   Refinancing   5.1   Evidence that all payments required to
facilitate the Refinancing, other than any amounts payable in accordance with a
Utilisation of the Facility, have been received.   5.2   Delivery of a copy of
each Refinancing Document.   5.3   Any other evidence as may be required by the
Agent that the Refinancing has been implemented.   6   Legal opinions      
Legal opinions addressed to HVB:   6.1   from Sangra Moller in respect of the
Ultimate Parent:   6.1.1   its due incorporation, its valid existence, its
ability to assume rights and liabilities and be sued in its own name and the
power to own its assets and carry on its business as it is being conducted;  
6.1.2   the due capacity of (including the power to enter into, perform and take
all necessary action to authorise its entry into and performance of, the
Shareholder Loan Agreement to which it is a party and the Shareholders’
Undertaking Agreement and the transactions contemplated by those Transaction
Documents) and the due execution by the Ultimate Parent in relation to each of
the Shareholder Loan Agreement to which it is a party and the Shareholders’
Undertaking Agreement;   6.1.3   the choice of the laws of the Federal Republic
of Germany to govern the Shareholder Loan Agreement to which it is a party and
the Shareholders’ Undertaking Agreement being upheld by the relevant state and
federal courts; and   6.1.4   recognition and acceptance of final and conclusive
judgment against it from any court in the Federal Republic of Germany by the
relevant state and federal courts without re-trial or examination of the merits
of the case; and   7   Other documents and evidence   7.1   A copy of any other
Authorisation or other document, opinion or assurance which the Agent reasonably
considers to be necessary or desirable (if it has notified the Borrower
accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.   7.2   Evidence that the fees, costs
and expenses then due from the Borrower pursuant to clause 14 (Fees) and clause
19 (Costs and expenses) have been paid or will be paid by the first Utilisation
Date.   7.3   A solvency certificate given by the directors of each Original
Obligor.   7.4   A certificate from the Obligors’ Agent, signed by two of its
directors:

Execution version

88



--------------------------------------------------------------------------------



 



7.4.1   evidencing that there has been no material adverse change in the
financial condition of the ZPR Group since 31 December 2008; and   7.4.2  
confirming compliance with all representations and warranties to be given by the
Borrower;   7.5   Provision by each Original Obligor of all information
necessary to comply with any money laundering regulations.

Execution version

89



--------------------------------------------------------------------------------



 



Part II
Conditions precedent required to be delivered by an Additional Guarantor

1   An Accession Letter, duly executed by the Additional Guarantor and the
Parent.   2   A copy of the constitutional documents of the Additional Guarantor
in the form required by the Agent, including in relation to a German Obligor, an
up-to-date officially certified commercial register extract (beglaubigter
Handelsregisterauszug) and the articles of association (Satzung).   3   A copy
of a resolution of the shareholders of the Additional Guarantor:

  (a)   approving the terms of, and the transactions contemplated by, the
Accession Letter and the Finance Documents and resolving that it execute the
Accession Letter;     (b)   authorising a specified person or persons to execute
the Accession Letter on its behalf; and     (c)   authorising a specified person
or persons, on its behalf, to sign and/or despatch all other documents and
notices (including, in relation to an Additional Borrower, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents.

4   A specimen of the signature of each person authorised by the resolution
referred to in paragraph 3 above.   5   A certificate of an authorised signatory
of the Additional Guarantor certifying that each copy document listed in this
Part II of Schedule 2 is correct, complete and in full force and effect as at a
date no earlier than the date of the Accession Letter.   6   A copy of any other
Authorisation or other document, opinion or assurance which the Agent considers
to be necessary or desirable in connection with the entry into and performance
of the transactions contemplated by the Accession Letter or for the validity and
enforceability of any Finance Document.   7   If available, the latest audited
financial statements of the Additional Guarantor.   8   If the Additional
Guarantor is incorporated in a jurisdiction other than the Federal Republic of
Germany, a legal opinion of the legal advisers to the Arranger and the Agent in
the jurisdiction in which the Additional Guarantor is incorporated.   9   If the
proposed Additional Guarantor is incorporated in a jurisdiction other than the
Federal Republic of Germany, evidence that a process agent, if not an Obligor,
has accepted its appointment in relation to the proposed Additional Guarantor.

Execution version

90



--------------------------------------------------------------------------------



 



Schedule 3
Utilisation Request

     
From:
  [Borrower]
To:
  [Agent]
Dated:
   

Dear Sirs
Zellstoff- und Papierfabrik Rosenthal GmbH – EURO 25,000,000 Revolving Credit
Facility
Agreement dated [       ] (the “Agreement”)

1   We refer to the Agreement. This is a Utilisation Request. Terms defined in
the Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.   2   We wish to borrow a Loan on
the following terms:                Proposed Utilisation Date: [         ] (or,
if that is not a Business Day, the next Business Day)                Amount:
[         ] or, if less, the Available Facility                Interest Period:
[             ]   3   We confirm that each condition specified in clause 4.2
(Further conditions precedent) is satisfied on the date of this Utilisation
Request.   4   The proceeds of this Loan should be credited to [account].   5  
This Utilisation Request is irrevocable.

Yours faithfully

         
 
       
 
       
authorised signatory for
  authorised signatory for    
 
       
[name of Borrower]
  [name of Borrower]    

Execution version

91



--------------------------------------------------------------------------------



 



Schedule 4
Mandatory Cost Formulae

1   The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.   2   On the first day of each Interest Period (or as
soon as possible thereafter) the Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost is the rate calculated by the Agent
as a weighted average of the Lenders’ Additional Cost Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.   3   The Additional Cost
Rate for any Lender lending from a Facility Office in a Participating Member
State will be the percentage notified by that Lender to the Agent. This
percentage will be certified by that Lender in its notice to the Agent to be its
reasonable determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Facility Office.   4   The Additional Cost Rate for any Lender
lending from a Facility Office in the United Kingdom will be calculated by the
Agent as follows:

      E x 0.01  per cent. per annum.   300  

    Where E is designed to compensate Lenders for amounts payable under the Fees
Rules and is calculated by the Agent as being the average of the most recent
rates of charge supplied by the Reference Lender to the Agent pursuant to
paragraph 6 below and expressed in euros per euro 1,000,000.   5   For the
purposes of this Schedule:

(a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

(b)   “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

(c)   “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

(d)   “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6   If requested by the Agent, each Reference Lender shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Agent, the rate of charge payable by that Reference Lender to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant

Execution version

92



--------------------------------------------------------------------------------



 



    financial year of the Financial Services Authority (calculated for this
purpose by that Reference Lender as being the average of the Fee Tariffs
applicable to that Reference Lender for that financial year) and expressed in
euros per euro 1,000,000 of the Tariff Base of that Reference Bank.

7   Each Lender shall supply any information required by the Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

  (a)   the jurisdiction of its Facility Office; and

  (b)   any other information that the Agent may reasonably require for such
purpose.

    Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

8   The rates of charge of each Reference Lender for the purpose of E above
shall be determined by the Agent based upon the information supplied to it
pursuant to paragraphs 6 and 7 above and on the assumption that, unless a Lender
notifies the Agent to the contrary, each Lender’s obligations in relation to
cash ratio deposits and Special Deposits are the same as those of a typical bank
from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

9   The Agent shall have no liability to any person if such determination
results in an Additional Cost Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Reference Lender pursuant to paragraphs 3, 6 and 7 above is true and correct in
all respects.

10   The Agent shall distribute the additional amounts received as a result of
the Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for
each Lender based on the information provided by each Lender and each Reference
Lender pursuant to paragraphs 3, 6 and 7 above.

11   Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
Parties.

12   The Agent may from time to time, after consultation with the Borrowers and
the Lenders, determine and notify to all Parties any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time by the Bank of England, the
Financial Services Authority or the European Central Bank (or, in any case, any
other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.

Execution version

93



--------------------------------------------------------------------------------



 



Schedule 5
Form of Assignment and Assumption Certificate

To:   Bayerische Hypo- und Vereinsbank AG as Agent

From:   [The Existing Lender] (the “Existing Lender”) and [The New Lender] (the
“New Lender”)

Dated:    

Zellstoff- und Papierfabrik Rosenthal GmbH – EURO 25,000,000 Revolving Credit
Facility Agreement
dated [       ] (the “Agreement”)

1   We refer to the Agreement. This is an Assignment and Assumption Certificate.
Terms defined in the Agreement have the same meaning in this Assignment and
Assumption Certificate unless given a different meaning in this Assignment and
Assumption Certificate.

2   We refer to clause 26.5 (Procedure for transfer):

  (a)   the Existing Lender assigns to the New Lender all the rights of the
Existing Lender under the Finance Documents (including the Security Pooling
Agreement and the Shareholders Undertaking Agreement) which correspond to that
portion of the Existing Lender’s Commitments under the Agreement specified in
the Schedule;

  (b)   the New Lender assumes all the obligations of the Existing Lender which
correspond to the rights assigned under paragraph (a) above;

  (c)   the Existing Lender is released from those obligations; and

  (d)   on the Transfer Date, the New Lender shall become a Party as a Lender.

3   [The consent of the Issuing Bank required pursuant to clause 26.2.2
(Conditions of assignment and assumption) has been obtained.]

4   The Facility Office and address, fax number and attention details for
notices of the New Lender for the purposes of clause 33.2 (Addresses) are set
out in the Schedule.

5   The proposed Transfer Date is [       ].

6   The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations set out in clause 26.4.3 (Limitation of responsibility of
Existing Lenders).

7   The New Lender confirms (i) that it becomes a party to the Security Pooling
Agreement and the Shareholders Undertaking Agreement by virtue of the assignment
and assumption hereunder and (ii) that it is bound by, and entitled to all
benefits arising from, the provisions of such agreements as if it had been an
original party to such agreements.

8   This Assignment and Assumption Certificate may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Assignment and Assumption
Certificate.

9   This Assignment and Assumption Certificate is governed by German law.

Execution version

94



--------------------------------------------------------------------------------



 



THE SCHEDULE
Commitment/rights and obligations to be transferred
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments,]

         
 
  [Existing Lender]   [New Lender]  
 
  By:   By:

This Assignment and Assumption Certificate is accepted by the Agent and the
Transfer Date is confirmed as [           ].

[Agent]
By:
Execution version

95



--------------------------------------------------------------------------------



 



Schedule 6
Form of Accession Letter

To:   Bayerische Hypo- und Vereinsbank AG as Agent

From:   [Subsidiary] and [Parent]

Dated:    

Dear Sirs
Zellstoff- und Papierfabrik Rosenthal GmbH – EURO 25,000,000 Revolving Credit
Facility
Agreement dated [       ] (the “Agreement”)

1   We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.   2   [Subsidiary] agrees to become
an Additional Guarantor and to be bound by the terms of the Agreement as an
Additional Guarantor pursuant to clause 27.2 (Additional Guarantors) of the
Agreement. [Subsidiary] is a company duly incorporated under the laws of [name
of relevant jurisdiction].   3   [Subsidiary’s] administrative details are as
follows:       Address:       Fax No:       Attention:   4   This Accession
Letter is governed by German law.       [Parent]                               
[Subsidiary]

Execution version

96



--------------------------------------------------------------------------------



 



Schedule 7
Form of Resignation Letter

     
To:
  Bayerische Hypo- und Vereinsbank AG as Agent
 
   
From:
  [resigning Obligor] and [Parent]
 
   
Dated:
   

Dear Sirs
Zellstoff- und Papierfabrik Rosenthal GmbH – EURO 25,000,000 Revolving Credit
Facility
Agreement dated [                    ] (the “Agreement”)

1   We refer to the Agreement. This is a Resignation Letter. Terms defined in
the Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.   2   Pursuant to clause 27.4
(Resignation of a Guarantor), we request that [resigning Guarantor] be released
from its obligations as a Guarantor under the Agreement.   3   We confirm that:

  (a)   no Default is continuing or would result from the acceptance of this
request; and     (b)   [                    ]¬

4   This Resignation Letter is governed by German law.

         
 
  [Parent]   [Subsidiary]
 
       
 
  By:   By:

 

*   Insert any other conditions required by the Facility Agreement.

Execution version

97



--------------------------------------------------------------------------------



 



Schedule 8
Form of Compliance Certificate

     
To:
  Bayerische Hypo- und Vereinsbank AG as Agent
 
   
From:
  [Parent]
 
   
Dated:
   

Dear Sirs
Zellstoff- und Papierfabrik Rosenthal GmbH – EURO 25,000,000 Revolving Credit
Facility
Agreement dated [                    ] (the “Agreement”)

1.   We refer to the Agreement. This is a Compliance Certificate. Terms defined
in the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.   2.   We
confirm that each financial covenant referred to in clause 23 (Financial
covenants) is as set out in the table below:

      Financial covenant   Actual ratio
Leverage ratio
  [  ]  
Interest Cover Ratio
  [  ]  
Current Ratio
  [  ]

3.   We confirm that each condition specified in clause 4.2 (Further conditions
precedent) is satisfied on the date of this Compliance Certificate.   4.   [We
confirm that no Default is continuing.] ¬

         
Signed:
                                             
 
  Director   Director
 
  of   of
 
  [Borrower]   [Borrower]

in its capacity as Borrower and, in respect of paragraph 3 above, in its
capacity as Obligors’ Agent
 

*   If this statement cannot be made, the certificate should identify any
Default that is continuing and the steps, if any, being taken to remedy it.

Execution version

98



--------------------------------------------------------------------------------



 



Schedule 9
Existing Security

                          Total principal amount     Name of security   Security
by way of asset   of indebtedness Name of Obligor   recipient   transfer in
respect of   secured
ZPR Logistik
  VR Leasing AG   Six Mercedes Benz trucks as well as six triple-axle tipping
semi-trailers   EUR 978,907.32
 
           
ZPR Logistik
  VR-Leasing AG   13 twin-axle short wood combination with bolsters (low bed
trailers)   EUR 2,335,117.25

Execution version

99



--------------------------------------------------------------------------------



 



Schedule 10
Existing Indebtedness
Part A
Existing Indebtedness to be discharged

                  Total principal Name of Obligor   Name of creditor   amount
outstanding
ZPR
  Bayerische Hypo- und Vereinsbank AG   EUR 1,938,000.00
 
       
 
  (Kreditvertrag in Höhe von EURO 40.000.000,00 vom 09.02.2005)    

Execution version

100



--------------------------------------------------------------------------------



 



Part B

                          Total principal             amount Name of Obligor  
Name of creditor   Asset   outstanding
ZPR KG
  Linde   Operating lease of oxygen plant   EUR 2,535,165  
ZPR Logistik
  VR Leasing Nuremberg   Operating lease of 19 lorries   EUR 1,695,391  
ZPR Logistik
  VW Leasing   2 cars   EUR 25,775  
ZPR Logistik
      Service agreement   EUR 39,588

Execution version

101



--------------------------------------------------------------------------------



 



Schedule 11
Structure
ZPR GROUP
(FLOW CHART) [o56773o5677301.gif]
Execution version

102



--------------------------------------------------------------------------------



 



Schedule 12
Timetables

                  Any subsequent     First Utilisation   Utilisations in     in
EURO   EURO
Delivery of a duly completed Utilisation Request (clause 5.1 (Delivery of a
Utilisation Request for Loans)
  U - 2

9.30 a.m.   U - 5

9.30 a.m.
 
       
Delivery of a duly completed Utilisation Request (clause 6.2 (Delivery of a
Utilisation Request for Bank Guarantees)
  U - 2

9.30 a.m.   U - 5

9.30 a.m.
 
       
Agent determines (in relation to a Utilisation) the amount of the Loan, if
required under clause 5.4 (Lenders’ participation) and notifies the Lenders of
the Loan in accordance with clause 5.4 (Lender’s participation)
  U - 2

Noon   U - 3

Noon
 
       
Agent notifies the Issuing Bank and each Lender of the details of the requested
Bank Guarantee and its participation in that Bank Guarantee in accordance with
clause 6.5.4 (Issue of Bank Guarantees)
  U - 2

Noon   U - 3

Noon
 
       
Delivery of a duly completed Renewal Request (clause 6.6.1 (Renewal of Bank
Guarantees)
  U - 2

9.30 a.m.   U - 3

9.30 a.m.
 
       
EURIBOR is fixed
  Quotation Day as of
11:00 a.m.   Quotation Day as of
11:00 a.m.

 

U = date of Utilisation   Q = Quotation Date   U - X = X Business Days prior to
the Utilisation Date   Q - X = X Business Days prior to the Quotation Date

Execution version

103



--------------------------------------------------------------------------------



 



Schedule 13

Existing Bank Guarantees

                              Total amount     Date of     Name of Obligor  
Name of beneficiary   guaranteed     issue   Time of liability
Zellstoff- und
Papierfabrik
Rosenthal GmbH
  16 BAYERISCHE
STAATSFORSTEN, TILLYSTR.
2, 93053 REGENSBURG   EUR 80.000,00     08.08.2005     UNLIMITED  
Zellstoff- und
Papierfabrik
Rosenthal GmbH
  17 JED.AN D.ANSPRÜCHE
WG. TARIF-VERTR.ATZ-REGELUNG
GGÜ.AG HAT   EUR 700.000,00     16.12.2005     UNLIMITED  
Zellstoff- und
Papierfabrik
Rosenthal GmbH
  20 BAYERISCHE
STAATSFORSTEN
TILLYSTR.2,93053
REGENSBURG   EUR 20.000,00     21.02.2006     UNLIMITED  
Zellstoff- und
Papierfabrik
Rosenthal GmbH
  22 BAYERISCHE
STAATSFORSTEN, TILLYSTR.
2, 93053 REGENSBURG   EUR 30.000,00     07.04.2006     UNLIMITED  
Zellstoff- und
Papierfabrik
Rosenthal GmbH
  23 BAYERISCHE
STAATSFORSTEN
TILLYSTR. 2,93053
REGENSBURG   EUR 30.000,00     04.10.2006     UNLIMITED  
Zellstoff- und
Papierfabrik
Rosenthal GmbH
  24 BAYERISCHE
STAATSFORSTEN
TILLYSTR. 2,93053
REGENSBURG   EUR 60.000,00     06.12.2006     UNLIMITED  
Zellstoff- und
Papierfabrik
Rosenthal GmbH
  25 FS THÜRINGEN,
TMLNU_HOCH- HEIMER
STR. 47,99094 ERFURT   EUR 138.000,00     06.12.2006     UNLIMITED  
Zellstoff- und
Papierfabrik
Rosenthal GmbH
  27 FREISTAAT THÜRINGEN
VERTR. DURCH TMLNU   EUR 170.000,00     05.04.2007     UNLIMITED  
Zellstoff- und
Papierfabrik
Rosenthal GmbH
  29 DVB BANK AG,
FRANKFURT/MAIN
MIG9CP/POE   EUR 400.000,00     07.08.2008     UNLIMITED  
Zellstoff- und
Papierfabrik
Rosenthal GmbH
  30 STAATSBETRIEB
SACHSENFORST D-01796
PIRNA   EUR 310.000,00     23.03.2009     UNLIMITED

Execution version

104



--------------------------------------------------------------------------------



 



SIGNATURES
THE ORIGINAL BORROWER
ZELLSTOFF- UND PAPIERFABRIK ROSENTHAL GMBH

     
By:
   
 
   
Address:
  Zellstoff- und Papierfabrik Rosenthal GmbH
 
  Hauptstrasse 16
 
  07366 Blankenstein
 
  Federal Republic of Germany
 
   
Fax:
  +49 (0) 36642 8-2270
 
   
Attention:
  Mr. Leonhard Nossol

THE ORIGINAL GUARANTORS
D&Z HOLDING GMBH

     
By:
   
 
   
Address:
  D&Z Holding GmbH
 
  c/o Zellstoff- und Papierfabrik Rosenthal GmbH
 
  Hauptstrasse 16
 
  07366 Blankenstein
 
  Federal Republic of Germany
 
   
Fax:
  +49 (0) 36642 8-2270
 
   
Attention:
  Mr. Leonhard Nossol

D&Z BETEILIGUNGS GMBH

     
By:
   
 
   
Address:
  D&Z Beteiligungs GmbH
 
  c/o Zellstoff- und Papierfabrik Rosenthal GmbH
 
  Hauptstrasse 16
 
  07366 Blankenstein
 
  Federal Republic of Germany
 
   
Fax:
  +49 (0) 36642 8-2270
 
   
Attention:
  Mr. Leonhard Nossol

Execution version

105



--------------------------------------------------------------------------------



 



ZPR LOGISTIK GMBH

     
By:
   
 
   
Address:
  ZPR Logistik GmbH
 
  c/o Zellstoff- und Papierfabrik Rosenthal GmbH
 
  Hauptstrasse 16
 
  07366 Blankenstein
 
  Federal Republic of Germany
 
   
Fax:
  +49 (0) 36642 8-2270
 
   
Attention:
  Mr. Leonhard Nossol

Execution version

106



--------------------------------------------------------------------------------



 



THE ARRANGER
BAYERISCHE HYPO- UND VEREINSBANK AG

     
By:
   
 
   
Address:
  Bayerische Hypo- und Vereinsbank AG
 
  Arrabellastrasse 14
 
  81925 Munich
 
  Federal Republic of Germany
 
   
Fax:
  +49 89 378 – 489 12
 
   
Department:
  MIF2 P2
 
   
Attention:
  Mr. Mark Young/ Ms. Claudia Schmidt

THE AGENT
BAYERISCHE HYPO- UND VEREINSBANK AG

     
By:
   
 
   
Address:
  Bayerische Hypo- und Vereinsbank AG
 
  Arrabellastrasse 14
 
  81925 Munich
 
  Federal Republic of Germany
 
   
Fax:
  +49 89 378 – 489 12
 
   
Department:
  MIF2 P2
 
   
Attention:
  Mr. Mark Young/ Ms. Claudia Schmidt

THE SECURITY AGENT
BAYERISCHE HYPO- UND VEREINSBANK AG

     
By:
   
 
   
Address:
  Bayerische Hypo- und Vereinsbank AG
 
  Arrabellastrasse 14
 
  81925 Munich
 
  Federal Republic of Germany
 
   
Fax:
  +49 89 378 - 48912
 
   
Department:
  MIF2 P2
 
   
Attention:
  Mr. Mark Young/ Ms. Claudia Schmidt
 
   
Email:
  mark.young@unicreditgroup.de

Execution version

107



--------------------------------------------------------------------------------



 



THE ISSUING BANK
BAYERISCHE HYPO- UND VEREINSBANK AG

     
By:
   
 
   
Address:
  Bayerische Hypo- und Vereinsbank AG
 
  Arrabellastrasse 14
 
  81925 Munich
 
  Federal Republic of Germany
 
   
Fax:
  +49 89 378 – 489 12
 
   
Department:
  MIF2 P2
 
   
Attention:
  Mr. Mark Young/Ms. Claudia Schmidt

THE LENDERS
BAYERISCHE HYPO- UND VEREINSBANK AG

     
By:
   
 
   
Address:
  Bayerische Hypo- und Vereinsbank AG
 
  Arrabellastrasse 14
 
  81925 Munich
 
  Federal Republic of Germany
 
   
Fax:
  +49 89 378 – 489 12
 
   
Department:
  MIF2 P2
 
   
Attention:
  Mr. Mark Young/Ms. Claudia Schmidt
 
   
Email:
  mark.young@unicreditgroup.de

Execution version

108